Resumption of the session
I declare resumed the session of the European Parliament adjourned on Friday, 18 February 2000.
Statement by the President
Ladies and gentlemen, as you know, on 22 February, ETA struck again in a brutal attack in Spain with the murder of Fernando Buesa Blanco, the General Secretary of the Socialist Party of Vizcaya and the spokesman of the Socialist Party of the Basque Parliament, and Jorge Díez Elorza, his bodyguard. The same day, I conveyed my own and the European Parliament' s deepest sympathy and sincere condolences to the victims' families.
These men paid with their lives for their commitment to democracy. I utterly condemn this act of barbarism that is unworthy of any civilised society. The rule of law and the respect of rights and fundamental freedoms are the principles on which the European Union is based. Terrorism, whatever form it takes, is unacceptable. In expressing the hope that these men will be the last victims of ETA, I call on this organisation finally to cease resorting to violence and to use the democratic channels that exist in Spain.
I would ask you, ladies and gentlemen, to observe one minute' s silence in memory of Fernando Buesa Blanco and Jorge Díez Elorza.
(The House rose and observed a minute' s silence)
Madam President, on behalf of the Group of the Party of European Socialists, I want to thank you for your statement last Tuesday and for your words today in memory of Fernando Buesa Blanco. He was a member of the Basque regional parliament, spokesman for the Socialist Party in that parliament and also a former vice-president of the Basque regional government.
Madam President, the best tribute that my Group and this House can pay to Fernando Buesa is to take on board his vision, as a European, of the Basque Country, Spain and Europe. The following is a translated extract from his autobiography. 'We are in Europe. Anyone of my age - I am 54 - can remember their grandparents' era and their parents' era and, of course, is living in the current era. We can also see into the era in which our children will live. In my grandparents' time, it took several days to travel from Vitoria to Seville. Now you can go from Vitoria to Copenhagen in 2 or 3 hours by plane. Today, at the end of the 20th century, a single market is operating in Europe in which we will soon be using a single currency. We can now travel much more easily than our grandparents could within Spain or even within the Basque Country.
We are building a vast European area which will firstly be linked economically and then politically. This process may take a long time but it is unstoppable and, what is more, desirable. The public still regard this as being a long way off but it is very real and should serve to make us question certain aspects of our current situation.
In a debate within the Socialist Party on the Irish process, someone said: "In the end, the key to the Irish solution was that everyone involved had the following thought: does it really matter whether we are Irish or British? Everyone can be what they want to be because, if Ireland and Britain are both in the European Union, there is no point in killing each other for being Irish or British. What difference does it make if the national level is no longer going to function?"
We in the Basque Country could ask ourselves the same question. Does it really matter if we are Basque or Spanish or European? We have talked a lot about what it is to be Basque, but a Basque today dresses like a Dane and reads the same things as a British person. If life is going to be lived on a much more global basis, as is already happening, and our children will therefore be living in the Europe which we are creating, why are we killing each other for being Basque or Spanish?'
Fernando Buesa also said the following, which everyone in Ireland has probably thought. 'If we are killing each other for no reason - and this was happening in Ireland because there were paramilitary groups on all sides - we should be resolutely asking ourselves this question in the Basque Country too. What difference does it make to be Basque? Surely it is all the same thing. You can be what you want to be. If, in the future, economics and politics and vital decisions for each country are dealt with in the European arena, there is no point killing or dying for being Basque or Spanish' .
May he rest in peace.
(Loud applause)
Madam President, on behalf of the Group of the European People' s Party and European Democrats, I want to express our most profound feeling of solidarity with the families of Fernando Buesa, an elected representative of the Basque people, and Jorge Díez, a member of the Basque police force. We also naturally want to express our solidarity with the whole of the Basque Socialist Party.
In recent times, in this House, we have sadly had to discuss the various faces of extremism in Europe. It does not matter what banner these come under because, in the end, they are all different expressions of the same thing. Faced with these, we democrats cannot resign ourselves to the peace of the dead. On the contrary, we must take strength from knowing that the only social division which exists in the Basque Country is the abyss which separates those who kill, and those who support and express understanding for the latter, from the vast majority of the Basque people who simply want to live in peace and freedom.
(Loud applause)
Madam President, on behalf of the Group of the European Liberal, Democrat and Reform Party, I must indicate my complete and categorical condemnation of the terrorist attack on 22 February in Vitoria which took the lives of the socialist MP and spokesman in the Basque parliament, Fernando Buesa, and his bodyguard, Jorge Díez.
In a country governed by the rule of law and which is a member of the European Union, it should be possible for all ideas and options to be defended, provided that this occurs democratically and with respect for the rights of the individual and the principles and values of justice, freedom and economic and social progress on which the Union is based. The transgression of these principles is simply not acceptable, as clearly indicated in the Treaties.
There is no justification in our society for terrorist acts such as the one which took the lives of Fernando Buesa and Jorge Díez, particularly when the former was a freely elected representative of the Basque people.
We pray that these are the last victims in a process which, as you said, Madam President, has seen much barbarism. We pray that a way forward can be found which will allow the Basque people to live together in peace.
Madam President, on behalf of the Confederal Group of the European United Left/Nordic Green Left, I must add my voice to those of my colleagues who have expressed their grief at the truly perverse and cruel outrage which has occurred in the Basque Country. We send our condolences to the families of the victims and emphatically condemn these acts which have been going on for so long and which must stop.
The terrorist organisation ETA has, in its time, killed police officers and soldiers. It has placed a bomb in a supermarket and killed men, women and children. In the streets of Madrid it has killed a general, Quintana Lacaci, who defended democracy at the time of the attempted coup of 1981. It has assassinated the spokesman of the Popular Party in the town council of San Sebastián, Gregorio Ordóñez. It has been to the lecture room of the university professor in Constitutional Law, Francisco Tomás y Valiente, and killed him in cold blood. Now, just a few days ago, in the same odious way in which it assassinated Admiral Blanco, it has killed the socialist MP and spokesman in the Vitoria parliament, Fernando Buesa, and his bodyguard, Jorge Díez, of the Basque police force.
ETA must be condemned. However, those who support and express understanding for these attacks must also be condemned. There is no point continuing to ask these people and organisations to go down the democratic road. We must appeal to the whole of society and particularly to the democratic parties, whether they are national or nationalist, and no matter how pro- or anti-European they are. It is regrettable that there are organisations and people who are saying nothing or simply regretting the deaths as if they were the result of a road traffic accident.
All European democrats in this House must join together to send a message to the Basque Country that it is time to put an end to the division and killing. It is time to share the Basque Country, Spain and Europe. This, Madam President, is the only way forward which we therefore fully support.
Madam President, on behalf of the Union for a Europe of Nations Group, I would like to express our sorrow for the victims and our rejection of terrorism and those who defend it. For the friends and relatives of the victims this is a human tragedy and for their political families it is a political tragedy, but I feel that we are also witnessing a cultural tragedy, in that the culture of death and of violence is constantly gaining ground against the culture of respect for others, democracy and democratic life. So, Madam President, maybe we should consider taking some action if we want our sorrow and our rejection of terrorism to have any actual significance. Why does Parliament not meet in all the countries of the European Union and show that it rejects terrorism? Let us make ourselves heard! We are not just confined to Brussels or Strasbourg. Let us all go back to our respective nations and shout from the rooftops that our belief in democracy and our indignation are not just words, but a demonstration of our actual political commitment.
Madam President, as a member of the Group of the Greens/European Free Alliance and also as an MEP for the Basque Nationalist Party, I must firstly categorically condemn the cowardly attack which took the lives of a Basque police officer, Jorge Díez Elorza, and the Basque MP and former vice-president, Fernando Buesa.
Secondly, we send our deepest condolences to their families, their socialist colleagues, the Basque parliament and the Basque police force. We also want to express our solidarity and heartfelt sympathy.
Thirdly, we denounce the extreme nature of an attack which, by being perpetrated against an elected representative of the people, not only violated human dignity and human rights but also showed absolute contempt for the will of these people.
Fourthly, we express our repulsion at the fact that this dual assassination was intended to directly destroy the political process aimed at achieving peace in the Basque Country.
Fifthly, we again call on the Spanish and French leaders and politicians to show the same tolerance as in the United Kingdom and Ireland in order to resolve the current Basque conflict with something more than police measures which, on their own, cannot bring about the peace which we all desire.
Sixthly and finally, we reaffirm that ETA' s terrorism and violence must end. ETA must stop hijacking the will of the Basque people who must be allowed to decide on their future freely and without violent coercion.
Just three months ago I took the floor in this House to congratulate the Irish and British people on their success in reaching the Northern Ireland settlement, as many other colleagues did. In Northern Ireland in the last thirty years too many people have been killed and injured - too many families shattered. So far, unfortunately, in Spain and France, just the opposite has been happening as regards the on-going conflict in the Basque country. We, Euskal Herritarrok, are convinced that a definitive solution to the present struggle can only be found through an open process of dialogue and negotiation with no limited agenda.
Before 20 January last, during nineteen months, the only killing we witnessed in the Kingdom of Spain was that of José Luis Geresta, member of ETA, in March 1999. In spite of that and the arrests made by the Spanish and French police, including arrests of ETA negotiators with the Spanish government' s agreement, ETA honoured its unilateral ceasefire. Then, last November, before the ceasefire was over, the Spanish Government spokesman, Mr Piqué, declared that his government had done and would in the future do everything possible to hinder present moves towards a political solution in the Basque country. We, Euskal Herritarrok, have regretted many times the loss of human lives. We share with all the Basque citizens the sufferings of our people. We are committed to dialogue and ready to work together with all those eager to find a democratic settlement for the Basque country.
Twenty years have passed since the Northern Ireland question was first raised in this Parliament. May I ask: Quousque tandem - Noiz arte?
Madam President, thank you for giving me the floor. I must say that it is very hard for me to follow on from the last intervention. When Mr Puerta mentioned some of ETA' s victims, he made no reference to someone who was killed by ETA 16 years ago. I believe he did this out of respect for me. The person I am talking about was a socialist senator who was also a member of the Basque regional parliament. His name was Enrique Casas.
(Loud applause)
Madam President, Senator Casas was my husband. I was left a widow with four children, the youngest of whom was only eight months old. My husband was an Andalusian by birth and a senator for the Basque Country. He had been sent by the Basque Government to defend the Basque Country in Madrid. His only crime was that he was a socialist and a democrat and nothing more.
Madam President, I have never spoken of this here apart from on the day that ETA declared the cease-fire which I welcomed as a ray of hope for all Basque people and for the whole of Spain and Europe. This was the only time I had spoken of my husband' s death but I must do so again today and I do it willingly.
Madam President, I was born in Germany, educated in Sweden and married to a Spaniard. I know what democracy is because I had the good fortune to grow up in a country like Sweden which has a long democratic tradition. I arrived in the Basque Country keen to integrate and, despite what has happened to me, I am convinced that some day the Basque Country will achieve the peace it desires. To those who believe that there is conflict in the Basque Country, I would say that the only conflict in the Basque Country goes by the name of ETA and must be eliminated. As for the other problems, we can talk about these.
(Loud and sustained applause)
We democrats can solve the other problems by allowing everyone to put forward their ideas, because freedom of expression, free elections and freedom in general do exist in the Basque Country. The only restriction on this freedom is ETA which must therefore be eliminated. Then we democrats can talk. (Loud applause)
Thank you, Mrs Dührkop Dührkop, I should like to assure you of my empathy and sincere respect.
Adoption of the Minutes of the previous sitting
The Minutes of the previous sitting have been distributed.
Are there any comments?
We are about to discuss the subject of reforming the Commission and you will recall, Madam President, that at the beginning of the last session, I raised with you the question of whether, in the interests of openness and transparency, the Members' register of interests could be made more available to the public by being published on the Internet. You promised Parliament you would raise this subject with the Quaestors that very evening.
I wonder if you are now in a position to confirm to Parliament that the Quaestors have agreed in principle that the register should be published on the Internet and, if so, whether you will personally set them a deadline - perhaps 1 April - for doing so.
I can tell you, Mr Davies, that the Bureau has adopted the principle of publishing the Members' register of financial interests on the Internet and the Quaestors are studying in great detail the problems and the legal questions that it may involve. But we shall have a decision very soon.
(The Minutes were adopted)
Reforming the Commission
The next item is the Commission statement on Reforming the European Commission. I shall give the floor straight away to the President, Mr Romano Prodi.
- (IT) Madam President, ladies and gentlemen, last July, here in your presence, I made a solemn commitment to reform the Commission.
I would just like to take a moment to recall the events of last July: the outgoing Commission had been in crisis, I had just been nominated and you gave your preliminary approval of that nomination. The climax of the chain of events was my undertaking to reform the Commission, to reform it thoroughly, completely revolutionising the Commission' s way of working. Today, that commitment has been fully discharged: you have the reform here, before you, in the form of an institutional White Paper which has just been adopted by the Commission. I would like to emphasise that, on that occasion too, the Commission voted unanimously, with one voice.
Briefly, these are the main points of the reform. One: definition of political priorities and translation of these into practical measures through the focused use of resources. This is at the heart of the system, and it is this, the setting of political priorities and the focused use of resources, which will enable the political sphere to assert its primacy and to take its responsibilities fully on board. In order to do this, we have created a completely new policy-planning mechanism, a system which will allow the College to set annual policy guidelines and to establish the budgetary procedure on the basis of these, to assign well-defined objectives to the Directorates-General and to keep the relationship between available resources and activities assigned under control, which is of fundamental importance. In this context, activity-based management is the key to ensuring coherence between objectives, actions and resources.
The second point is human resources. It is the central part of our reform. Our staff are the Commission' s best asset, its richest resource. They are extremely highly qualified, of a calibre which it is difficult, if not impossible, to find in the individual national administrations because of the nature of the recruitment methods and criteria used. This was the impression I received when I first became President of the Commission, and it has been confirmed by observation during my daily work. However, at the same time, I have found that morale amongst the Commission' s staff is very low. Previously, there was pride and pleasure taken in being part of a universally admired institution, but now staff are frequently demoralised by the unceasing criticism. All this has to change, and this is one of the main reasons for our reform. Recruitment, career development, mobility and disciplinary measures are all being based on completely new criteria: there will be greater emphasis on individual service, credible and, above all, verifiable performance appraisal systems, lifelong learning and a greater degree of management responsibility. These are the areas in which changes will be made.
The third point, which was also rather a sensitive, key issue in the recent crisis, is financial management. This is the hub of the administration which has to ensure efficiency and security. We are going to create a management and control system in every Directorate-General. At the moment, our control system is completely centralised; with the reform we will switch to a control system which combines decentralisation of management control with an efficient central audit system. This means that we will have a central financial service to provide financial management guidance and advice, decentralisation in every Directorate-General of the entire chain, that is of programmes, undertakings, contracts, expenditure and the related ex ante control systems, and an external auditing service which will direct these operations. This is a complete revolution of the Commission' s way of working; it is a totally different method of organisation and it will require a totally different way of thinking.
We are familiar with the problems associated with this transitional stage, and it is this transition which has caused the greatest concern among our staff: we will therefore adopt the necessary security measures and put the necessary safeguards in place. In fact, the Commission desires this reform in order to become a model of excellence for the whole of Europe and the world. We also want to be exemplary in our advanced use of information technology. We want to be a model of a completely computerised administration. The Commission has been accused of being buried under piles of paper, and so we are going to become a paperless Commission. This will make the Commission itself more efficient and encourage the use of new technologies outside the Commission. This is not just a technical revolution, but a complete organisational revolution as well.
I shall leave to Neil Kinnock the task of explaining the details of the reform, but I would first like to thank him for the intelligence, enthusiasm and energy he has brought to this exercise. We would both like to thank all those who have worked on the project and all the Commission staff, who took part in the broadest debate ever organised at the Commission. I would stress that this style of debate is something very new and, in my opinion, it has forced us to radically change our way of thinking as well. The White Paper before us is also the product of contributions from the Commission staff: they knew that the Commission would have to undergo substantial reform in order to become, once again, that internationally-admired institution which was at the heart of European history.
The adoption of the White Paper marks the end of a chapter of history - and I hope that it will remain closed forever. Now we can focus on the future, on the challenges awaiting the Union and on the programme for 2000-2005, the contents of which we have outlined to you over the past few weeks. The very political essence of the reform is mirrored in the objectives of this five-year plan.
We need - the whole Union needs - a strong Commission, a Commission which has regained its ability to act as a political entity and is recognisable as such in all its actions. This is why we are redefining all our work priorities. This is why we are offloading all the activities which it is no longer appropriate for us to carry out - another important area of reform - in accordance with a principle of decentralisation and subsidiarity. For this reason, we are reforming the administrative machinery in order to create the necessary conditions for us to be able to carry out our work efficiently. We will make the best use of the resources at the Commission' s disposal, but they are very limited and we have almost exhausted them. We may need to come back to you and ask for additional resources to fund the new tasks which have been assigned to us and those which will be assigned to us in the future.
In September, we undertook to present a White Paper on reform, and today we are fulfilling that undertaking according to the conditions established in your presence. The Commission wishes to be judged on results and results alone - on what we achieve.
I would, however, remind you, and this is my final point, that the Commission is not the only Community institution. Parliament and the Council are also called upon to take up all the challenges presented by these reforms. The Commission has resolutely forged a path, and I hope that all the institutions will follow it right to the very end, in the service of the citizens of Europe, to achieve an ever-stronger and ever more transparent Europe.
I am glad to be here together with President Prodi and my colleague, Michele Schreyer, to present the White Paper adopted by the Commission this morning: "Reforming the Commission" .
As honourable Members will see from the document, which will be available to them today, the unprecedented consultations with the staff of the Commission, with this Parliament and with the Council, which have taken place since the adoption of the consultation document in January, have been very productive and resulted in useful refinements. Together with Romano Prodi, I express my gratitude to this House and to the very large number of people who have put time and effort into giving us their constructive responses.
The White Paper puts reform in its proper political context. In the Commission, systems and structures have built up over forty years in which successive enlargements have occurred. The treaties have been revised, new managerial tasks have been attributed by this Parliament and by the Council to the Commission, and many other changes of great significance have occurred in our Union, in our continent and in the world. Those realities, together with the approach of further enlargements, all counsel strongly for modernisation of the Commission, so that this essential institution can fulfil its primary tasks of policy conception and development, of treaty application and of management of the public resources and do so with maximum effectiveness, maximum responsibility and maximum accountability.
The sustained independence and strength of the Commission are, of course, basic to that mission as this House has repeatedly recognised. Reform and renewal are essential for that purpose too. The Commission is not and will not be a secretariat of any kind, and that is clear to all of the institutions - it is well understood everywhere. But the Commission does exist to serve the Union and its peoples with high standards of performance. That is what the public has the right to expect and it is what the people who work for the Commission want to provide and will provide.
The House will be aware, of course, that the Commission cannot fulfil these objectives alone. All institutions in the European Union will have to face up to the issues posed by the reform and face up to them honestly and responsibly. I know that my colleagues and I can count on the support of many Members of this House across the spectrum.
One of the biggest challenges that may come from the essential efforts to match the tasks of the Commission with the resources of the Commission will confront this House. Last month, as Romano Prodi has just said, we launched a thorough evaluation of activities and resources throughout the Commission and we will fully report on that in September. Our aim is to focus the Commission on essential policy priorities and on core activities in line with our strategic policy objectives for the next five years. Inevitably, that will mean identifying activities that could and should be reduced or ended. It means taking a very hard look at how the use of internal and external resources can be most effectively balanced in the interest of the Union. It means allocating staff to areas of high-policy importance within departments and across the Commission. And when that assessment is complete, we will be able to establish whether the resources at our disposal are commensurate with the tasks attributed to us. If they are proven not to be, we will put the case for more resources to the budgetary authority. If that does not meet with a positive response, the difficult issue of which of our lower-priority activities should be discontinued will then have to be addressed, not just by the Commission, but by this Parliament and by the Council too.
I do not make this point because of any desire in the Prodi Commission to retreat from activities or responsibilities. On the contrary, as many in this House understand, I am setting out these considerations because we want to meet our responsibilities and meet them with full effectiveness and full accountability. That means closing any significant gap between obligations and operational resources either by reducing activities or by increasing means or by a combination of both.
In each of the three pillars of reform, the active support and cooperation of this House will be absolutely vital. The new activity-based management system, that the President just mentioned, will link political priorities to the availability of resources and consequently to the budget for the first time. The role of the budgetary authority in the operation of ABM will, therefore, be vital. Attempts to micro-manage the Commission' s operations are clearly in no one' s interest. A resilient and practical interinstitutional agreement will, therefore, be a prerequisite for the efficient operation of activity-based management.
In human resources policy, the involvement of Parliament will unavoidably have to be as an employer of civil servants as well as a democratic institution to which the Commission is accountable. Again, that will be a very demanding challenge.
And finally, in the crucial area of financial management where the Court of Auditors, the Committee of Independent Experts and other external and internal analyses have strongly advised radical change, the support of this House in implementing the recommendations for full security of money and value for money will be of prime importance.
In the limited time available for this statement, it is obviously impossible to go into the full details of our proposals. I have no doubt that we will do that on several occasions in the coming months and years, and I certainly look forward to the questions of honourable Members this afternoon. It is clear, of course, that in many ways the really hard work starts now, with the implementation of our proposals.
I look forward to working with this Parliament, with the Council and with the staff of the institutions to ensure that the reform strategy is put fully into effect for the benefit of the Union and for the advantage of all of its peoples.
Thank you, Commissioner Kinnock.
We shall now move on to Question Time.
Madam President, the Commission proposals include the waiver of immunity of officials. Recently, the immunity of a former Commissioner was lifted and proceedings are currently pending before a judge in Brussels on the basis that Brussels is the seat of the Community institutions. Yet these institutions have other seats and, given that the Community' s actions affect the whole Community territory, there are in fact thousands of courts which could judge officials, Commissioners and so on.
Is the Commission aware that, in order to lift immunity, it would be necessary to adopt a new legal instrument to regulate the procedure for holding Commission officials accountable, including former and current Commissioners?
There is effective legal precaution. In the particular case that the honourable Member has in mind, not only did the Commission easily and quickly come to a decision to waive the immunity of a former Commissioner, but the former Commissioner herself advised the Commission of her desire that the immunity should be lifted.
I can see the complexities that concern the honourable Member, but I say to him that in the last five years there have been ten cases in which there have been requests from national legal authorities for the immunity of 26 officials to be lifted, and every single one of those requests has been met, and met with alacrity.
I think that the House can therefore be confident that not only are the civil rights of individuals who may be accused or required to produce evidence safeguarded, but so is the interest of the properly constituted legal bodies of every Member State in seeking to get information, or the right to interview or investigate anybody associated with the Commission.
As the Parliament' s rapporteur on the staff elements of your report, Mr Kinnock, I very much welcome the fact that we are now starting the process, and if I may say to all colleagues here, we have a very important task to do, which will be absolutely central to the future of the Commission and its effectiveness. And I make the point, before I move to my questions, that what happens concerning the Staff Regulations in the Commission has a fundamental role on our responsibility also as employers of staff because, of course, the European Parliament staff operate under the same conditions. That will form part of the work that we will have to do and I sure that all of you today will want to engage in that process.
Now there were two points I wanted to pick up with Mr Kinnock, if I may. The first one concerns the timescale of these important reforms. Mr Prodi said in his very important opening statement that he had identified severe problems in the Commission about low morale and low motivation, and clearly that is a major concern. Big expectations are built up for these reforms both within the Commission and outside. And if we are to move forward, I suggest to you that the reforms on the personnel side, early evidence of change of culture, empowerment and motivation of staff have to happen sooner rather than later. And if we look at the original proposals - and I suspect that we will see the same in the new ones - it was not until 2002 that we were going to complete overall reform of the Staff Regulations. Indeed, it was not until 2001 that some of the key elements of appraisal were going to be introduced. I suggest that is too long, and we really must move forward much more quickly than that.
The second point that I want to make concerns information technology. Have you really taken into account the changes in staff structure that new information technology will bring about, because those will be fundamental in the new direction of these reforms.
On the second part of Mr Harbour' s question, he will see in the course of this year how with greater precision we will be showing how the application more extensively of information technology will facilitate change, not only in terms of the working practices and conditions of the staff but in the operation of the Commission, as the President briefly outlined in his statement.
Could I thank Mr Harbour for the energetic commitment that he has shown to the issue on which he is rapporteur and respond to him by saying that we firmly believe that the morale, the motivation and the professional commitment of Commission officials, which is already very strong, will be enhanced by the introduction of comprehensive training, the allocation of responsibility, the upgrading of management and a number of other changes which we will be introducing.
Cultures are products of structures and systems, and the structures and systems have become old. By renovating those structures and systems, in some cases very radically, we will assist the people of the Commission who are strongly committed to the European ideal and have high quality of capability to release talents and manifest themselves as never before.
I would like to make one last point in answer to Mr Harbour. I share his impatience to secure the full implementation of the mechanisms of reform and change practices. I wish I could honestly say to him that we will be compiling and providing in the form of proposals communications before 2001 and certainly be putting them into effect before 2002, but he will be aware there are legally required consultation procedures and periods which we must respect.
I do not use those as an excuse. We indeed take huge encouragement from the very positive and constructive response offered in the consultation over the last month and I believe therefore that although there may be a slight delay in the compilation and application of reforms, these reforms will nevertheless be strengthened by the extent of understanding and commitment that will be produced by the consultation which we will undertake assiduously. I would like everything to happen much more quickly. It is better to do it absolutely properly.
Madam President, we admire Mr Kinnock' s vision and sense of realism. For he is holding up visions of a well-oiled and effective administration and is, at the same time, drawing our attention to the difficulties which will arise and which can already be anticipated.
Mr Prodi has pointed out that he would like to give up a few of his responsibilities. We will therefore need to focus on policy priorities first. I think it is more important to bring into focus what we want to achieve before we give up responsibilities, because I can imagine we could meet with a great deal of protest otherwise.
Enlargement - that is enlargement of the Union - is one of the key challenges in this context. I would also like to point out that when it comes to keeping the peace, it will require a much greater effort to get a great many more people on board. We must resolutely switch from our present, rather bureaucratic approach which we are all familiar with - it pervades our development cooperation for example - to a cooperation for peace. Could Mr Kinnock say what timeframe he is expecting the Council and Parliament to come up with for these priorities?
I am grateful to Mrs Maes for not only the comments that she has made now but the sustained commitment that she has shown to change ever since she came into this House. Can I assure her that our attitude is not guided by any motivation to farm out. We are concentrating on core tasks and we are concentrating on priorities, not in order to evade any obligations but to absolutely guarantee that we can totally fulfil the central obligations that we have.
One of those obligations very clearly - and I am at one with Mrs Maes in this - is in the preparation for effective, smooth, calm enlargement that will work to the mutual benefit both of the people of the incoming countries and of the citizens of the current Union. One of the reasons for having to ensure that we focus very strongly and sharply on our priorities is to be able to guarantee that we can fulfil that absolutely critical role of being the agents of enlargement to maximum effect.
Can I say to her that the mechanisms that we are going to introduce of strategic planning and programming facilitated by activity-based management may sound to be immensely dry and completely bereft of any idealism. Since I was brought up to believe that the victory of ideals needs to be organised, I may be able to make an appeal to her to understand and support our mechanistic view of this because it is for the great and central purposes of the Union and its enlargement.
I hope that, in terms of the degree of cooperation and partnership that we can enjoy in all aspects of this policy with the Council and with Parliament, not only will we get rapid implementation of policy development in the most effective way, but that we will be able to do it by coordination at the right time which will produce the maximum benefit for the Union. I do believe that reform with all it implies, including the new mechanisms, will very strongly facilitate changes of that kind.
I would like to take the opportunity firstly to congratulate the Commission on unanimously bringing forward this timely and substantial White Paper with the accompanying action plan and I think when the President of the Commission described his Vice-President as acting with intelligence, enthusiasm and energy that indeed that is a fair and valid description with regard to this procedure.
Two questions if I may. We anticipate, if I understand correctly, a report in September on core activities. Will that already begin to impact possibly in some form of amendment to the budget exercise which the Parliament will have to close in the last quarter of this year in respect of the budget for 2001 and can you already say whether the Commission anticipates such a procedure?
Secondly, on the question of ex ante and ex post auditing and procedures, do I understand correctly - and I have not had the opportunity to wade into the detail of the paper - that the unanimous decision of the Commission is indeed to empower the Directorates-General to liberate them from the ex ante visae system but to put in their place a strong ex post and independent and centralised audit system? If that is the case I can say at least that after prolonged and at times engaging discussion each way in my own Group, I believe that if we have demanded in this House as we have done that we have responsibility at each level in the Commission, its necessary counterpart is that we free people up to be managers. Let the managers manage.
I want to thank Mr Cox and indeed his group for the way in which several Members have strongly engaged themselves and interested themselves in the detail of reform which can sometimes be rather trying but is always, as he indicated, worthwhile.
So far as the September communication is concerned, it is unprecedented. It will not be just one of the screenings that the Commission has periodically undertaken but a very thorough and sharp review within Directorates-General and across the Commission for which we have established a mechanism for reviewing the demands on us and the means that we have to meet those demands. It is conceivable therefore - I cannot say with absolute certainty at this stage - that at that stage in the budgetary procedure and in the cycle in which Parliament is engaged we may have to - I emphasise very strongly the conditional - we may have to come to Parliament with some conclusions and discuss the possibility of revision. That is a sensible forecast to make, it is not an ambition that we have but it is a possibility that we may have to entertain. Can I thank Mr Cox for underlining the virtue of following absolutely the recommendation of the Committee of Independent Experts and introducing a system which will end definitely with the revision of the financial regulation and the end of centralised ex ante control. I would emphasise, too, that the intention is not only to liberate the personnel of the Commission - that is certainly an objective - but it is simultaneously to "responsibilise" - it is an appalling word but we all know what it means. In undertaking such a development in our organisation I am certain that we can match or even advance upon the success and increase in job motivation which has come as a consequence of similar developments in several administrations, both in the public sector and in the private sector, in the last decade or so. I think that the end of the centralised system will certainly not result in any relaxation of effective financial control but will increase its effectiveness and its relationship to operational tasks. Financial control will be absolutely secured, both because of the way in which we will introduce the changes, and because we will introduce a completely professional, independent internal audit service.
As I said earlier, our ambition is total security for money and value for money. We are also interested in value for the people who work for us. The changes in financial management and control will greatly enhance the possibility of doing all of that.
Madam President, I would like to thank President Prodi for his clear exposition of the reform objectives. We have made it clear in the course of the debates that we have been having in the past few weeks, in particular with Commissioner Kinnock - and in saying this I am taking up what Mr Cox said - that we cannot endorse the wholesale scrapping of independent financial control. Decentralisation, yes, but we certainly require independent financial control, i.e. a unit in the individual Directorates-General which are, however, directly subordinate to the Financial Controller. To do otherwise would be to make one and the same body responsible for authorisation and financial control.
We have spelt this out again and again, and also made it very clear in Mr Van Hulten' s report of 19 January, in paragraphs 10 and 11 to be precise. Now so far I have not had sight of the White Paper and I would like to ask you Mr Kinnock: does it reflect our position? I have a question concerning ex-ante control, which is still to be carried out where necessary, and on an independent basis at that. I understood Mr Prodi to say - or I believe I understood him to say - that this ex-ante control will not take place as a matter of course, but neither will it be scrapped wholesale either, and the independence of financial control will be preserved. Is this reflected in the White Paper? I will read it with a great deal of interest and very attentively, but perhaps you could give me an idea now as to how these matters have been dealt with in the White Paper.
The question of transitional periods is worrying us. The expression "soft law" has been bandied about but there is no such thing. There is neither soft nor hard law. There is only law, and no transitional period should be written into this reform, since this would lead to legal uncertainty.
I am also grateful, at the risk of being repetitive, to Mrs Theato for the consistent attention that she has given to these matters and indeed the way in which, if she will allow me to say so, she played midwife to many of the changes which we are now contemplating. I hope that she will come to take pride in the child for which she has at least part parentage.
First of all, I am not sure if I got the interpretation properly, but I do not think it would be possible for someone as expert as Mrs Theato to talk about the abolition of independent financial control. There is a degree of independence obviously allocated to the current Financial Controller by the financial regulation. However, because of the mixture of roles of both financial management and control, and audit under the present terms, it is very difficult to think of this as an uncompromised role, no matter how great the integrity of the person actually holding it. So, the changes that we seek to make - as I say consistent with the very strong and clear recommendations of the Committee of Independent Experts - are not negative in any way at all.
Coherence, consistency and universally good standards in a decentralised system of financial control are guaranteed by a series of measures. One is to ensure high quality training, another is to ensure that no Directorate-General can take over financial control responsibilities unless and until the auditor service is absolutely certain of the robustness of the system, another is the establishment of a central financial service, as honourable Members will see from the White Paper, to ensure that those standards are set and supervised, and there is also the additional belt and braces and boilersuit approach of having an effective and independent internal audit service.
I will not go into all the details in the course of a parliamentary answer of this kind but I am certain that on examination Mrs Theato will be able to see that in the details of the White Paper, there are very strong assurances. There will also be evidence of the fact that we have taken heed of the representations made in this House particularly in the Committee on Budgetary Control, and that is significant in respect of the use of ex ante visas in Directorates-General. If that is felt in a Directorate-General to be a relevant and effective way of enhancing financial control, the ex ante system can be used.
Naturally, there are diverse requirements across the Commission depending on the number and nature of the financial transactions in which particular Directorates-General have to engage. Account is taken of that too in the White Paper but where there is a desire and a demonstrated need for the use of such a system, it most certainly can be used.
Lastly on transition, I share the reservations of Mrs Theato over so-called "soft law" . We have had this discussion before and she knows I make a distinction between various forms of codes which can have a very positive effect and eventually be turned into what I suppose we could call "hard law" . But, on this issue, I do not see any room for soft law which is why in the transition period there will be total adherence to the current financial regulation until that law is changed by due democratic process in this House and in the Council. There are absolute assurances of that and provisions made for it in the White Paper.
In addition, however, and very importantly, because it is a transition period, there will be training, there will be advice, there will be support, there will be assurances. The new head of the audit unit will be in place by 1 May and with that and an accumulation of other assurances I think that we can be as certain as human beings can be that there will be a totally secure system even during the period of transition.
Two other points I must make, because this is an essential question central to reform. The first one is that people feel - for reasons I well understand - that in that transition there is a danger either of irresponsibility or of inertia.
Irresponsibility because the feeling exists in some quarters that there will not be sufficient control and discipline. I completely reject that simply because of the standards of Commission officials, the responsibility of directors-general and the assurances that we have built into the system. Inertia would only be born of anxiety and we are doing everything we can in terms of support and training to diminish the possibility of that occurring.
Lastly, the system we currently have - as the Committee of Independent Experts asserted very strongly - is now unsustainable. Indeed the Court of Auditors has called it fiction. Change will have to come in any case, change would imply a transition period because there is no possibility of any system being invented that could enable us to move from one Friday to the next Monday from one system to another. In so far as it is at all possible with all of the advice at our disposal and all of the design capability that we have, I am certain that we have installed, or that we will install on the basis of our proposals, a system that will provide the Union, its taxpayers and this House with complete security.
Madam President, great importance has been attached to the reform process, which deserves to be acknowledged, although this may be somewhat premature. My question is this: there is a need for reform, due not least to the accession of new countries, and thus to the enlargement of the Union. How can we - the Commission, Parliament and also the national parliaments of the applicant countries - meet this challenge more effectively, taking into account the ideas and considerations of the applicant countries? The delegations are actively engaged - as am I in my delegation for relations with the Czech Republic - but it is clear that there is often a pronounced schoolmasterish tone to our dealings with one another. How can the reform process help make the relationship and cooperation between the European Parliament, the national parliaments and also the Commission, and the work they perform together, more effective?
I am grateful to the honourable Member for underlining the fact that, apart from its own inherent merits, reform will be made necessary by accession, the enlargements, and particularly the kind of enlargements that our Union will shortly be engaging in. It is essential that we have that reform, both for the sake of the current Union, and certainly to facilitate accessions.
In the course of the coming years I will be continuing the practice I have already started, together with several of my Commission colleagues obviously, of very profound discussions with the administrations of the incoming new Member States. We are doing it in order to try to explain in the fullest terms the system into which they will be entering. I would also like to see the enrichment of the training effort undertaken both by current Member States and by the Union generally to ensure that as new officials come in to the Commission and officials and administrators in the Member States have to deal with the realities, the complex realities of membership of the Union and the single market, it will be difficult to see the joins.
That is the level of sophistication and provision I would like to see. All I can do now is to promise to strive for it.
Can I start by wishing the Commissioner a very happy St David' s Day.
Thank you for the presentation. It is important that the Commission never loses sight of the fact that the reform process will be a complete waste of time unless it reconnects with the European public. That really has to be the sharp focus the whole time. It has to give a service to them and certainly the recommendations on cutting down on payment delays I am sure will be very welcome, but the other major complaint we get from the people we represent is paperwork. Excessive paperwork. Is there a reference to cutting down paperwork and bureaucracy for applicants to European funding whilst ensuring financial control? That is a clear complaint that we get. That needs to be addressed.
The other question I would like to ask is on the audit progress committee. This, of course, is welcome, but it is essential it include a reference to the monitoring of recommendations that come from the European Parliament within our discharge procedure. Will you be adding that into your audit progress committee' s work? Finally, the Socialist Group agrees with activity-based budgeting and with responsibilisation and you will be judged, as Mr Prodi says, by your actions, not your words.
The mission of reconnecting with the European public is critical as Mrs Morgan says and that can only be done on the basis of action not words. I say that with some deference in the European Parliament where there are so many experts in words, but we will try to lead by example.
As far as excessive paper is concerned, the dilemma is spelt out by Mrs Morgan. We detest the excess of paper, but given the requirements that we have to check and re-check and double check in order to guarantee effective financial control, sometimes the requirements of administration, which some call bureaucracy, are unavoidable.
In order however to strip back those obligations to their minimum, we are not just talking about it; we will be appointing in the very near future a deputy secretary-general, an additional deputy secretary-general with the specific mandate and mission of identifying best practices and spreading them throughout the Commission and of ensuring a radical reduction in the procedures which generate so much paper, so much bureaucracy and I must say so much frustration, not only for the citizens and businesses of the Union but for the people who work for the Commission too. We shall certainly strive in order to do that and I think that the effect over the next few years will start to become apparent.
One of our difficulties is always going to be of course that the better we are at reform, the less anybody is going to know about it so we will be relying on our friends and partners in the European Parliament to explain with their customary generosity the full efforts being made by the Commission to properly serve the people of Europe. I know I can rely on everyone here.
That concludes Question Time. I should like to thank President Prodi and Commissioner Kinnock.
Statement by the High Representative for Common Foreign and Security Policy
The next item is the statement by the High Representative for Common Foreign and Security Policy. Please give a very warm welcome to Mr Javier Solana to whom I shall hand over without further delay.
Madam President, ladies and gentlemen, it is a great pleasure for me to appear before you again, here in the European Parliament.
Much has happened since the last time I was here to talk about foreign and security policy issues in our continent. Sometimes we may feel that too much has happened. This afternoon I should like to share with you some ideas, particularly on the Common Foreign and Security Policy. The world has certainly moved on significantly in recent months and many events have occurred. However, I will wait for question time to give specific answers to any questions you may have for me.
In recent months, since the last time I appeared before you, important events have occurred in this House and also in the European Union. I would remind you of two of these events, one of which is very dear to you all as members of this Parliament, and particularly to the President. These are the opening of the Intergovernmental Conference and the starting of negotiations with the future members of the European Union. The events in Kosovo and the Balkans in general have certainly stirred our hearts and minds. There are also important issues at stake in the Middle East in which the President of this House played a major role on her recent trip. Certain important steps have been taken to secure progress in the summit between Europe and Africa in which I was pleased to participate in cooperation with the Portuguese presidency. A vital meeting has also taken place in Portugal, in Vilamoura, with the eighteen countries of Latin America to try and develop a deeper relationship between the European Union and Latin America. Chechnya has also been one of our main concerns and I will speak briefly on this at the end, in the light of an important conversation which I had this morning with the Council of Europe representative, Mr Álvaro Gil-Robles, on his recent visit to the region. However, I realise that you asked me here to talk to you more specifically about foreign policy and particularly security policy in Europe since Helsinki. I will speak of this briefly. If you wish to ask questions at the appropriate time, I will be pleased to answer them.
The Helsinki Summit under the Finnish presidency took place a little over two months ago. Decisions were taken at this summit which are fundamental for foreign and security policy in our continent. These were essentially of three types which I will describe. The first was the decision to establish within the European Union three committees for decision making relating to crisis management. The first is a political and security committee, the second is a military committee representing the Chiefs of Staff of the fifteen Member States and the third committee is to make decisions on the European Union' s relations with third countries and other organisations. This basically involves relations between the European Union and the Atlantic Alliance and relations between the European Union and those countries which, although geographically in Europe, are not part of the European Union, or at least not at the moment.
I will restrict myself to these three points in order to bring you up to date with events.
Firstly, with regard to the decision-making bodies, the Political and Security Committee met for the first time this morning, 1 March 2000. This committee was established by the last General Affairs Council. Therefore, two months after the Helsinki declaration and decision, a Political and Security Committee meeting has taken place for the first time within the European Union. I was able to attend this meeting this morning and met with the representatives at lunch. You can be satisfied with the progress made. The fifteen countries have appointed diplomatic experts at ambassador level in order to tackle one of the most important issues which we will face in the coming months.
Secondly, the Military Committee, which represents the various Chiefs of Staff of the fifteen countries, will hold its first meeting on 7 March which will be just over two months after the Helsinki declaration. This Military Committee, as you can imagine, will have various duties. In the interim stage, its basic duty will be to advise the Council and myself and to take initial decisions on how to set up the final bodies which we will, of course, try to have in place by the end of this year or the beginning of next.
Thirdly, the Military Staff will represent senior military personnel from the fifteen countries. Together with myself, this staff will form the civil and military secretariat whose task will be to prepare, with the assistance of the Military Committee, any operation needing to be organised in due course in the context of crisis management within the European Union. This crisis management will not be a strictly military affair but the military representatives and the Military Committee will be responsible for advising on the logistics of any humanitarian operations which may require the involvement of military forces. Mozambique is surely an excellent current example of how intervention may be required in terms of military logistics, not for military purposes, but with strictly humanitarian ends. We are therefore working diligently in this respect. Madam President, if, a few months ago when I had the pleasure of appearing before you for the first time, I had told you that I would be able to announce on 1 March 2000 that the first meeting of the Political Committee had been held today, that the Military Committee would be up and running within a week after that and that tomorrow the first members of the Military Staff would start to arrive at the building which we are to use, many of you would surely have thought that the High Representative was going mad. We are not mad. What we have done is to work long and hard, with determination and, without a shadow of a doubt, with the support not only of yourselves but also of the Heads of State and Government of the countries which you represent. Few initiatives within the European Union can have been progressed with such determination, drive and commitment as has been achieved in crisis management since Helsinki. In less than two months we have established the mechanics for cooperation with the Commission. I must thank Commissioner Patten who is here today for his support and the tremendous energy that he has also invested in trying to ensure that all these issues could be settled in such a short time.
I will now move on to the second issue which I should like to discuss with you. We have already looked at the bodies which we have set up but we also have a fundamental obligation in terms of our credibility. Europe must be able to provide the military capacity to act in times of crisis. I must repeat that the European Union will not be using this military capacity to make war but to bring peace. It will participate in crisis management in order to help where there is war or situations of conflict, to re-establish calm and to take the heat out of these situations and also to avoid them. As you may recall, it was in this respect that the Helsinki Summit intelligently agreed to form a force of 60 000 soldiers from all the Member States. It will be possible for this force to be deployed at any given moment within 60 days, or two months, to prevent a crisis and for it to remain in action to prevent conflict for a period of one year. This is a major operation and an important objective but I can say that we are in a position to meet this challenge which the Heads of State and Government posed in Helsinki. On Monday, just two days ago, in Sintra, a beautiful city very close to Lisbon, the Defence Ministers of the fifteen Member States met and took some important decisions towards implementing this Headline Goal defined in Helsinki. The proposed timetable is tight but essential and will require great determination from all of us, including this House. I will set this out in five points. Firstly, before the next General Affairs Council which will take place this month, we shall be able to define precisely the detailed and specific meaning of the Headline Goal, bearing in mind the views that the military planners may consider appropriate. To say that we will deploy 60 000 soldiers in a peacekeeping operation is not the same thing as organising an operation to achieve peace. We must therefore have considered all possible scenarios so that we can do this job and do it well. Before 24 March we will therefore have established this timetable so that the General Affairs Council can, on this date, do its job and do it well.
Secondly, we must look at the capacity which each country has so that this total force of 60 000 soldiers is distributed in an orderly and efficient manner between the fifteen countries.
Thirdly, we must look at the differences between the Headline Goal and what each country can provide. We may not have enough between the fifteen countries which will have to make an additional effort to meet the proposed needs. How can we do this? This should be decided by a Conference of the fifteen countries to look at the gap between what we want and what we have and to see how to distribute what we need among the fifteen Member States.
Madam President, the timetable must ensure that, by December of this year during the French presidency, the process can be completed with a major conference of forces from all the countries to ensure that the needs and capacities match. We will then be able to say truthfully that we have a plan of what we must do between the end of the year 2000 and the year 2003 which is the date we have set for having this capacity available. This is what we are doing and we are committed to this. We have worked hard in recent months and weeks and will continue to do so for the rest of this year during the Portuguese presidency, which is clearly carrying out excellent work, and during the French presidency which will undoubtedly continue working with the same speed and skill as it has demonstrated on other occasions.
I would like to say that in the meantime there will be at least four European Councils, those in Lisbon and Feira and two during the French presidency. On these four occasions, the Heads of Government will also be ready to continue examining these issues so that we do not lose the momentum and so that, by the year 2003, we are able to deploy what we have agreed, if necessary. Madam President, we are therefore working on this issue with determination, energy and the full support of all the governments and all the Heads of Government.
I have two further points to make on this process. The European Union must carry out this whole operation in collaboration with the third countries to which I have referred which, although geographically in Europe, are not members of the European Union. We have to work with these countries and involve them so that if such a crisis arises, which I hope will not be the case, all forces and all countries will be more than welcome. Secondly, we have to be able to establish a smooth and transparent relationship with NATO. The operations to be carried out in the future will be of three types. The first type will be operations in which European forces are involved within the framework of NATO. The second will be operations involving European forces and directed by them, but using the means and infrastructure of NATO. The third will be operations in which the European forces act alone. In the first and second types we will need to cooperate with NATO and must therefore establish a transparent, positive and confident relationship between ourselves and NATO, as appropriate, which will be good for both the Alliance and ourselves.
Madam President, I have talked about the military capacity which we are ready to provide, the timetable which we want to apply and what has been achieved in recent months. However, we must not forget that these crisis operations must be tackled from a civilian front as well. As far as possible, we are also providing or trying to provide solutions to any humanitarian crises and public order crises such as those which are currently unfortunately occurring in Kosovo and the Balkans. We are working in this direction with the Commission and Commissioner Patten. On Saturday morning I will meet with all the Ministers for Home Affairs of the fifteen Member States to try and make them see the need to mobilise a police force as well. There are times when a crisis which started out with a military need develops so that, after a few months, a police force is needed rather than a military force. Then, in the final moments of the crisis, it is perhaps courts or bodies to create democratic institutions which a country may need more than police. In this respect we are also working closely and positively with the Commission.
I am not going to say much more on these issues. Many other events have taken place in recent weeks which I should like to mention, such as in Kosovo, the Middle East and Chechnya. There are also many other issues which I should like to discuss with you. However, I would prefer, Madam President, to stop at this point and allow questions to be asked so that I have time to answer them.
However, before this happens, I must tell you about a telephone conversation which I had a few hours ago with the Council of Europe representative on the subject of Chechnya. Mr Gil-Robles returned this morning from Chechnya where he visited Grozny. When we spoke he gave me his initial impressions which are not good, as you can imagine. The situation in the refugee camps in Ingushetia is poor and deteriorating. In most cases there is no hot food during the day as the Russian authorities are failing to provide this and are leaving this work to the non-governmental organisations. In Grozny, there are now approximately 20 000 people in a desperate situation who have to walk miles and miles to get something to eat. Yet there is one positive point which I must share with you. Mr Gil-Robles told me that, when talking with the Acting President and the Foreign Affairs Minister last night, the Russian authorities had agreed to allow Council of Europe representatives to be involved in the humanitarian mission which is in Grozny at the moment and which is being directed by the Russian authorities. The latter were also in negotiation with the Chairman-in-Office of the Organisation for Security and Cooperation in Europe to allow OSCE representatives to be involved as well, if feasible. These are the only positive aspects which I can tell you about at the moment. I hope that in the next few hours we will have more information from Commissioner Gil-Robles and, in particular, better news from the Russian authorities.
Madam President, this brings me to the end of my speech. I would just like to repeat what I said at the beginning. I am delighted to be participating in the work of this House and to be informing you about the work which is being carried out collectively by all the countries and with the Commission. This work has one clear objective of allowing our European Union to participate as effectively as possible in the international sphere in peacekeeping operations. Europe does not want to make war anywhere but rather to cooperate so that peace and stability can be achieved throughout the world.
Thank you very much indeed, Mr Solana. I shall now give the floor to Mr Poettering, on behalf of the Group of the European People' s Party (Christian Democrats) and European Democrats.
Madam President, this is the second time we have had occasion to enter into discussion with the High Representative Javier Solana, and I would like to begin by addressing a few words to the Commission' s representative, Chris Patten. The first time we entered into discussion with the High Representative for the CFSP, the Commission, represented by Chris Patten, took the floor, at the request of our Group, and also at my personal request and with the support of all the group chairmen. I freely admit that we omitted to take this into consideration when drawing up the agenda for today.
Madam President, I would ask you and the group chairmen that, in future, we always ensure that whenever we have discussions with the High Representative, the Commission takes the floor as a matter of form, because the Commission must play its part in the development of European policy....
... and that we should all bear this in mind. We are fairly and squarely to blame for not having taken this into consideration. I hope, Commissioner Patten, that you will still have the opportunity to evaluate our discussion.
Mr Solana, you mentioned Sintra. It was a great achievement to have brought the 15 Defence Ministers together. There is talk of the military, troops and soldiers, and rightly so. Things are moving in the right direction, but I want to reinforce the point that the military - troops and soldiers - is not an end in itself; rather it underpins everything we do in the name of human dignity, democracy, the constitutional state, peace and the peaceful resolution of conflicts. I had hoped to hear the 15 States of the European Union protest a great deal louder than has proved to be the case in recent weeks, in the face of the murders and crimes perpetrated by the Russian government and the Russian military in Chechnya.
(Applause)
It sometimes seems to me that we are critical of small countries - and sometimes excessively so - but that we knuckle under where large countries are concerned However, our guiding principle must be that wherever crimes are committed, we must respond to this with words and, where possible, with the appropriate measures.
(Applause)
We have made great strides in recent years on account of the Treaty of Maastricht, then the Treaty of Amsterdam, and the outcomes of Saint Malo, Cologne, and now Sintra. Of course, we welcome this with open arms. Mr Solana, if we were to start building up this 60 000-strong core of troops now, then it would supposedly be fit for action within 60 days. However, the rhetoric our governments in the countries of the European Union are using must be followed up with deeds. Several governments are cutting back on their budgets and also their defence capability. This goes against all the rhetoric we are hearing these days. Please encourage the governments in the countries of the European Union to put their money where their mouth is, so that we are not left with rhetoric and less security at the end of the day, but rather we have a more secure Europe.
(Applause) Now our American friends have expressed some concerns, and I emphasise "our American friends" for we do want a North Atlantic Alliance between the USA and Europe that operates in an amicable manner and on the basis of equal rights. So there are concerns, and people talk in terms of the three "D' s" . Decoupling, i.e. the fear that Europe might decouple from America, then there is the fear of duplication, i.e. the duplication of military instruments, as well as competences and military command structures. Lastly, there is discrimination, i.e. the fear that NATO Members that are not members of the EU will be discriminated against. I urge you, after all, you have the experience having been Secretary-General of NATO, and I am convinced that you will endorse what I am about to say, to allay these fears by taking practical action and ensuring, as the incumbent NATO Secretary-General put it, that we make the three "I' s" a reality: i.e. indivisibility, improvement and inclusion. The indivisibility of transatlantic security, the improvement of the European capability and, lastly, the inclusion of those European NATO partners who are not members of the European Union in the process.
Military intervention must only ever be a last resort. I commend you for having made that point. The best security policy we can pursue in the non-military sense is the enlargement of the European Union eastwards, so as to achieve greater stability there, and dialogue with the Arab and Islamic states, so as to be able to live in peace with the countries in the Mediterranean region as well.
A final comment: I heard, to my amazement and wonder, that the Belgian Defence Minister, Flahaut, declared in Sintra that Belgium wished to break off its military and political relations with Austria. Now I do not know what these military and political relations are, but I am bound to say that there is an unacceptable moral arrogance behind such considerations which is unworthy of a government of a country whose capital hosts the European institutions. Let us put an end to this isolationism which creates divisions between countries and peoples by pulling together instead. For only if we pull together within the European Union and live in harmony will we also be able to set an example for peace and the peaceful resolution of conflicts outside the European Union. I urge those of the 14 States who are conducting themselves in the way I have roundly criticised the Belgian government for to work to this end. Let us be peaceable and live in harmony ourselves. That is why we must pull together and not isolate anyone within the European Union.
(Applause)
Thank you, Mr Poettering.
Mr Poettering, it goes without saying that Commissioner Patten' s participation in this debate is most opportune, and we have agreed that I will allow him to speak when he so wishes. Commissioner, would you like to speak now or a little later?
(The Commissioner indicated that he would speak later) Very well, thank you.
Madam President, Commissioner Patten, Mr Javier Solana, usted no es una persona loca, todo lo contrario (you are not mad, quite the opposite). We are delighted about the rapid progress which has been made following the Helsinki Summit. We know that you have an important role in this. I am also very pleased that you have mentioned Mozambique today, and in this context, and that a major humanitarian effort can be made using the resources in question.
We cannot, of course, talk about foreign policy without mentioning Chechnya. My friend Jacques Poos will be talking about this on behalf of my Group. I want to concentrate on Kosovo. It is now quite clear that the situation in Kosovo shows that a lasting solution to the crisis there cannot be provided by military means. The KFOR forces have made, and are making, an invaluable contribution, but tanks and fire trenches cannot deal with political problems and ethnic conflicts in the longer term. It has now reached the point where the Pentagon has prohibited American forces from returning to northern Mitrovica. They have now been replaced by robust Danish, Finnish and Swedish troops.
It is easy to despair in the face of the violence and the hatred, but it is important for the sake of Kosovo, the Balkans and Europe that we do not fail. Through the Stability Pact, we have taken major steps which place us under an obligation. This is therefore a test of credibility for the Union' s common foreign and security policy.
At the moment, there is a huge shortage of suitable personnel in Kosovo. Last autumn, we already heard Mr Bernard Kouchner call for a civilian police force. I am now delighted to hear that, this weekend, Mr Javier Solana is to call the interior ministers together to discuss the question of policing. I hope that this discussion will, in the first place, concentrate upon Kosovo so that the desperate situation there might be remedied. When it comes to the Balkans and Kosovo, I also hope that the Council will comply with Parliament' s and, as I understand it, also the Commission' s demands for a multiannual budget for operations in Kosovo.
The situation in Kosovo has taught us a lot, for example that we should provide ourselves with a military capacity for crisis management, an idea which has already been translated into practical action. Another, at least as important, lesson of our experience, however, is that it is better to prevent a crisis than to have to take emergency action subsequently. Therefore, the EU must also have an independent, credible conflict-prevention capacity. On behalf of the Commission, Commissioner Patten has taken a number of praiseworthy initiatives in this direction. I am thinking of the proposal to set up a rapid reaction facility and a rapid reaction force for non-military operations and to introduce headline goals for non-military operations, together with a Commission Crisis Centre. My last question to Mr Solana is this: what concrete preparations are being made for conflict prevention of this kind? How have these been organised by Mr Solana' s office and how has the initiative been coordinated with the Commission?
Mr President, Mr Solana, you have the full support and confidence of the Group of the European Liberal, Democrat and Reform Party, but we would remind you of the huge responsibility which now rests upon your shoulders. I am thinking partly of the forthcoming and important humanitarian, peace-keeping and peace-making tasks. But I am also thinking of the responsibility you now have for ensuring that the new European cooperation on defence does not give rise to any kind of split between NATO and the EU or between the United States and Europe. Such a split would only delight the despots and rogue States which threaten freedom and human rights. I believe you heard the concerns which some members of the American Congress expressed last week here in Parliament. You must lay these concerns to rest for, as you yourself have said, when we are able to present a united transatlantic front, we are in a position to do something. When we are divided, we are weakened, and the suffering of the oppressed is prolonged. So, maintain as close contact as possible with our American allies and do not forget Norway, Turkey and Canada, either. You also share a heavy degree of responsibility for ensuring that we do not end up as paper tigers. As George Robertson has said so often, we have two million soldiers but could not even put 40 000 soldiers into Kosovo. It may have been our weakness and lack of credibility which led to the war. Diplomatic pressure is only successful when it is backed up by credible economic and military threats. Everything else is wishful thinking. That is why the Member States must either authorise more expenditure or rearrange their priorities in favour of modern mobile units so that our soldiers are protected by the best equipment. We are therefore delighted about the decisions which were taken last Monday in Sintra.
The third heavy burden on your shoulders is the responsibility for ensuring parliamentary scrutiny. This should be exercised first and foremost in the Member States. No soldier can, of course, be despatched without the approval of the relevant national parliament. It is therefore wrong for people to talk about a European army. It will be a force comprised of various national units. What is new is that it will be well prepared and able to act quickly under effective common leadership and using modern equipment. However, there is, of course, also room for a certain amount of parliamentary scrutiny and control by the European Parliament. As someone who both speaks and listens, we are glad to see you as a frequent guest both here in plenary and in the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy. Finally, I should like to join you in expressing my pleasure at the incredible unity and speed with which this new form of cooperation is being set in motion. Yesterday, a few of us met the Portuguese Defence Minister. He was just as pleased and pleasantly surprised as yourself at the fact that it had been possible to agree about so much. Bear in mind that there are also non-aligned countries at the negotiating table. We share your delight, as long as we do not race ahead so quickly that transatlantic cooperation is impaired. There is one thing I shall again finally emphasise: that the purpose of all this is, of course, that we should acquire such credibility when we exercise economic and military pressure that military force is not used at all. That is the purpose of all this, and it is therefore also important that you should cooperate with Mr Patten, for it is military, economic and diplomatic pressure which together will put a stop to atrocities in neighbouring countries.
Mr President, Mr Solana, we are all behaving like children. You are building castles in the air and your route map up to the year 2003 calls for 60 000 soldiers. It is extraordinary what decisions we took in Sintra concerning 2004, 2005, 2006. But what about Kosovo in the year 2000?
You have spoken to Mr Gil-Robles. I have received an e-mail from a former colleague, Pierre Pradier, who is in Pristina at the moment. He tells the story of a Serbian doctor who has just been murdered in Pristina. He treated Roma, Albanians and Serbs and that is something unforgivable in Kosovo. A man with three children and he was murdered. We need policemen in Kosovo right now! We need soldiers who do not have a doctrine to put into practice. I am not a warmonger, but if we do not have soldiers to stop the criminals in Kosovo, then what is the point in having soldiers at all? People may have to risk their lives in Kosovo, but that is the price of freedom at the moment. If we allow what is happening today in Kosovo to continue - border provocation, Serbian provocation, Albanian provocation, etc. we are heading for war.
Tell me, what civilian forces are being mobilised, Mr Patten? We need a civilian task force in Kosovo now to monitor what is happening, and to tell the military and the police what they must do, otherwise everything we did in Bosnia and everything we did in Kosovo will be negated by the reality of a country that is sinking deeper and deeper into violence.
(Interruption from the extreme right by Mr Martinez) We have a major problem, because we are providing travel warrants for the people, but we are incapable of acting when there is an enormous humanitarian crisis, as in Chechnya. Mr Poettering is right - when he is right you have to tell him so. He is not always right, but in this case he is. I am in favour of a hardline policy against Austria, but we shall then have a responsibility towards Russia. I do not like foreign ministers who say nothing - whether they are German and from my party, whether they are French from the broad left or whether they are Italians from any party! In the current situation, we should say to the Russians "If you want money, if you want us to reduce your debts, you must allow a civilian peacekeeping force into Russia" . If not, we are not prepared to pay for their war, since, by reducing the debt, by giving them money, we are paying their soldiers to carry out the massacres. We are accomplices in the massacres in Chechnya if we continue to give money to the butchers.
It is not enough just to say, "You, the murderers, please stop the slaughter!" They know full well that they should not commit these acts. Do you think that Mr Putin does not know that what he is doing in Chechnya is not good? But that is his strategy, he instigated this war. From the beginning, he wanted this war in order to become president.
So that is the world as it is today. For that reason I say to you: my Group is not entirely in agreement, but I am in favour of European defence. I believe that European defence should be scrutinised by the European Parliament and by the national parliaments. First of all, the European Parliament must give the green light to something and then the national parliaments will decide whether or not to send their soldiers. If a civilian task force can, at the same time, intervene before and during a conflict and if we fail to take that step, we are behaving like children who like to play at sending in soldiers, but who are incapable of sending in civilians. As long as we do not have a balance between the military and the civilian elements, we shall not be credible.
Mr President, this is the second time that we have welcomed the High Representative for Common Foreign and Security Policy, and I am among those who wish for such occasions to take place fairly regularly. What my Group deplores, however, Mr Solana, is that you seem to wish to fulfil your important responsibilities in far too unilateral a fashion.
First of all, you only deal with the security considerations in their military dimension, by making virtual deadlock with regard to what we believe is essential, that is to say, a major policy of prevention, very much upstream of the risks of conflict, that would in itself deserve a common strategy at Union level. Furthermore, in the autonomous defence capability that you propound, if what you claim as a defence capability to be mobilised is only too clear, as it involves on average the doubling of the expenditure invested in the military field, its autonomy is, on the contrary, much more of a problem, judging by the degree of NATO, and therefore United States' , involvement in European decisions on defence that one part of the Council and, it would seem, you personally, wish for.
Finally and in particular, we hardly hear you speak at all about the other part of your mission: the foreign policy of the Union. In our view, you cannot be content with a kind of minimum service in this field, as current events remind us at the moment.For example, take the case of Chechnya. For six months now, owing to sordid ambitions of power, the Russian administration has been conducting a dirty colonial war, piling on more dreadful atrocities every day. Beyond the rather general remarks that you have made and that you are no doubt going to reiterate here, what is the Union' s current strategy towards Russia? Forgive me for saying so, but up to now we have only observed lenience and inertia, while this great country is sinking before our eyes into an increasingly uncontrollable and dangerous situation for the peace and security of the whole continent.
As regards the Middle East, the peace process is getting bogged down and tensions are again rising in a very worrying way. What initiatives do the Fifteen envisage to prevent the glimmer of hope that arose at the time with the defeat of Mr Netanyahu from being, in turn, extinguished, opening the way for something worse.
In the Balkans, a year after the NATO bombings started and in the light of the significant crisis in Mitrovica, are you prepared to carry out a critical evaluation of the whole strategy implemented in this region in order to learn some useful lessons?
In the South, particularly Africa, the unbearable pictures that we have seen from Mozambique cannot be explained solely by the natural disaster, but reflect the pitiless consequences of under-development. They call into question the ambitions that we set ourselves with regard to this part of the world and, consequently, the changes to be advocated in the current world order, or rather, disorder.
Finally to the Echelon network: are you, at the very least, going to ask that this incredible affair be tabled on the agenda of the next European Union-United States Summit? My Group would like our dialogue, our cooperation and, where appropriate, our political confrontations, to be included too, and primarily, among these issues. Many people expect that of us, in Europe and throughout the world. I think these meetings are not to be missed.
Mr President, Mr Solana, we are very uneasy about replying to you because, in our view, you are responsible for an area that does not really exist.
We believe that poor old Europe can only speak with one voice to say nothing or, and this is possibly more serious, that it can only resolve its diplomatic contradictions by simply tagging along with American politics. In the lyrical mode of illusion and evasion that they are so fond of, at Sintra, the Fifteen decided to equip themselves with an action force that is 'pretentiously' called autonomous. Now, the Union can certainly call the body an 'action force' even though for the moment it is only the mobilisation of a few funds and the mustering - on paper - of men, weapons and logistics. But to believe that this muddle can be autonomous is another matter altogether. What interests will this so-called force defend, in view of the fact that the countries of Europe do not have the same interests?
Let us just consider for a moment. What is the basis of armed action? It is the defence of a territory, the protection of a country and in general of interests considered to be vital? Just what is an army in the absence of a home country, in the absence of territory - because Europe is incapable of clearly defining its borders - and in the absence of clearly identified vital interests, which the Fifteen have, for good reason, never dared to discuss. In short, what purpose can an armed force have in the absence of any policy?
We fall back on a kind of ersatz army based on humanitarian rights, a kind of army in the service of vague ideas, of an ideal, the dangers of which have many times been shown in history. A foreign policy presupposes that one has a clear definition of oneself and of one' s own interests. But the CFSP will never be anything else other than a cover for the national interests that already manage to dominate the system. Who cannot see that in this case we are dealing with the twosome formed by London and Berlin, escorted by their respective henchmen, and who have no concept of their own diplomacy as being distinct from that of Washington, seeing themselves at best as bit-part players.
Mr Solana, you yourself are a perfect illustration of this, as it were, structural complicity, passing smoothly from NATO to the CFSP as if they were one and the same. Of course, in reality, they are the same thing. It is still the old imperial service. It is not without some amusement that we have seen you, in your pathetic rivalry with Mr Patten, present this delightful and most charming argument: one day you told a German newspaper, "I am the one that the Americans phone up" . You might have added, Mr Solana, 'to give me their instructions' , because that is what we see, in fact. In the case of the Balkans, just like everywhere else, one day the United States wants us to destroy the place and the next day they are asking us to rebuild it. Yes, Jean-Claude Martinez was indeed right to interrupt you, Daniel Cohn-Bendit. In every case, it is follow-my-leader syndrome.
Do you think I am going over the top? Every day the news brings more proof of our subservience. Echelon is one of many examples of this, giving an image of Europe that is quite different to the one we like to envisage here. The experts speak of a cultural problem, I think they might be right!
On behalf of the combined European right, I must say to you, Mr Solana, as High Representative for Common Foreign and Security Policy, we do not have confidence in you. You say that you are against war, but as Secretary-General of NATO you started a war. A war of aggression, slavishly carrying out American military policy, in a sphere that was not that of the North Atlantic Treaty, against a state that had never been a member, that was not threatening any international borders and in violation of the rules of international law that establish the principle of non-interference as well as those governing the declaration of war.
Today, even Mr Cohn-Bendit - and that is saying something - can gauge the results of the disastrous policy that he so wished for. We also have several questions to ask you that show our concern, that is the least one can say.
First of all, in your view, does the common foreign and security policy aim to protect the security of the Member States of the Union, as one might think, or do you recognise their right to intervene anywhere in the world?
Secondly, if you do recognise this right, then what standards of international law and political morality are you going to base your decisions on? I can already hear your reply: humanitarian standards. In Kosovo, it was for humanitarian reasons that we systematically destroyed all the civilian infrastructure in Serbia. When the US killed 2 000 people in Panama, it was not to impose their politics, it was to combat drug trafficking. When they landed in Somalia, before having to withdraw in disarray, it was not to guarantee their takeover of the oil route, it was to restore hope. 'Restore hope' , do you remember? In a nutshell, can you not see that nowadays all these evil deeds are committed for humanitarian reasons.
Finally, you spoke about using the great resources of crisis management. Not to make war, of course, but to protect peace. But these are always the words that those who conduct preventative wars use to justify their actions. Can you assure us that there will not be a preventative war against any State you care to mention, particularly those which, in their elections, do not ratify the policy adopted by the other Member States of the Union?
Mr Solana, these questions convey our concern. You say that you are against war, but you would not be the first warmonger to swear that. May God spare us the disastrous consequences of the bombastic principles that you have just put forward.
Mr President, it goes without saying that the development of a European security and defence identity will have a huge impact on the three countries which joined NATO last year: Poland, the Czech Republic and Hungary. As candidate countries of the European Union, they therefore wish to fully participate in this interesting initiative from the very beginning, that is to say as of now. This request, however, was not honoured by the Council at its Helsinki Summit at the end of last year. In the Finnish capital only vague pledges were made regarding consultation and cooperation.
This is why I would like to ask the High Representative, Mr Solana, to what extent Prague, Warsaw and Budapest are, or will be, involved in European military crisis management plans.
Given Poland' s rather critical stance, this question is all the more pressing. Its reservation is captured in the following, rather blunt wording: avoid American isolationism and European separatism. As one might expect, the Polish Foreign Affairs Minister, Mr Bronislaw Geremek, has expressed this concern in more diplomatic terms: "The development of a European defence identity should not be at the expense of NATO' s unity. If anything, the European defence identity should serve to strengthen NATO" . We all very much share this opinion.
Minister Geremek is certainly not the only leader among the new NATO Members from central and eastern Europe who feels excluded from this crucial process today. The Czech Defence Minister, for example, shares this opinion. In the autumn of last year, the latter stated: "Security within Europe is not divisible. It cannot be restricted to a small number of countries, with others only being allowed to observe or execute decisions" .
These opinions add substance to my question addressed to Mr Solana. Poles only need five words for this: nothing about us without us! What do the current EU Member States intend to do about this fair request submitted by candidate countries?
Mr President, I too welcome the presence of the High Representative and his availability to answer Members' questions this time round. On his first appearance in November this was not possible, although this was not Mr Solana' s fault. It should be acknowledged, however, that he noted down and undertook to answer as quickly as possible the questions asked by Members.
We should also acknowledge the efforts which Mr Solana is making towards achieving a more effective, visible and coherent Common Foreign and Security Policy for the European Union. In this respect, I agree with the previous speakers about the need to have a comprehensive policy which includes not only military elements but also civilian, diplomatic, humanitarian and police elements, to which Mr Solana referred.
The Portuguese presidency has made great progress in establishing a series of provisional or interim bodies. In record time it has organised this Informal Meeting of Defence Ministers and has highlighted a whole series of milestones on the long road towards this Common Foreign and Security Policy. One of these milestones was the meeting in Sintra which I would like to ask Mr Solana about.
This meeting was based on two documents, one being a British document on the Headline Goals and the other a document on the permanent military bodies of the European Union. Mr Solana, would you be prepared, at your next appearance before the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, to explain at length to the committee members the content of these documents discussed at the summit? I should like to ask Mr Patten and, through you, the President-in-Office to also attend and answer the same question.
Secondly, to what extent do you support the comments and statements made by the French Defence Minister that the Member States had to allocate 0.7% of GDP to defence expenditure? I would like to hear your opinion. Do you share this view or do you feel a more significant contribution is needed from the Member States in this respect?
Thirdly, what assessment would you make of the 'Crisex 2000' exercises which have just ended in which, for the first time, the European Union took part in a series of initiatives with the North Atlantic Treaty Organisation?
Fourthly and finally, if the Member States asked for this, would you be prepared to chair the Political and Security Committee? In this way you could contribute all your experience as Secretary-General of the Council of Ministers, High Representative for Common Foreign and Security Policy, Secretary-General of the Western European Union and a former Secretary-General of NATO.
Mr Solana, as the rapporteur of the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, I shall limit my speech to those subjects.
You have, Mr Solana, heard the force of the criticisms made by the Members of Parliament who do not accept the appalling situations in Kosovo, Chechnya and elsewhere. For my part, I do not wish to give up hope. And today, as far as you are concerned, I acknowledge your efforts to build a European security and defence policy that is worthy of the name and which has not hitherto existed. Indeed, we are still a long way from having achieved the desired objective, in any case, the objective that I wish to achieve. But I do give you credit for your intense work, the number of meetings held, your efforts to create a rapid intervention force, your specific efforts to prevent crises, to manage them or stop them through civilian means and, if necessary, by military means.
I should like to take advantage of your presence here today to ask you two questions of the "what is to be done" variety. The first concerns the forthcoming European Councils in June and December, without counting the extraordinary Council meeting in Lisbon. What are the main priorities that you hope to achieve at the next summit meetings? And finally, what do you most need at these next summits?
My second question is different, although it is not unconnected with the previous one. It concerns the next IGC. Do you not think that the agenda of the IGC should include the question of European security and defence policy in order to supplement the treaties, if it appeared that, as the texts of the treaties stand at the moment, they do not allow for a real defence policy to be established? I believe that the Italian President of the Council mentioned this point at your meeting on 24 February. Can you tell us your position on this subject?
Mr President, Bosnia and Kosovo have shaken Europe. At long last, the European Union realises that it cannot afford to always give the Americans the political and military initiative. The decision to set up our own peace force is excellent. However, if Europe wants to take military action at crucial times, the Treaty must include a flexibility clause.
Mr Solana can play an important role in this. He is not stupid. Certainly not! He is a driven man, a competent man. But the question remains as to whether this accumulation of responsibilities exceeds even his level of competence. In addition to being Secretary-General of the Council, Mr Solana is also Secretary-General of the WEU, as well as High Representative for the Common Foreign and Security Policy. He also heads the Unity Policy Planning and the New Early Warning Unit. One wonders whether he gets any time to sleep, Mr President.
From a democratic point of view, I actually find this accumulation of responsibilities unacceptable. This is exacerbated by the fact that Mr Solana is, of course, not a democratically elected politician, but a high official who is not accountable to any parliament. His position threatens to eclipse that of Commissioner Patten, as has been illustrated again today, in fact. It appears that, as European security and defence policy takes shape, the Commission and Parliament are increasingly being left out in the cold. This too is unacceptable in my view.
Naturally, every attempt should be made to make European policy more efficient, but this should not lead to unwished-for concentrations of power. Mr Solana must keep Europe awake without nodding off himself.
Mr President, peace is the European Union' s very raison d' être. I am pleased about the fact that Commissioner Patten and Mr Solana have already underlined this repeatedly. We have also opted for a common and joint development along the road of democracy, cultural diversity and tolerance. But look at us now! We are observing the misery in Chechnya in a position of powerlessness, and regard the wars in Africa with indifference, despite the fact that we have close ties with so many of these countries, given that they are ex-colonies. Some of them are our ACP partners. The war is an extension of degenerated underdevelopment.
In Kosovo, we stepped in with military means, having been unable to prevent the war in ex-Yugoslavia. We are now unable to guide the peace. This is why Europe is not credible as a Union. I do not believe, Mr Solana, that we can restore this credibility by military means.
As representatives from the Group of the Greens/European Free Alliance, we all come from nations and regions which have never gone out to war with foreign countries, but we always needed to fight those who came to oppress us. We are very sceptical about your current plans to form a military capability in the short term. This is not because we are against European defence, but European defence can and may only be the outcome of a sound, democratically-based decision process in respect of foreign affairs.
At the moment, Europe does not have a foreign policy to speak of. I can hardly believe that we will ever achieve this at intergovernmental level. In my opinion, it is far too easy to sit down with the military and gather up all the military equipment, which are such nice toys, after all. I am very sceptical about the fact that Commissioner Patten cannot inform us in an equally credible way that he has drafted a prevention plan to stave off further degeneration, underdevelopment and conflicts in Europe and outside. Because our borders do not stop at the Mediterranean Sea.
Mr President, allow me to start with the conquest of Kosovo. It is obvious since the NATO bombing stopped eight months ago that the purpose of the bombing was not to stop ethnic cleansing, not to promote peace and order but to drive a wedge even further into Yugoslavia, to change the borders and to promote the New Order.
Today, we are turning a blind eye to the involvement of NATO occupation forces in the savage ethnic cleansing of the Serbs and non-Albanian speaking minorities. All the signs point towards a second round of attacks on Yugoslavia and this is confirmed by the KLA attacks on Serbs in Mitrovica, the attempt to annex three towns in southern Serbia to Kosovo, the promotion of the independence of Kosovo, the fact that two thousand men have been channelled into Kosovo via Greece, despite the objections of the Greek people and, at the same time, intense efforts by NATO and the European Union to overturn the legitimate government of Yugoslavia.
On the other hand, despite his declarations on humanity and peace, it is clear from what Mr Solana has told us that, according to the Helsinki resolutions, we intend to set up a terrorist army, starting with 60 000 men, in order to strike at anyone who raises their head above the parapet. Mr Solana has confirmed our view that, in a militarised European Union, NATO will have the upper hand. That is why this job went to Mr Solana, the Secretary-General of NATO, who is also guilty of the crimes committed against Yugoslavia; the right man for the right job, against whom charges have been filed, calling for him to be tried as a war criminal.
Commissioner, Mr Solana, there is no doubt that you are acting quickly and forcefully and that you have made great progress in certain areas.
I wonder, and here I do not entirely agree with the positive interpretations of a number of press bodies and fellow Members, about the direction in which we are going. I think that contrary to the great process of Economic and Monetary Union, which was an integrated process within the Community structures, today, unfortunately, the common foreign and security policy is entirely an intergovernmental procedure.
My first question, Mr Solana and Commissioner, is to establish whether, together, you have framed strategies that will, at least gradually, lead to the creation of a process that integrates the common foreign and security policy within the Community process. We have taken fifteen years to achieve Economic and Monetary Union. We can take fifteen years for the defence and security policy and foreign policy, but the process must be clear.
I also believe that we should not underestimate, and this is a question that I put to you, the stranglehold and the force of the lobbies of the foreign ministries. We know the strength that they have acquired over these forty years of building the Community. Today, they would have everything to lose from the communitarisation of foreign policy, and I believe that they are working with that in mind.
Finally, with regard to Kosovo - Mr Cohn-Bendit was right to emphasise this point - I believe that it is urgent that the European Union raise the question of the status of Kosovo. Without this status, there will only be instability, murders, provocation by Belgrade and it is a matter of urgency that the European Union should come to a decision on this matter.
Finally, I should like to thank Mr Poettering because I believe that the Belgian initiatives, as we say in common parlance, are getting a bit much. I think many Member States among the fourteen other Member States would have many reasons not to cooperate in European Union meetings on justice, for example. Four years after the arrest of Mr Dutroux and his associates, we have still not had a trial, and we still do not know what is happening.
As far as tourism is concerned, there will be many people in these fourteen Member States who could consider discouraging parents of young children from taking holidays in Belgium, for example. So the time has come and I would ask Mr Solana and Mr Patten to tell Mr Michel that perhaps he is going a bit too far and that finally it may backfire on him, which is what I hope will happen.
Mr President, first of all, I would like to warmly congratulate Mr Solana on this first day of March, for a number of frameworks have been put in place today which have a bearing on European security and defence policy. But I do wonder what his own view is on this.
According to the documents, cooperation with the High Representative was fruitful. You said yourself just now that you talked to them over lunch. You have to admit, it would be a rather odd if you were not on speaking terms with them and if there was a lack of cooperation between you and the new frameworks. But do you not regret the fact that you do not preside over them yourself and are not their leading light? I - and I believe many with me in Parliament - would like you to be the driving force behind them and would not want you to run the risk of being sidelined to some extent.
Over the past couple of months, High Representative Solana and Commissioner Patten have, during discussions, among other things, with members of the NATO Assembly, tried to separate the defence policies of the EU and NATO. One gets the impression in fact that they both think that the Petersberg tasks are ideally suited for inclusion in the EU defence policy in due course. The Treaties also point in that direction, although they allow for a more general defence policy which ties in more with the traditional line of thought of incorporating our policy into a European pillar. We would then have a voice in NATO through this European pillar. Actually, I hear less and less about this.
I am under the impression that the European Union has pared its ambitions down to the Petersberg tasks, with Mr Patten taking responsibility for civil affairs, which would include a police and diplomatic corps capable of being swiftly deployed, about which he has talked with enthusiasm, and rightly so, and Mr Solana taking care of the deployment of military troops and military equipment. It seems evident that they would do this in joint cooperation, which would work very well.
But is there not more to it than that? I cannot shake off the impression that in terms of defence policy, NATO' s role is actually very much emphasised with regard to collective defence. The European pillar does not really function any more as such. Europe is not venturing beyond the Petersberg tasks. Is this actually how we want things done?
Moreover, whilst there may be talk of integrating the Western European Union into the European Union, there is no longer any mention of Article V, which is, of course, of direct concern to us. Article V touches upon the wider defence tasks and not just Petersberg. Will it be omitted?
At the same time, an appeal has also been made in broad terms to increase the defence budgets. I think that this is to be welcomed, but this appeal does not really distinguish very clearly between Petersberg tasks and wider, collective defence tasks. I wonder how this will develop. I would like to ask both gentlemen how they view the long-term future. Is it necessary to give further attention to this during the IGC or will the Treaties inevitably set the ball rolling?
I am pleased that this has opened a few matters up in relation to defence policy. I do wonder, if Turkey were to bring in a brigade, would we also have to grant it codecision rights concerning that policy? The fabric of Turkey' s government contains a few Haider-type personalities. That would seem odd to me. Secondly, the Baltic States are also knocking on our door. Will they also take part in our defence policy? It is a very interesting position to be in, to say the least.
High Representative, you have efficiently drawn our attention to the progress we made in this field between Amsterdam and Helsinki and to certain decisions which have already been taken since Helsinki, such as the establishment of the three committees and, of course, the decision to provide for the deployment of a 50-60 000-strong military force.
However, this increase in pace accentuates the lack of coordination between these decisions and the on-going Intergovernmental Conference even further. I believe that we will have to reach a compromise in this area between those who, rightly, are pushing for the communitisation of this policy and those who think that such advances should be the responsibility of the Intergovernmental Conference. A word of warning to the latter: this policy needs substantial democratic legitimisation. We are aware of the importance of public opinion when we intervene in matters of foreign and security policy, and I would therefore ask you, in general terms, of course, whether you feel that the reform could tackle any of the following issues: the new, two-level Commission-High Representative structure; a clear, practical distinction between civilian and military crisis management. At this stage, this could include, for example, collaboration between the Commission and the Political Committee, the consolidation of Community responsibility for non-military crisis management, the creation of a Council of Ministers for Defence, coordination of the Treaty on European Union, the NATO Charter and the WEU, the legal personality of the European Union, reinforced cooperation in this area as well, parliamentary control and, lastly, financing.
Do you think that any of these issues could be included, at least in the agenda of the current Conference?
Mr President, Mr Solana, Commissioner Patten, the most recent steps taken by the Council on the European security and defence policy front are, to my mind, in flagrant contravention of the principle of democratic control with regard to military operations. Whilst the three new committees are up and running as of today, the question of parliamentary control remains completely unclear and open. The Portuguese presidency has already conceded this, whereas you, Mr Solana, have not said so much as one word about it. We therefore demand extensive involvement for the European Parliament in matters of security when it comes to widening the agenda for the Intergovernmental Conference.
The second way in which the Sintra meeting fell short was that although there are now efficient military decision-making structures, the concept of non-military crisis management is still completely nebulous. However, the ability of the European Union to undertake non-military crisis prevention takes precedence in our view. In other words: it takes precedence in terms of the sequence of events and European intervention, but also in terms of the provision of resources. Hence, this is precisely the area where any increase in funding in the sphere of non-military capabilities must be concentrated. Again, this is something you made no mention of whatsoever today, Mr Solana. If you allocate 0.7% of national budgets for military armaments, then I wonder if it would not make a great deal more sense to earmark 10% of the EU budget for conflict prevention. For then we would be able to save the 0.7% from the national budgets which is allocated for military purposes, and this is, of course, a much more significant amount.
Mr Solana, I am sitting quite close to you, close enough to see your face. I think that you have aged, your face is quite lined. It pains me to look at you and I despair on listening to you; that applies both to what you say about games with little soldiers, as Mrs Maes just put it, and what you do not say. You bear a huge responsibility because the pretext of ethnic cleansing is being used to spill blood in another bout of ethnic cleansing in Kosovo and yet you have stood up here, while blood is being spilled in Kosovo, and you have not said a word about it.
You are Spanish; you are from a large country, Mr Solana. Spain and Franco were not one and the same. Spain maintained its unity, it kept the Basque country and Andalucia and Catalonia and it did well to do so, because no one identified Spain with Franco and no one played around with Spain' s unity in the name of a Fascist dictator. Today, you are identifying Yugoslavia with Milosevic and you are playing with Voivodina, with Montenegro and with southern Serbia. It is you who has created this mess.
Which is why, unless they are accompanied by clear political solutions which respect borders and autonomy and all the democratic guarantees, all these plans on paper will lead to new blood-letting in the Balkans.
Mr Solana, the war in Kosovo and the continuing crisis, have served to reveal a European public opinion that is aware that defending the fundamental values that gave rise to the European Union, throughout the world, should no longer continue to rest solely on the shoulders of the President of the United States of America and that the time has come to share the burden, which our American friends have constantly been demanding since Europe became a world economic power.
Over the last year, the Member States of the Union have, naturally, decided to implement specific measures designed to strengthen the operational capability of their armed forces and the informal summit in Sintra, held the day before yesterday in your presence, has just confirmed the main trends.
I have two questions on this subject to which your knowledge of the subjects concerned and the parties involved should make it possible to provide enlightening replies for our further debates and our work.
The first question concerns the training of this rapid intervention force of 60 000 men, which, as you have said, is likely to be deployed to perform peace-keeping and peace-building missions and be capable of maintaining them on a long-term basis, if necessary. For the information of our colleagues, I must say here that the corresponding contingents should be divided into three parts: one third to prepare the mission, one third to carry it out and one third for rehabilitation, following often difficult ordeals for personnel and equipment. This explains why the initial figures given in the press, setting the volume of the forces to be built up at around 200 000 men, is close to reality, which has certainly surprised the uninitiated.
My first question, Mr Solana, will be simple and more direct, perhaps, than those of my colleagues who have spoken before me. You know the French proverb, 'Nothing for nothing' . Do you really think that the governments of the Union are prepared to pay the corresponding price at a time when many of them, apparently at least, have decided to continue to reap what ten years ago were called the peace dividends.
My second question is of a more technical nature, but it is important for the responsibilities of the Atlantic Alliance and the Western European Union to be transferred to the European Union as harmoniously as possible. You have told us, in this regard, that three committees are being set up, a political committee and a security committee, which started up today, and a military committee. You then spoke of their relations with the third country members of the Atlantic Alliance or associate members of the Western European Union but which are not members of the European Union. In the operation of the temporary institutions, whose establishment has just been decided, can you tell us, Mr Solana, what status you intend to confer on the members of the Alliance and on the associate States of the WEU which, I repeat, are not yet members of the European Union? Could they, for example, have a place, at least as observers, in the different political and security committees or in the military committee? You know that they are concerned about the risk of being isolated and I should like to say that I understand their wish to participate with you in bringing this to a successful conclusion.
Mr President, High Representative for the CFSP, Commissioner Patten, on behalf of my Group I would like to address one particular area alone, which falls both within the remit of the High Representative and that of the Commissioner, i.e. Turkey' s candidacy for accession to the European Union.
My Group was unanimous in its support for the decision reached in Helsinki to afford Turkey an option for accession with the proviso that this country, like any other candidate, must fulfil the Copenhagen Criteria. My Group attaches great importance to the fact that Turkey is being encouraged to fulfil these criteria. We have been concerned of late about the political developments taking place in Turkey, the arrest of the three mayors for example. That is not moving towards fulfilment of the criteria; on the contrary, it constitutes a move in the opposite direction.
Hence my questions, Mr Solana, which could equally well be addressed to Commissioner Patten: how, and according to what timetable, is Turkey to be brought up to EU standards following the Helsinki decision? Is there a list of tasks and a concrete schedule, in accordance with which, little by little, Turkey is to fulfil the Copenhagen Criteria, notably the political criteria? And what supervisory and monitoring instruments have been put in place, both by the Council and, more importantly, by the Commission, with a view to overseeing this process of criteria fulfilment?
Mr President, Secretary-General, as you can tell, the Members of this House have listened with great interest to your information on the result of the Informal Meeting of Defence Ministers in Sintra and its significance in the European integration process in terms of security and defence. Thank you too for sharing with us your telephone conversation with Mr Gil-Robles.
However, in terms of foreign policy, I am not sure whether we can advance at the rate needed to meet requirements, as some Members have said this afternoon, without ignoring the problems which you are coming up against. I will give you an example. During the recent trip by the President of the European Parliament to the Middle East, which you mentioned, the various conflicting parties were in agreement about asking for a more active presence from the European Union in the on-going peace process in the region. Do you believe that representatives of Community institutions and Member State governments are acting with the coordination and balance required of those who, like us, hope to mediate between two opposing parties? This House is rather doubtful about this and I am not sure whether you share this doubt. In this respect, as you will know, the European Parliament is working on an initiative to form a common diplomatic corps of the Community. This is clearly not intended to replace the diplomatic services of the Member States but to complement these and possibly improve their coordination. Could you give us an initial reaction to this initiative, without compromising the more detailed reaction which you may be able to give us in the Foreign Affairs Committee?
Mr President, I would like to make a few observations and raise questions regarding the Balkans in the light of task distribution within our Group. I am aware that we are saddling the High Representative with a huge number of questions on a huge number of topics. This indicates the enormity of the problem which Mr Solana is and will be tackling in future.
We have talked extensively about the EU' s future security framework and about the need to organise a military force of
60 000. It is somewhat ironic to be contemplating these issues when we appear unable to locate a sufficiently large police force to deal with the situation in Kosovo. Accordingly, I would like to make a few observations, not about the security framework of tomorrow, but about security in the Balkan region today.
Coordinator Hombach and Commissioner Patten are working hard to push through the Solidarity Pact. Last week, Mr Hombach stated in this Parliament that there are now plans and projects in the pipeline which are waiting for the Stability Pact and the Danube Conference later this month. Two weeks ago in Strasbourg, we also talked extensively to Commissioner Patten about relations with Macedonia. These are all positive developments from which the Balkans stand to benefit.
What concrete role does the High Representative see carved out for himself? What will his contribution be towards a smooth transition from the Solidarity Pact to the Danube Conference, for that is where we need to concentrate our efforts?
We are waiting for the European Union' s Balkan strategy, in other words for the Stability Pact to be given its political packaging. What other political initiatives does the High Representative anticipate on the part of the EU? Also, on a practical level: how does he think he can use the new political situation in Croatia to make political progress in the region? In particular I have in mind the further stabilisation of Bosnia. We really should be able to leave this region at some point in the future. In exchange, I think Croatia is entitled to know where it stands with the EU. I think that the new government can also be of help in the political relations with Belgrade.
Finally, I would like to mention the countries which are more on the fringe of our policy: Ukraine, Moldova and Belarus. What can the EU do to counter negative trends in these countries? We all know that we will not be able to retreat safely behind the borders of an enlarged European Union in the long run.
Mr Solana, it has been said many times in this House that prevention is better than cure. Of course it is, but there is no reason why Europe cannot equip itself with the means to intervene when prevention proves unsuccessful.
In any case, it is prevention that I would like to discuss today. War is threatening to break out again in the Gulf. As you know, the Iraqi Government has refused to abide by United Nations Resolution 1284, and this is likely to lead, within the next six or seven weeks, to a refusal to issue entrance visas to the committee monitoring the destruction of nuclear, biological and chemical weapons. If this happens, the United States' Government and the British Government have given it to be understood that they will resort to military intervention. A visit to Iraq and meetings with the Iraqi leaders and leading figures, particularly Mr Tarek Aziz, convinced me that there is actually a possibility of persuading the Iraqi Government to cooperate in enforcing Resolution 1284. However, the responsible authorities of the Western countries need to make it clear that, once the mission of the United Nations committee has been successfully completed, the embargo will be lifted and normal trade relations will be able to be resumed.
I would like to know what you and Europe are doing, Mr Solana, or what you intend to do in the near future, to stave off this threat of war. Today, we have the chance to prevent it; tomorrow it may be too late. I would also like to know whether, in this context, it would not be possible to do something to induce the Iraqi Government to take a humanitarian step and to release some information regarding the 615 missing Kuwaitis, or to set them free if this is within their power.
Mr President, High Representative, there is an interesting debate going on in France at present about some of the things the Prime Minister said when he visited Israel. The debate is interesting in that one of the questions it addresses is: who is a terrorist? The debate is also interesting because it is about the relationship between the Prime Minister and the President. However, I certainly do not intend to become embroiled in this debate. It is just that I wonder, Mr Solana, why no one asks what the European position is? Why does it not actually occur to anyone to ask what stance Europe takes on this issue, for surely that ought to be the all-important question!
Surely a point of controversy between a Prime Minister and a President about an issue as important as this, at a flash point so close to Europe, ought to be irrelevant in view of the fact that Europe as a whole should have a position in this regard. Therefore, I would also like to ask you in this connection, what you intend to do, for example, when it comes to the Middle East - unfortunately peace will be slower in coming than we would like it to be, particularly a lasting peace - in order to expound and assert a European position, and to make it plain for all to see in this important region. This is partly the task of the Commission, but it is also a task that you must surely take on board. This is also particularly relevant to the very important dialogue with the Arab world and the Islamic world, and to the various centres of conflict around the world, one example being the situation in western Sahara, which is by no means unimportant.
I therefore believe that the European Union - in addition to the military aspects, which I would like to place great emphasis on, particularly when it comes to peace in this region, which is not a million miles away from us - should have a clear and unequivocal position. I hope that, once the other important issues have been dealt with, you will also find the time to see to it that a common European position is enunciated.
As we sit here, hundreds of thousands of people are in enormous peril from the floods in Mozambique. This has not just happened. The flooding has been going for weeks, and yet only now it seems there is an assessment of need. The level of practical assistance from the Community and from the Member States has been pathetic.
For a long time, many of us have sounded a warning that the European Union was spending too much time on its potentially damaging and essentially political project of establishing military decision-making structures, when instead it should have been concentrating its efforts on the improvement of its civil instruments, particularly for humanitarian intervention.
I acknowledge Mr Patten' s efforts in this direction, but what a pity that the governments of the Member States had not devoted as much time to sorting out their capacity for disaster relief and humanitarian assistance as they have in the dangerous business of creating military structures that will ultimately duplicate and undermine those of NATO.
Of course, there is a relationship between military resources and humanitarian assistance, and there are serious military deficiencies in the armed forces of many European countries. These are of long standing, but are being addressed already within NATO.
I have not yet heard a convincing security-policy explanation of why the European Union needs to establish autonomous, decision-making capabilities for the use of military forces outside of the NATO structures unless it is to create bodies which will rival NATO. After all, the EU Member States are either full members of NATO or sit around the Euro Atlantic Partnership Council table. NATO is largely European.
Finally, Mr Solana, I would just like to ask you what point there is in having the much heralded policy planning and early warning cell in the Council Secretariat if still we are taken by surprise by yet another humanitarian catastrophe.
Mr President, High Representative, Commissioner, with regard to the war in Chechnya, we have all noted the particularly restrained and almost accommodating reaction of the international community in general and of the European Union in particular. Now, what has happened and what is still happening in Chechnya is similar to genocide.
How else can we describe the complete annihilation of a regional capital of 400 000 inhabitants, the unremitting and inordinate bombing of towns, villages and districts where, in amongst the whole of the civilian population, there are perhaps a handful of Chechen fighters?
How should we describe the sinister filtration camps, which are comparable to concentration camps, in which the population is suffering the most dreadful humiliation and from which able-bodied men between 15 and 65 years old rarely get out alive?
How can we describe the rapes, the looting, the deliberate fires, the deportations, which are called "cleansing" , that recall the worst episodes of the Middle Ages in Europe? And what can we say about the leaden shroud that is crashing down on Russian and international journalists and with the banishment of the humanitarian organisations and any international commission of inquiry at the sites of the massacres? If that is realpolitik, if we really do not have any means, Mr Solana, as High Representative of the CFSP, and Commissioner, I put this question to you both, let us at least use the means that we do have, namely, the aid programmes to Russia.
The war in Chechnya proves, if proof were necessary, that the duty or the right to intervene stops at the borders of the great powers. Let us therefore ensure that in future any euro spent in the Russian Federation is spent to alleviate the suffering of the people who are the victims of war, to the exclusion of any other objective.
Mr High Representative, you have spoken to us of the progress made to date in relation to the decisions taken at Helsinki. Some of us here are passionately in favour of creating a distinctly European security organisation to defend peace in the world. Of course we recognise the role of the Security Council, as the Helsinki resolutions clearly state, in maintaining international peace and security. However, we note that you have said nothing to us about the fact that the role of the Security Council, as referred to at Helsinki, was contested recently.
The point is: does the political will exist to grant real administrative autonomy to this mechanism, which will cover the entire spectrum of Petersberg decisions? What about the infrastructures? Is there some sort of provision which will allow the system as a whole to have this administrative autonomy?
Secondly, what will happen to the European defence industry which, after all, comes under the more general activities relating to this system? Will current programmes continue to be implemented? Finally, if the Treaty needs to be amended, how do you think this amendment will be implemented, following the report to be submitted in Feira? How will it be incorporated into the more general procedure for amending the institutional framework of the Treaty and how do you think this will fit in with the possibility of a system of qualified majority voting? Has any thought been given to the matter? Has it been discussed? And to what extent has collaboration between you and the relevant Commissioner brought about concrete results and created some sort of framework strategy as to how you and the Commissioner hope this system will prove truly efficient?
Mr President, I seem to recall from my study of European history, that the 1809 Convention of Sintra was a controversial peace agreement which probably lengthened rather than shortened the Napoleonic wars and nearly cost the Duke of Wellington his job. I hope this is not an omen for this Sintra Agreement.
That said, I would like to congratulate the high representative on the progress that has been made so far. But it has to be admitted that much of what he said is the progress in institutional matters, and the real test of the European defence identity will be in its ability to produce capability and capacity, rather than nicely formulated institutions.
And, to that end, I am not clear as to the extent to which we have progressed on developing heavy lift capacity to be able to get these 60 000 troops into operation, or what progress we have made on autonomous intelligence capacity, particularly given the American statements that they are not giving intelligence to Europeans until they can deal with security. We have all heard some of the tales emanating from the Council of Ministers building in Brussels.
To what extent are we going to get some form of convergence on defence expenditure, because some Member States spend considerably more than others. And indeed, some Member States are not geared for mobility. They are very static in their military forces, and unsuitable for this sort of warfare.
Can I perhaps also turn to Mr Patten as well and ask, in terms of the conflict prevention work we are going to be doing, to what extent will it be possible for us to look at long-term conflict-causing situations such as environmental degradation and shortage of water and then incorporate them into mainstream EU policies, particularly in development, because there is no point trying to rapidly respond to something we have had years to put right.
And finally, can I also endorse Mrs Schroedter' s comments that we do need to have a Parliamentary dimension in this defence development. We cannot leave it simply to governments.
I strongly support the decisions taken at Sintra. They constitute a significant step towards establishing an effective European Security and Defence Policy.
The creation of the interim structures and the plans that are now being put into place to provide the military capacity for achieving EU policy objectives are positive steps in the right direction. The recognition that the 60 000 strong military force will be involved in both peacemaking and peacekeeping is also appropriate.
However, while all these developments are indeed welcome, I would like to address a matter which I have raised in this House on previous occasions. I am anxious to know how effective the EU' s policy planning and early warning unit has been. While Commissioner Patten' s statement later this evening on the unfolding tragedy in Mozambique will be opportune, I would like to know if the policy planning and early warning unit provided advance information.
Would the High Representative be prepared to say to what extent this unit, which has been strongly supported by the committee of which I and Mr Titley are members, assisted in providing early information, analysis and an indication of the policy planning options open to yourselves? I would also like to support Mr Titley' s comments on an effective role for the Parliament in this whole area. If we are to realise our ambitions in the field of foreign policy, then effective anticipation and preparation for all sorts of crises, particularly humanitarian ones, are essential prerequisites.
When Mr Solana last spoke to this Parliament I was highly critical of the fact that he hardly mentioned at all the idea of conflict prevention; and today we have him mentioning quite a lot about conflict prevention, but no proposal whatsoever about taking it on board on a serious way.
We have a lot of proud talk about 60 000 troops being prepared in 60 days to be available for a whole year, but we currently have crises in Europe and on the borders of Europe and elsewhere which this Union is failing abjectly to deal with. What we need are 60 000 civilian policemen and women in order to try and deal with these situations.
We have not heard any information from Mr Solana about what leverage is going to be used in relation to Russia and Chechnya. We have not heard anything from Mr Solana about what diplomatic intervention he or the European Union is making in a serious way - serious diplomatic interventions - to stop the slaughter in Chechnya. We have large gaps in what we are arguing for, in principle, in relation to human rights. We mustered the capacity to intervene in relation to Kosovo, and we are now making a complete mess of Kosovo by failing to put adequate resources and staff and people in there to deal with a situation and demonstrating our inability to deal significantly with conflict prevention.
So, I would ask Mr Solana to explain to this House the position of the European Union in relation to Chechnya. What are we going to do seriously to bring that appalling situation to an end? We have levers we can use with Russia if we choose to use them, but we are choosing not to use them.
Mr President, Mr Solana, I don' t want to repeat everything that has already been said here. I will confine myself to asking more questions, as you suggested we should do. I regard the Stability Pact as the best idea we have ever had. However, it must also actually be made to work in such a way that it does not just serve to create frustrations, hence my questions. Firstly: to what extent are you able to influence the professionalism of the Council' s decisions? Could you at last bring about change in this respect? Let me give you an example: there is an institution in Thessaloniki that does not actually exist at all as yet, but it has been set up, namely the Reconstruction Agency for whatever, for the whole of the Balkan region.
At the same time, the Stability Pact was established here in Brussels with a single coordinator. Can you tell me how much synergy is lost here and why the Council allows something like that to happen? This is grossly unprofessional! Can you prevent this from happening in future?
Secondly, when you talk to the Ministers for Home Affairs on Saturday it must not just be about the remote possibility of sending police officers. I would ask you quite specifically: the police officers in Kosovo at present number scarcely a third of those promised and who are due to travel there. KFOR could step up its presence in Mitrovica and be stationed in crisis areas of Kosovo if its current tasks were to be taken on by policemen.
Thirdly, could you convince the Council of the fact that its rhetoric at summit meetings must at last be put into practice, in the form of additional financial resources? We need a special fund for crisis regions, so that we are not always taking funds away from other necessary tasks for which financial provision has already been made from other sources; in other words, so as to avoid having to reallocate this money to implement ideas that the Council has suddenly hit on. We need a crisis fund which can then be used to pay for such eventualities.
Lastly, a word on the subject of Chechnya. It is all well and good, and touching, when we wring our hands over the mass graves and the refugees. Only I have to ask myself what have we actually done to try and prevent it? Why did we not send an intervention force there when all this was happening?
(Heckling from Mr Cohn-Bendit) We cannot do that, my dear Daniel. Why have we not stopped sending the money that is financing the army over there? I believe that is what our task ought to have been, and you could play a part in this!
Mr President, High Representative, Commissioner, I have two questions for you, Mr Solana. How, with credibility, are you going to be able to continue promoting closer cooperation on defence and military issues if the Member States are not prepared to comply with common commitments? Meetings are all very well, but it is the result that counts. I also wonder what kind of plans you have to induce governments to ensure that a force of 60 000 troops becomes a reality and not merely figures on a piece of paper.
If we look around, the reality is that the CFSP is in danger of becoming nothing more than talk. Take, for example, Germany' s defence savings. These are not only of concern to the defence minister, Mr Scharping. Instead, they also affect the whole of Europe. In my own country, Sweden, the objective, and the commitment towards playing our part, is to supply 2 500 men for EU operations. In the present situation, the national defence can only supply approximately 1 500 men, due to reduced defence spending. If we translate this number into figures for the EU countries as a whole, which is not an unreasonable thing to do if no review is to take place, we shall not have 60 000 men but, at best, 35 000 to 40 000 by the year 2003.
My second question concerns the following matter. Some weeks ago, you were evidently misquoted in the German-speaking media, whereupon your press service put out a statement correcting matters. I should like, however, to know the background to this, namely whether, as High Representative, you have been toying at all with the idea of giving Austria special treatment in the context of your assignment and, if so, on whose mandate and with how much leeway.
It has been a very long session of questions. I tend to think that maybe Mr Van den Bos is right that I would need the capacity of the angels to answer so many questions in such a short period of time, but I will try. I will try to do it and I am going to answer one by one all the questions that have been put to me, even if the Member who has put the question is no longer here or tired because of the long session, because they had more important things to do than to listen. But let me start with the first.
To Mr Poettering I would like to say that we are not trying to duplicate anything. That question has been put by many Members of the Parliament. We are not trying to duplicate anything. We are trying to do as much as possible so that the European Union has capabilities to act in case of need and at the same time the global security of the European Union, of the countries that belong to our alliance, will be maintained and will be secure. We are not in the business of creating a European Army. If anybody answered that, he is wrong. We are not in the business of creating a European Army. We are in the business of creating capabilities that, put together in case of need, can avoid tragedies such as those we have recently experienced. It is very important to be talking about prevention. It is very important.
I can tell you, and you know, that prevention capabilities exist already in the Union. We do not have to invent them. They exist already. Is ECHO not a preventative agency? Is our capability to act diplomatically not a preventative capability? What we did not have at all was the possibility of acting at the other extreme of the spectrum of crisis management.
The European Union is going to be, at the end of the day, the most important group of countries able to face problems related to crisis matters, from the humanitarian crises to force deployment. In Mozambique if it is necessary, or in the countries of Europe if it is necessary.
In a very few days Eurocorps built up by European countries is going to be deployed to Kosovo not to walk around, but to prevent people from killing one another. And I would like to tell my friend Mr Cohn-Bendit that at this very moment,
45 000 soldiers from our country - not from any other country - the majority from our country - are deployed in Kosovo - to do what? To prevent people from killing one another. Do you think really that because we deploy soldiers, we are going change the minds of people who have been suffering for centuries? Do you imagine for a moment that because we deploy soldiers, the souls and the minds of people are going to change.
How many centuries will it take to change the mentality of countries which have been fighting against one another morally, psychologically, even physically for years? Do you really think that by deploying troops on the ground, the minds of people are going to change?
Soldiers can prevent people from killing one another, but they cannot guarantee that people will love each other. It would be fantastic, but really for me the most important gift would be to be able to deploy European forces to make people love each other where they were killing each other. Unfortunately, even with the capacities I have, even with the number of jobs that I supposedly have, even with the little sleep that I get, it is impossible to do that.
But let me also tell you something. Even if we deployed policemen, as you have demanded, this would not completely solve the problem. Do you honestly think that in Mitrovica policemen from UN countries would solve the problem?
We need, at this point, still to have a deployment of military personnel and then in other places, of course, we need policemen. But do governments have the capacity to deploy policemen at the rate that is required. We are trying very hard, but it is very difficult to do this.
Military personnel in our countries are waiting for a crisis. Policemen in our countries are working 24 hours a day, and for governments it is difficult sometimes to find the appropriate police force to be deployed. We do not need unarmed policemen or traffic policemen. We need something very different, to serve as an interface between military and police and that is a very difficult profile which that does not exist in many countries. Those countries that do have this are deploying them and I feel they are doing what they can.
As you know, Mr Patten and I are working very, very hard to deploy, or to make or convince countries to deploy as many policemen as possible.
Now, Mr Haarder asked about the risk of a rift between the European Union and NATO. I do not think there is a risk. I think we can do something which is compatible and would be beneficial for everybody. For us as Europeans, it would represent a link. I do not see why we should become estranged or split or damage the capacity that we have to continue working together. But then again, we are not trying to create a European army.
To explain to you the whole foreign policy of the European Union in the fifty minutes that you have given me would be an almost impossible task. Instead I wanted to share with you the latest step which I think has been very important in the last three months, and I think I have the obligation to tell you all that.
Now, do we need a sort of civilian corps to be deployed? The people who are there already with their white uniforms, the white uniforms of the European Union have been deployed in Bosnia for many, many years and are now deployed in Kosovo. The person in charge of the UN is a European and a good man, Mr Bernard Kouchner, who is doing a lot. This is another manner in which Europeans are committed to the peace in Kosovo.
I have not talked especially about the Middle East, but you know we can spend hours talking about that. Let me say two things only. The Troika visited the Middle East at the beginning of the year. It visited all the countries of the region and got a clear picture of what is going on there. Unfortunately, at this very moment the Syrian track is still not moving although there is some possibility that in the near future it may. As you know, the Palestinian track is in difficulty at this very moment. If there is some light, some progress might be made but at this point I have no good news to report to you.
The European Union, the European countries are doing their best to continue cooperating in the peace process and offering to help all parties when it is required in order to implement the agreements that will be reached. That help will be needed. At that time, we will have to come here to argue for help, because probably in the budget that we have now in the European Union, we do not have money to tackle the problems that it may be necessary to tackle if the agreement, a just agreement, is reached in the region.
Many questions have been asked about what I think about the IGC, security, defence, etc. I do not know how to answer that question. As you know, the IGC has a structure with a limited agenda. I have the impression that as time goes by the agenda will be enlarged, but that is probably an impression that I had, an impression that probably you share with me, but I am not in the position to make an affirmation or to state that. It is something that we will see evolving as time goes by.
Let me answer the specific questions about the statement that has been made by the Minister for Defence of France about 0.7. He never said 0.7 with reference to expenditure on defence. He was referring, if I understood properly, to research including military research. I think this is an objective that the countries have to decide if they want to do it or not.
With regard to the documents of Sintra which are being finalised, the document which the political committee is working on, I do not have the authority to share it with you at this point, but without any doubt it will be shared with you. I will be more than happy to cooperate concerning the political committee in times of crises in the future.
In reply to the question about Article V, we have two article Vs as you know. One Article V for those countries that belong to the alliance and the other Article V for the countries that belong to the WEU. The WEU is going to transfer its assets to the European Union, or certain parts. It still is not clear what is going to happen to Article V itself. As you know, there are countries in the European Union which are not ready and they will not accept a transfer of Article V, Brussels article, into the European Union framework and therefore we cannot do it. If you want to include defence in the IGC it probably will not be possible to go so far as to incorporate Article V of the Brussels Treaty into the IGC.
How far will foreign policy be brought under the Community framework in the coming years? I do not know. You are asking the question to the wrong person - I do not know. I have various ideas about that, but it will be the Intergovernmental Conference and, by definition, the countries, the governments who take the decisions; and therefore I have my own ideas but I am sure that is not interesting for you to know my own ideas. It is much more important to see what the country has done.
To Mr Morillon I would like to answer a few questions. I know that he has been an expert on these questions for the many, many years that he has been dealing with them. I would like to say that as regards the status of those countries which are not members of the European Union but which are members of the alliance and eventually will be members of the European Union, we would like to get them involved. To get them involved upstream before a decision is taken for an operation and downstream when the decision has been taken and if they want to participate in the crisis management operation, then we treat them as equals with the same rights and the same obligations that the other countries have.
Mr Galeote Quecedo asked about the diplomatic corps in the European Union. Well this is something that a lot of people are thinking about. I do not think that it will take place tomorrow. After the conversation we have had with the Commission it is a good idea to move in that direction but we are a long way off from a diplomatic corps as such. Cooperation, helping as much as possible, is possible, but to go in that direction to the end, unfortunately is a distant vision at this time.
There were several questions about the stability pact. The stability pact is going to figure high on the agenda in late March of the first financial conference in which projects are going to be discussed. It is working well and I very much hope that it will be a great success for the countries of the region and also for the European Union. The European Union is not the only contributor but without any doubt it is a major contributor.
I fought against dictatorship for many years, I suffered a lot, I have been in jail and I am very, very proud to be here to defend the European Union, the democratic Parliament and to tell you that we are prepared to deploy forces not to make war but to make peace.
You know very well that Helsinki took a very important decision, a very important decision concerning Chechnya. The Prime Ministers and Heads of Government took an important decision. We were the only group of countries that took a decision like that. We decided not only on words but also on deeds and two important decisions were taken concerning trade and humanitarian aid. That was done and is continuing to be done
Tomorrow and the day after Chris Patten and myself will have a meeting with Mr Ivanov and the Presidency of course, in Lisbon. We will have again a meeting with the United States the following day and then we will have a trilateral meeting, the United States and European Union and Russia together in which, as you can imagine, the number one item on the agenda is going to be Chechnya. We are doing what we can. We have not stopped putting all the pressure upon them because we are very much aware of the crisis that will ensue, not only for today but for tomorrow, if, at the end of the day, Russia evolves in a direction that is no good for anybody.
We want to have a solid bilateral relationship with Russia. It is very important for Europe, but we want to have that with a Russia that understands that certain things cannot be done. That is what we have been saying, that is what has guided our actions from the very beginning and I think as you look at the position that Mr Patten and I have maintained from the very beginning, you can look in the records and see that what we are saying - what I am saying now, is the truth.
There are probably many more questions that were asked. Let me end - I do not want to take up your time any longer - by saying that I am ready to come here whenever you want but I would prefer, if it is possible, to have sessions in which we concentrate on some topics and develop them to the fullest, because if not, we have so many topics, so many issues that it is very difficult to really treat them in depth. I am prepared to do it - you know that from me and I am really ready to do it whenever is necessary.
At this very moment, I wanted to share with you one important thing. Helsinki was in December and our Prime Ministers and our Heads of State asked us to do something very important for the first time. To have capabilities and make an effort for crisis management even for the military. I am proud to tell you that two months after that we have started and we are moving in the right direction. I think that the Members of the Parliament, as representatives of our citizens should be proud of that.
I am very grateful to have this opportunity of contributing to the debate on the statement made by the High Representative. I will not detain the Parliament for long but perhaps I could make one or two points and begin, which is sometimes rather dangerous in any Parliament, by drawing attention to the relationship between rhetoric and reality. Mrs Pack did that in her remarks and anywhere that she is prepared to blaze a trail I think the rest of us should be courageous enough to follow.
I would just like to say a word or two myself on that particular subject. I spoke last week at the extremely interesting session that was organised between members of the NATO parliamentary assembly and Members of this Parliament. Many of you were there on that occasion and I think that it is fair to say that you could have cut the scepticism with a knife among many of the NATO parliamentary delegates when we spoke about Europe' s ambitions in the area of CFSP. This was particularly true with some of the American delegates who were there but one or two of the others as well.
As I said in my remarks, I felt when I was speaking to some of them that they did not know whether to laugh or to cry and it is a reminder to all of us of the tests we have set ourselves and the tests which it is imperative that we meet over the coming months and years and in that context the High Representative' s remarks today were extremely encouraging.
We have come a remarkably long way in a remarkably short time, but there is still a very considerable distance to travel and over the next few months and years we are going to find ourselves, for example, facing up to difficult questions about resources. Many people will argue that of course all that is required in Europe is for us to make better use of our existing resources but I suspect there will be a growing debate in our own countries in the Member States about whether that really is enough, about whether that is going to secure the sort of security policy which we wish to be more responsible for in our own Union.
I would just like to say a word about the non-military aspects of our security policy, of conflict prevention and crisis management. Rightly, the concentration today has been on the military side but we have not forgotten about the non-military side either and Mozambique reminds us of the importance of remembering that. We will be bringing forward to the Council before Lisbon our proposals on a rapid reaction facility so that we can provide assistance where it is required, not in months or years, but in days or weeks.
We are establishing a Commission crisis centre as the operational interface with the situation centre in the high representative' s policy unit. Additionally, and this is for me the most important area of all, an area where we are breaking new ground, we will, soon after we have put forward our proposals on a rapid reaction facility, be bringing forward proposals as well on non-military headline goals.
It is, I repeat, breaking new ground but it is very important that we do it for a number of reasons and policing in Kosovo, policing elsewhere, is the most dramatic and obvious example. It is not just the sort of policing that we identify with community policemen on the street corner. I grew up as a kid hoping I would be allowed to stay up on Saturday evenings in order to see a television programme about a community policeman called Dixon of Dock Green. I have just been writing a report before I came to this job, and writing a very good report, just to respond to my honourable friend, on policing in part of my own country.
I remember talking about community policing to some American police experts and saying 'What in your view is the ideal community police officer' and the reply was 'a black grandmother' . But that sort of approach to policing alas is not what is required in Kosovo. We have armed forces, we have all got experience of training community police officers. What is actually needed in those circumstances is something between the armed forces and community policing. We need somebody who has the ability to detect crime but who also has an enhanced ability to deal with really difficult public order situations as well. That is the sort of thing that we have to develop in the European Union and we have to face up to the fact that there are resource consequences. So again, rhetoric and reality.
Now Mr Titley referred to conflict prevention in the broadest sense and asked what intellectual contribution we were going to make to this debate. One thing I would advise him to do is to listen to Radio 4 at the end of March to the first Reith lecture where he will hear the Commissioner for External Relations giving an extremely moving and convincing lecture on this whole subject.
But perhaps I could just say one or two things this afternoon. I think there is an umbilical cord between neglecting human rights, between neglecting habeas corpus, between neglecting all the usual rules of good governance, between tyranny and between environmental degradation. All those things come together. We talk about the complexities of our eco-system but there is an eco-system of values and political institutions which is just as important and absolutely crucial if we are going to make life better for people in countries like Mozambique and make life better for people rather closer to home in the Balkans as well.
So, in the coming months, we will be producing communications from the Commission, for example, which have a direct bearing on the whole question of preventing conflict or managing crises. We will be producing a communication shortly on an issue which this Parliament feels passionately about, that is, how we can ensure that election observation is conducted as comprehensively and sensibly as possible without diminishing the integrity of the institutions which do it.
We will be producing a communication on anti-personnel landmines, actually the use of sensor equipment. The work that has been done in dealing with landmines has been a success story in Mozambique. They have managed to clear tracks from the villages to the wells, they have managed to clear tracks from villages to the primary schools. What does one suppose has been the consequence of all that flooding over the last few days, moving those anti-personnel mines around? We are again going to have to go through the same sort of exercise.
What we have to be looking at is the way an issue like that connects with our policies elsewhere. We have to be looking at what we do with the stocks of anti-personnel landmines in Ukraine, in Moldova, the ecological consequences of dealing with those stocks, the financial consequences of dealing with those stocks, the political consequences of dealing with those stocks.
So the point I want to make is that all these things are intimately related. We have all the instruments, we have all the instruments that we require but we have to pull them together much more effectively than we have in the past and that is the challenge which the High Representative and I face in the next four or five years.
Now, I hope that in facing those challenges we will have support which consists of adequate resources as well as spectacular rhetoric. We all know that there are a number of reasons for the development of a common foreign and security policy and I will tell you three of them - Bosnia, Albania, Kosovo.
Those are three reasons for a common foreign and security policy and we will be tested on how successful a common foreign and security policy we develop above all by how we handle things in the Balkans and do not lose sight of the fact that there are quite a few of our critics, quite a few American politicians, quite a few senators and congressmen who say 'How can we possibly take you seriously in developing a common foreign and security policy when you cannot even handle problems on your own back doorstep?' . So the big test for us is going to be in the Balkans. I hope that all those heads of government, all those prominent politicians in our Member States who promised the earth in the Balkans, who promised Marshall plans and who make all the other promises in the Balkans will be around when the budgetary authority decides how much we have got to spend in the Balkans.
I would very much hope that we can all live on a planet which is also inhabited by the European Council, the General Affairs Council and Ecofin. All on the same political planet together and making sure that there is some harmony between what we promised the world and what we can actually deliver.
In the last few months in this job I have heard promises that we will do more in Latin America, I have heard promises that if there is a Middle East peace settlement, we will be there to pay for it. I have heard promises that we will establish a stability pact in the southern Caucuses. I have heard promises that we will secure democracy in Indonesia by giving more assistance to Indonesia
Where is the beef? And that is not a contribution to any recent political controversy. That is the question that we have to address again and again in the coming weeks and months in my view. One reason why I am so passionately keen on carrying through an effective reform of our external assistance programmes is that I do not want to continue to be put in the situation where whenever one puts a question like that about the gulf between rhetoric and reality, the response is 'Oh but we know you are not running things efficiently, we know that you have not spent all your commitments, we know there is some money in your back pocket' . I want us to be in a position in which we can say: 'It is not like that any more. We are running things as efficiently and competently as we can' . So, Member States, we think that it is time that common foreign and security policy had a bridge between Council conclusions, between yards of communiqués and what we can actually deliver on the ground and I think that if we can achieve that the job of the High Representative will have been made a lot easier and the conditions of life for an awful lot of people around the world will have been made a lot better.
Thank you very much, Commissioner Patten. I would also like to thank you for allowing us to sample your British sense of humour in the course of our dealings with this very difficult issue, for it makes things a little more interesting.
Women in the decision-making process
The next item is the declarations by the Council and the Commission on women in the decision-making process.
. (PT) Mr President, ladies and gentlemen, celebrating International Women' s Day is a necessary step in the process of women attaining the position which they have always deserved because of their innate dignity. Celebrating this day should involve bringing together two basic aspects: first, the aspect which makes us remember our ability to relate to the history of this cause and of everyone associated with it, and amongst these I would like to highlight, in order to be completely fair, non-governmental organisations. There is also the symbolic aspect, which has the potential to take the cause of equal opportunities for men and women into the future.
By eliminating something that has always been sidelined, this celebration will contribute to men and women seeing themselves as both the origin and the purpose of their own dignity, in a process which is concerned not so much with sanctifying time, but with purifying it of prejudice. This kind of celebration makes sense because, by discussing the past, we give ourselves the opportunity to free ourselves of the stigma which has, throughout history, affected women because they have been forced to live in poverty, because they have had to accept second place in terms of education, and because they are naturally weaker, which exposes them to gratuitous violence, and to being forcibly excluded from positions of power and from the decision-making process. Furthermore, women have suffered because of their health, which is affected by motherhood, by violence, and even by sexual exploitation. They have also suffered from the burden society imposes on them in terms of family responsibility, a weak economic position and, as regards employment, from lack of time for themselves, and also, from the whole complex process of treating women as sexual objects, from which they suffer as regards the media, trafficking in women and sexual exploitation. The list of human rights which are abused where women are concerned simply goes on and on.
The scholars of ancient Greece bequeathed to us the assumption that there is a natural link between equality and justice. Aristotle was unequivocal in stating that "the just man complies with the law, adheres to equality and makes us comply with the law and equality, whereas the unjust man leads us to illegality and inequality" . In contrast with the apparent simplicity of this philosophy, however, Voltaire warned us two thousand years later that "equality is the most natural cause and at the same time the most utopian. As man is given to excess in everything, when he can be, he is excessive in his inequality" . Modernity and the system of democracy in which it exists is based on the idea of a social contract, a form of association which, in the words of Rousseau, "defends and protects the person and property of each member with all common force and according to which each member, in association with the others, nevertheless only obeys himself and remains as free as before. As a result of each person committing himself completely, the conditions are the same for everyone. Because the conditions are the same for everyone, it is in no one' s interests to make the conditions more difficult for anyone else" . We know however, that these conditions of equality and universality did not include women. In post-modern society, now that we have declared that Rousseau' s social contract is no longer sufficient, we must call for a new form of contract, one which is richer and more enriching because it is more in tune with human nature, with its natural polarity between men and women.
We must seek a new kind of social contract between men and women, but this proposal is a result of democracy itself. We are living in an era in which politics has become debased and in which democracies suffer from a lack of political commitment on the part of their citizens. We must look at this fact in the light of the implications of the combination of citizenship and democracy, concepts which mutually define each other. To my mind, preventing women from fully exercising their rights as citizens is one of the determining factors in the crisis of democracy, which only an integrated policy on gender equality can help to reverse. This highlights the goal of parity, which will take shape when a democracy of equals emerges, a new model which will bring about a new social contract between men and women, a path or short-cut towards an inclusive society. Globalisation has various implications for democracy. It accordingly highlights the need for a new ethic, as the shortcomings of personal and social ethics have been demonstrated time and time again. The concepts of fluidity, mobility and speed are taking hold on a hitherto unseen scale: a world-wide scale. Concepts and realities such as transnationalism, regionalism and tribalism have established a permanent place for themselves in our daily lives, causing problems and dilemmas, often in very drastic ways. Whilst progress towards democracy being irreversibly established throughout the world appears to have become an accepted fact, we are discovering at the same time the extent of the social suffering caused by the effect of globalisation on the weakest sectors of society and therefore on women, as poverty insists on being a feminine word and on having a feminine face.
The truth is that the accumulation of wealth and power has led to a rise in the number of socially excluded people. Technological progress has brought with it an increase in unemployment. The globalisation of the economy and of financial systems has stripped the state of powers it previously had, and the state has now been relegated to the position of a parallel state. At the same time and as a result of this, we are seeing the emergence of nomadism, which is making social inclusion more difficult to achieve - another point to add to the factors I have already mentioned. In short, exclusion certainly takes many forms, but it is a constant source of shame within our system, which is coming to be defined as the "democracy of our discontent" , in other words, a process of exclusion, disaffection, stigmatisation and disqualification unparalleled in history or in any part of the world.
Under the Portuguese presidency, and bearing in mind the efforts and the contributions made by the various Member States, the Lisbon Special Summit, which will be held on the theme 'Employment, economic reform and social cohesion: towards a new Europe of innovation and knowledge' , seeks to counter these risks, which have historically always been more serious for women, particularly in those areas most directly related to the specific theme proposed.
So the summit is intended to adopt measures which will establish conditions for access to knowledge, to lifelong training and to overcoming the constraints that make people shy away from technological advances with all the implications that this may have. We are therefore seeking to overhaul the European social model and at the same time to increase employment and social cohesion. We are seeking to adopt a position which will reverse the traditional exclusion of women, which is determined by the responsibilities traditionally assumed by women. This will only be possible if there is a new social contract in which reconciling family life and professional life is given strategic importance and in which "sharing" is the key word.
It is, however, in the world of politics that the exclusion of women can be seen most vividly. That is why the choice of today' s subject shows such good judgement, as it will be a determining factor in the future, once equality is established in legal terms. Introducing the feminine approach is crucial if we are to deal with the complexities of modern life. It is obvious that the lack of real equality betrays a lack of legitimacy in our political structures and demonstrates how unrepresentative they are. All of this reveals the inadequacy of simply establishing legal equality which, although it was intended to guarantee equality from the outset, has not been able to guarantee this in practice. The supposed universality of the writings of the founders of modern democracy, whom I mentioned earlier, did not involve treating women as citizens. Women were not thought of as having rights. Given that real democracy presupposes and implies the equal participation of all citizens, on this evidence the difference between the sexes leads to a significant strengthening of the democratic system. Humanity is divided into two sexes, and we need a system in which discussions and decisions are undertaken by men and women on an equal basis.
Parity means a balance between men and women in the way social and political representation are structured. Being a woman is one of the two fundamental ways of being human. Women and men are aspects of humankind that separate as much as they unite and these two sides are therefore brought into constant competition with each other. A balanced democracy, if we accept this observation, derives benefit from the creativity this generates and uses it to make decisions which are the most correct, fair and appropriate to the problems that they are seeking to solve. That is why I believe in parity, the new face of sexual equality, which gives universality back its true meaning and its rightful place in a politically organised society.
The Beijing Action Platform represents an historic point in the long journey that we are talking about today. Therefore, the assessment of it which is now under way must not be an excuse for taking a step backwards. It is not a new declaration, merely an assessment of how the Member States that have signed up to it are actually complying with it. Its principles, the values it enshrines and the objectives it seeks to achieve must be upheld. It is true that it could go further, but it should never be disparaged. This is the position that the EU must adopt.
The conclusions of the European assessment procedure carried out in January in Geneva are in line with this and confirm once again the need to fully implement the twelve areas identified. The process leading up to the launch of the Fifth Community Programme for Gender Equality 2001-2005 is also under way. From what we know of this process, it seems obvious that it is crucial to pursue and strengthen the policy of equality between men and women at Community level because, despite all the progress made and all the work done, we still see significant examples of disparity between men and women in economic, political, social and civil terms. In its capacity as the current holder of the presidency of the Union, Portugal welcomes this programme and wishes it success so that we can build a Europe of equal opportunities for all.
Women and men shape and structure the societies in which they live through the interplay of the differences between them. This proposal offers a new way of viewing public and private life; it is designed to combat the public' s suspicion of politicians and of their behaviour, an alternative designed to overcome distrust about the way in which democratic structures function and about their transparency. Furthermore, this is a process designed to minimise the disaffection felt by sections of the public towards the traditional political parties and their approach to politics.
The policy of gender equality brings a certain added value to society by benefiting women as well as men in terms of helping them to fulfil their personal, social and professional potential. It will furthermore contribute considerably to social progress, by acknowledging and fostering each gender' s own resources, by helping to strengthen democracy, by bringing the decision-making process closer to the voting public, by introducing new approaches to the political scene which take specific account of women, and by helping to improve the quality of life and to strengthen democracy.
A Portuguese thinker, reflecting on the issue of equality in 1922, stressed that "a prerequisite for equality is equality of rights and power." I am sure that no one could deny the wisdom of his attitude, and that no one who recognises the truth of it would deny that it is a fundamental part of democracy. So let us build that democracy! This is the only way in which we will be able truthfully to state that humanity is a form of solidarity that has continued throughout history.
Mr President, two centuries ago, during the French Revolution, a very famous woman, Olympe de Gouges, was executed and proclaimed mad because she had supported equal rights for men and women. Two centuries later, we have achieved a great deal in Europe. The last century was marked by three periods. The first period was a period of institutional change, change in the legislative framework and huge constitutional victories in all the Member States as a result of the fight by the women' s movement, as a result of major decisions by progressive parties and as the result of action by enlightened men and women. This was followed by a second period, in which the worth of female models was recognised. There were women everywhere. Prime ministers, members of parliament, ministers, in the professional arena, doctors, lawyers, pilots, generals. We are now in a third period: in this third period, the composition of the bodies which wield political and economic power needs to be changed. The composition, or rather the change in composition, will also bring about changes in policies - policies which need to take account of the merits and experience of both sexes.
Ladies and gentlemen, the first few months of the new millennium have been marked by two important events: the first was the election of the President of Finland, Mrs Halïnen. For the first time in Finland, the women candidates outnumbered the men. And a woman was elected. The second event took place in France, which passed a law on the equal representation of men and women as a result of the declaration made in April 1999 at the 'Women and Men in Power' conference, at which the ministers responsible undertook to implement specific measures and policies to change the power ratio. We must congratulate Prime Minister Jospin for ratifying this commitment in the clearest and most categorical manner.
A great deal has been said and numerous policies have been implemented in the Member States. But the figures tell the true story. And the figures still give Europe cause for concern. 24% of members of government are women and there are an average of 22% in parliament, although this fluctuates from 6% in some Member States to as many as 40% in others. The number of women on committees who wield power and frame policies is very small. Even in countries such as Germany and Belgium, which have specific legal commitments on the representation of the two sexes, the involvement of women on various committees is no more than 18%. What we need, therefore, is to promote specific policies. We need a policy mix which includes long-term political commitments, as in Sweden and Finland; they now have governments in which women account for 56% and 44% of members respectively. We need organisation and statistical monitoring. We need controls and suitable structures which reflect the culture, mentality and specific problems of each area. And, of course, these policies need a budget, they need to be given financial teeth.
Increasing the number of women or, as the French prime minister put it, increasing the influence of women in the decision-making centres, is the best way of renewing the policy, of reshaping the approach to the question, of injecting political thought with new ideas and new experience: the new ideas and experience which women can inject by reason of the different way in which they live and grow up.
The recent initiative by the Finnish presidency to develop indicators recording and reflecting the representation of women in the decision-making centres is extremely important. These indicators include national parliaments, regional councils and town councils and give a complete picture of the degree of representation of women in every Member State. I think that creating and supporting statistics is a very important political issue and that the facility to set targets, compare performances and bolster our efforts is an important political tool. The programme which I shall present for the fifth women' s programme includes a similar initiative for systematic monitoring.
Although legislative measures and institutional intervention by Member States have been effective as far as the decision-making centres of the parties in power is concerned, the same cannot be said for the private sector. My contacts with large European and multinational companies in Europe have brought tragic results to light. There are companies at European level which employ thousands of workers, sometimes hundreds of thousands of workers throughout the world and yet fewer than 2% of the directors and managers are women. Nor must we underestimate the representation of women in economic decision-making centres. Here too, specific efforts will be made of course; naturally they cannot be of a legislative nature, but they can operate on the basis of an exchange of best practices; in all cases, my initial contact with the chairmen and directors of these large companies has had positive results.
As you know, Europe is endeavouring to solve the problem from within. A decision has already been taken on quotas of 40% for each sex on all teams and on all research and technological development programmes. It was approved by the House in May 1999, when the need for women in research and technology was stressed. We in the Commission are obliged to set a specific and clear example and all the Commissioners are working together, as can be seen from the reform of the Commission, to achieve 40% representation of women on all the committees of the European Commission.
Ladies and gentlemen, there are often objections, crypto-progressive objections, as to whether there should be a binding undertaking on the representation of women at the centres of power. No one ever asks in a federal state if all the members of the federation should have their say. And at the level of the European Union, the question of whether the 15 Member States need to be represented on every committee will never be asked. Why then is it curious and why do we have reservations when it comes to a legislative commitment on the representation of half the population. I should like to be absolutely categorical. There should be no reservation, no reservation whatsoever about a legislative commitment on the representation of women at the centres of power.
(Applause)
Women make up half the population, half the strength of the planet. Excluding women from the centres of power means, first, democratic failure and, secondly, under-exploitation of human resources. We face a unique challenge and the time is ripe for combining economic and political expediency with respect for basic democratic principles. I am optimistic that we shall succeed. The bet before us is a bet with time. Future generations of women must not be sidelined. If need be, we must use all possible means to force the situation.
(Applause)
Mr President, firstly I must thank Mrs Belém Roseira for taking part in this debate and for her interesting speech on the subject. I must also thank the Commissioner for being here and for her words.
The various political groups generally agree on the easily verifiable observation that women are under-represented in the decision-making process, in both the political and the economic and social spheres. Nobody nowadays disputes that women should participate in political life, in the parties and in the institutions but it is not easy to agree on how this participation should be achieved. The equality between men and women which most affects the lives of women and therefore society in general is equality in work. This involves both equality in accessing work, which implies equality in training, and equal pay for the same work, so often defended and yet far from being achieved. We are convinced that the participation of women in the decision-making process will be beneficial to society as a whole. Women always have a different viewpoint from men. This serves to enrich and complete the picture of the best solutions to the problems in daily life which people like us, who are dedicated to active politics, undertake to solve. The difficulty lies in finding the right solution to allow women to have a greater presence in positions of responsibility and therefore in decision making. In some countries of the European Union a compulsory quota formula has been adopted which immediately produces a more equal presence of women. However, this is not always the best solution as there are not always enough women ready to enter a difficult and competitive world which they regard as essentially masculine because it has traditionally been reserved for men. Women are not participating in political parties and in the working and social world at a level of fifty per cent. The real percentage is much lower and it is this participation at the grassroots which we must promote in order to ensure a greater presence of women. There must also be a clear and real will to allow more women, who are ready and able, to assume responsibilities and commitments in political life and therefore in the decision-making process.
There is no clear agreement within the PPE-DE Group in support of the compulsory quota system. Some Members have even come out against this. Personally, I would not want to feel like a quota, to think that I was in a particular job because I was a woman. This is a feeling which men will never have and it is an important difference.
Mr President, I would like to thank the Commissioner and the President-in-Office of the Council. At the beginning of this century, the French government sent out a beacon, a bombshell on the equality of opportunity policy front. For the first time, there must be equal representation of men and women on electoral lists. In taking this step, the Head of Government, Lionel Jospin, has also set down a marker for the European Union. It happens to be today that Finland' s newly elected President, Tarja Halonen, takes up office. And so the women in Finland have also set down a marker, for this is the first time they have had a female Head of State. Unfortunately, the same does not hold true everywhere. Sadly, less than 7% of the contenders for the next elections in Greece will be women. There, too, there is certainly a lot of catching up to be done. They did not follow the Council recommendation of 1996 on equal involvement for women and overcoming the under-representation of women.
Although women form the majority of the European population, they are still largely on the sidelines. When they aspire to higher office they soon hit the glass ceiling. We should fight to break through this glass ceiling. Unlike the previous speaker, it is my belief - and my Group is united on this - that we should set quotas, and binding quotas at that, for women have worked hard. Women have an outstanding profile in the European Union; we have demonstrated team spirit and have acquired decision-making powers and social competences. Binding quotas also require reliable statistics and must not be excluded from any sector of society.
We need this new social treaty, we need the fight for power, money and distribution of work, which must favour women. Looking back, I would say that the men could have given us solid support in this fight. Unfortunately, they have made little effort in this regard as well.
It is my hope that we will continue to work on the Beijing Action Platform and that we will have the vision to progress from having a Women' s Day to a Women' s Millennium.
Mr President, I should also like to thank the President-in-Office of the Council and the Commissioner for good speeches on their part which I think provide hope for real optimism, especially given the will and commitment radiated by both women. I think it was an excellent example the Commissioner gave when she said that no one would have dreamed of having a situation in which the fifteen countries of the European Union were not equally represented but that it was a different matter when it came to equal representation for women. It could hardly have been made more abundantly clear, what we are concerned with here. I do hope that the Commissioner will have the necessary perseverance to also produce the necessary reforms within the Commission - but then, of course, she is young and full of energy. I am convinced that it will be hard work, when all is said and done. If the Commissioner asks for support from Parliament, she can in any case count upon the support of the Group of the European Liberal, Democrat and Reform Party. We have a very strong interest in seeing equality introduced to the Commission and in seeing the necessary basis for decision making secured so that the Commissioner can implement her views on equality.
I would say to the Portuguese minister that I completely agree with her that what is at issue here is the fact that you cannot obtain equal rights without equal power. That is absolutely crucial. It should also be remembered, however, that no one voluntarily relinquishes power, and that applies to both men and women. Men have never wished to surrender positions of power when they had them, but there are also very few women who have been willing to give up their positions of power, and I am thinking here, in particular, of positions of power in relation to children. Moreover, I would also say that this may also be one of the reasons why there are so few men here today. Inevitably, we should like, for the same reasons of power politics, to be allowed to have this debate more or less to ourselves. What I want to emphasise by saying this is that it is a matter of both sides' surrendering power.
The Commissioner emphasised that what is needed is a very broadly-based political mix, and she specifically mentioned Finland and Sweden. Just for the record, I would say that she might well also have mentioned Denmark. And I say that, of course, because I come from Denmark. In fact, 45% of the Danish government is made up of women, and that is, in reality, a touch more than in Finland. We still do not have a female president but, on the other hand, we have a queen, and that must no doubt, in certain contexts, amount to the same thing.
I should like to broach some of the points the Commissioner mentioned, notably the question of financial resources. It is crucial we accept that there is a price to pay if women are to have equality in the short term. In the short term, we also need to invest in making sure that children are properly cared for and, of course, also properly educated. The issue is therefore one of appropriate structures. One might well wonder if traditional industrial culture has been a particularly good thing, and I am therefore very happy that the Portuguese ministers are to participate very actively in the Lisbon Summit, which is, of course, to be partly concerned with IT developments. I think that this field offers some quite distinctive opportunities for women, specifically because it is characterised by flat, rather than hierarchical, structures. In Denmark, we have, in any case, seen developments to suggest that quite a lot of women entrepreneurs are on the way up.
There are two points which have not been seriously mentioned and which I should just like to mention here finally. The first is the issue of the media' s influence. I think it is very important that we should investigate what kind of stereotypes the media establish. Do we have a special problem in this regard? I have to say that I do not know the precise answer to that question. I have a suspicion that this is the case, but I am not certain. The second point is the enlargement of the Union. I think it very important that we should emphasise straight away that a number of demands are to be made in connection with enlargement as well, specifically that the new Member States should arrange to be represented by both men and women so that in that way they are improving the status of women in the countries concerned.
I would also like to thank the Minister and the Commissioner for their statements and I agree with the Commissioner' s statement; it is time that fine words were translated into action. We all know to what extent women are under-represented in decision making at all levels because we have the statistics and they speak for themselves. I agree that accurate statistics too are essential because it is only when we see the figures changing that we will know we are beginning to overcome the problems. It is systematic monitoring which will reveal this.
Mainstreaming is a long-term commitment and process. In the meantime, we need positive action and this means the use of quotas and other measures. We can learn from the successes mentioned, not only by looking at the actual numbers of women that were elected, but the effect that has had on the nature of government to illustrate that everyone benefits from a truly representative system. I am pleased to say that in Wales, which I represent, 40% of our national assembly members are women as the result of positive action by the political parties but, on the other hand, we have only 4 women MPs from Wales in the House of Commons which is only 10% of the total; so statements of principle, of support in principle, are not enough because they have not worked. If we believe in the principle of equal representation of women and men in decision making we need to commit ourselves to the actions that are necessary to make it happen.
Mr President, at the Second International Conference of Socialist Women held in Copenhagen in 1910, it was decided that the main demand of the time, that of a woman' s right to vote, should be linked to the women' s question as a whole and that (as also stated in the relevant resolution) Women' s Day must be accorded an international dimension and be thoroughly prepared for. It is also worth noting that International Women' s Day has since been banned in all those countries in which fascism and racism came to power during and between the war years. In 1910, a woman' s right to vote was on the agenda. Today, we are focusing upon the ways in which more women might be able to participate in the decision-making process.
Women are no homogenous collective. Women belong to different social classes. Women have different individual needs and interests. Irrespective of where we are and notwithstanding our class, race or religion and whether we stay at home or go out to work, it is nonetheless a fact that, in all areas of society, the structures are such that we are thoroughly subordinate to men (albeit with a few individual exceptions, it is perhaps best to add).
In my own country, Sweden, a number of political parties have, in recent years, voluntarily introduced quota allocation by gender as a feature governing the ways in which political assemblies are constituted and run. This has led to an increase in the number of women involved in political decision making which, in turn, has provided opportunities for further research. What happens when more women take an active and equal part in political decision making? What has so far emerged is that the agenda has changed - and when the agenda changes, so too of course do the types of decisions made.
When the talk turns to quota allocation by gender, the word "qualifications" also crops up. What is interesting is that the qualifications demanded are rarely defined. It often looks as if men today, as in the past, always have the least defined qualifications. Being a man therefore seems, in itself, to be synonymous with maximum competence. This way of seeing things I consider to be proof of spectacular incompetence on the part of many of today' s decision makers.
Earlier this year, we requested, here in this Chamber, that 8 March be made into an international holiday. In anticipation of this request being met, I now want to take the opportunity of wishing all socialist women success with the "Women' s World Marches" which are to begin this spring on International Women' s Day. This is a world-wide activity which will focus upon violence against women and female poverty throughout the world.
Finally, I want to say, as Commissioner Patten said when he drew the previous debate to a close, that the ideal police officer would be a black grandmother. We do not have any such officers, but black grandmothers are in fact to be found.
Mr President, the place of women in politics is an important matter that is worthy of more than our trying to outbid each other in terms of political correctness. Undoubtedly there are too few women involved in politics. It is not absolutely certain that the predominance of men in the party machinery alone is responsible. In France, 95% of elected representatives are town councillors. The vast majority of them are not members of any party. In the authorities of the French departments, the leading French party is that of independent elected representatives, in right-wing or left-wing categories. In order to be elected as a local councillor, you just have to want to be elected. But access to national responsibilities often depends upon the introduction to politics provided by such local mandates.
Our Group wants to encourage the fair representation of men and women in the institutions of the European Union. That is why we reject the policy of quotas and positive discrimination, whether it is in favour of women or supposed social minorities.
The policy of minorities, while neglecting the deep-seated unity of the human family, to establish superficial divisions, is a dangerous threat to the cohesion of the social fabric and the equilibrium of our democratic system.
On the one hand, if we establish quotas for women, why do we also not create quotas according to age or ethnic group, quotas of Catholics, of workers, of those who wear glasses. The establishment of social quotas in favour of the very smallest categories would be no more ludicrous than establishing quotas of women. With such a philosophy it would no longer be necessary to organise elections or administrative competitions. It would be sufficient to determine the composition of the ministries and assemblies by means of a statistical calculation. The policy of quotas can only increase the disaffection of the voters with regard to politics by once again giving them the feeling that everything takes place behind their backs.
On the other hand, such a policy shows a deep contempt for women. A woman must not attain political or administrative responsibilities automatically thanks to the implementation of the quota but by having her own merits and skills recognised.
Ladies, have you so little pride that you would be prepared to hold a ministerial office or wear the sash of an elected representative by virtue of the mathematical odds of the quota? Women deserve more than a quota. It is by reviving the principle of meritocracy that we shall improve in quantity and quality the presence of women in the decision-making process in quantity and quality.
Mr President, you may be familiar with the saying: "you can say what you like on paper" . The same applies to human rights: they are often formulated and written down, yet still they are not upheld in many areas. Therefore, I have nothing but criticism for many such documents when it comes to women' s rights. In principle, I believe that, as in other areas, it is only possible to reach solutions in the sphere of women' s policy on the basis of partnership and mutual understanding. Women' s policy should not be formulated in such a way that it is as if women are working against men, rather women and men must join forces in order to seek and arrive at socio-political solutions.
Turning now to the motion for a resolution tabled by the Committee on Women' s Rights and Equal Opportunities: demands are being made to the effect that a balanced distribution of men and women within the EU institutions should be guaranteed. Does that mean that a regulation on quotas is to be introduced? Although a woman, I myself am against quotas, for I do not want to be a token woman. Rather, I want to be assessed on the basis of my performance and not on the basis of my gender. I know from experience that many women share this view.
Minister, Commissioner, everything you have just said has been very well expressed, even if a few male colleagues, if there are still any in the Chamber, perhaps gnashed their teeth. I know that there are also some women who do not wish to hear of quotas or even of positive action, because they believe that this positive discrimination humiliates them and marks them forever in their careers.
But the statistics prove it: the positive action, even the quotas, - if they are not applied blindly, without distinction - have increased the number of women in the decision-making process. That is why we are justified in stating that the use of quotas, as a transitional measure, contributes to balancing out the participation of men and women, particularly in political life.
I should like to take this opportunity to remind the Commissioner of some requests and initiatives of this Parliament which her predecessor did not follow up and which are closer to our hearts than the quotas.
First of all it concerns our report, which was adopted last year on the occasion of International Women' s Day in Strasbourg, which requests the Commission to submit to us a new proposal to amend the 1976 directive on the implementation of the principle of the equal treatment of men and women. According to the Treaty of Amsterdam, there was no longer any reason to maintain the positive action as a tolerated departure from the principle of equal treatment which only recognises an individual right, and not a right that belongs to the society that wishes to achieve this equality democratically. Things being what they are, nobody should dare any longer to dispute that the right of equality of men and women is a fundamental right of a democratic society, requiring equal treatment and equal opportunity be achieved by a package of active measures, including positive action.
Therefore, Commissioner, you can go ahead. You do not need to wait for a new amendment to the Treaty.
May I just remind you once again of our request for an amendment to the 1976 directive which has been watered down and misapplied with regard to the equal treatment of self-employed people, including assistant spouses. No action has been taken on our report which unanimously proposed a European framework status for assistant spouses. Here again, Commissioner, the ball is in your court. Do not take too long to send it back.
I would like to thank the Minister and the Commissioner for their speeches and for committing themselves before the European Parliament on the crucial matter we are discussing today.
The presence of women in decision-making bodies, in particular, is a question of democracy. All citizens, both men and women, should be able to see, to feel that they are genuinely represented by those they have elected and those who rule. If we consider the fact that more than half the population is made up of women but that that there are many more men than women present in these decision-making bodies, it is clear that we are still far from true democracy. However, it is also a question of political agendas. In addition to making up the majority of the population, women are also the most dynamic element in society: it is women who have made the greatest contribution to the creation of new enterprises in Europe in recent years; a greater percentage of young women obtain irregular work contracts than men, and in many of our regions, they are the main feature of the innovation, training, performance and flexibility development model. Out of a sample of women who work in and around Milan, where I live, 90% said that they do not have enough time to do all they need to in a day. Women work an average of 60 hours a week, which is 20 hours longer than men. The price paid by women for following their desire to be protagonists in all spheres is that they never have enough time. If this is true, and it is, any appropriate policy which aims to find positive solutions to these problems must start from this point. Laws, programmes and interventions must be implemented which are well-constructed, coordinated and audacious, in order to encourage the formation of new cultural, economic, social, institutional and political ruling classes whose modernity is characterised by the involvement of women.
Much has been achieved on many issues in Europe, but we are still far from resolving the question of equal representation. I agree with the Commissioner that it is time for the European political sphere - the entire European political sphere - to represent women and men on an equal footing, and for decisive action to be taken in this matter.
Mr President, before I came here for today' s sitting, I was watching Finnish television. In Finland, an honorary company of the Finnish army was saluting the new President of the Republic, with the words "Good morning, Madam President." You perhaps know that, in Finland, the president is not just the leading public figure or political leader, but she is also commander-in-chief of the armed forces, so this was quite an interesting and historic occasion.
During the Finnish presidential term, a report was produced that reveals an image of the whole decision-making process, and, on the basis of this report, I hope that the Commissioner proposes legally binding ways of improving the position of women in decision making. I urge you all, women of the Right, to listen to Mrs Lulling, because she told us why quotas were needed and, if any of us has sufficient experience of political life, it is she. Finally, I would like to say that it is now essential that we also raise this issue at the Intergovernmental Conference. I appeal to you, ladies and gentlemen, not to vote in favour of the proposal tomorrow to moderate the contents of point 4, to prevent gender democracy from being discussed at the Intergovernmental Conference.
Mr President, Madam President-in-Office of the Council, Commissioner, despite the progress made in terms of legislation and despite the complaints that we all utter from time to time on the subject of sexual inequality and sexual discrimination, the causes of these practices are still present in the amendments that have been tabled to this resolution. This means that we need to amend policies in various areas if we are to guarantee that women can participate on equal terms in the decision-making process.
We know that this area is proving more difficult to resolve, both because women still bear the main responsibilities in family life and because there is still prejudice and personal interest standing in the way of genuine participation by women in various areas which involve greater responsibility. The truth is that the scant participation of women in centres of political representation and decision making demonstrates a democratic deficit which is incompatible with genuine democracy. It is therefore essential for the various directives on equality to be complied with and for the Council, the Commission and each Member State strictly to respect the commitments they have made, particularly at the Beijing Conference.
Madam President-in-Office of the Council, Commissioner, I am a right-wing Member of Parliament but I have the same battles as my colleagues in supporting and assisting fellow citizens in my country to gain power and access to decision-making posts, which should be feasible not only in the political arena but clearly also in all sectors of society.
Quite simply, I would say that there are several ways in which to attain positions of power and I am particularly against the system of quotas, because I believe it is especially contemptuous of women and I come from a country where parity has just been achieved. It is quite logical, it is consistent! It should have existed for a long time because women represent more than half of society and it seems quite clear to me that it is natural for them to represent at least 50%, if not more, of those within decision-making bodies and, inter alia, in the political arena.
So, there should be no positive discrimination to include women. Woman are capable of getting themselves included because they are pragmatic and full of common sense. When I see that we are asking for training for women in politics, I want to say - no, definitely not. Let us impose training for male and female candidates in politics - but why especially compel women to undergo training? That simply amounts to acknowledging their inferiority. But I do know that we have never felt inferior to men, particularly in politics. So I believe that we are conducting this battle to assist our fellow countrywomen to achieve decision-making power, to gain responsible posts in the political arena, but I believe that it will only be achieved if we completely change the way people think. We shall all have to be sufficiently strong to force our political leaders to voluntarily impose women' s participation in the political decision-making process.
Mr President, Minister, Commissioner, "Women are half of heaven" , a successful man once said. But when it comes to important decisions and priorities, there is a lack of women' s voices. Women, who constitute more than half of the population, are heavily under-represented within political, economic and social fields. That is unacceptable in a democracy.
Where equality is concerned, the gulf between the actual and the ideal is nowhere more apparent than in the area of decision making. If we are to achieve a balance, a concrete action plan with a definite timetable is required. An important part of such a plan would be a benchmarking system to guarantee women' s full participation in power structures and decision making. I am therefore delighted that the Commissioner is well disposed towards a system of this kind.
I propose that the EU' s objectives for women in the area of decision making should be based upon the averaged-out achievements of the three most successful Member States within each area, with the Member States each submitting a report annually which will then have to be evaluated.
Women are the foremost victims of human rights abuses such as rape, sexual offences, domestic violence and the trade in women, but they are under-represented on the legal and legislative bodies which pronounce upon these crimes. The latter are consequently accorded low priority, and the perpetrators are often not prosecuted. Women are the prime victims of armed conflicts but are under-represented in peace-keeping efforts, conflict resolution and reconstruction work. In the resolution, we therefore urge the Member States to increase the proportion of women involved in all aspects of conflict resolution and peace-keeping.
The call for women' s participation in decision making on an equal footing with men is not only a demand for social justice and democracy; it is also essential if women' s experience and knowledge are to be utilised to the full. Not to use women' s talents in decision making is an unacceptable waste. Women should not only be "half of heaven" but should also be entitled to take their share of responsibility for decisions which affect our entire planet.
Mr President, I would like to congratulate the President-in-Office of the Council and Commissioner Diamantopoulou on the excellent speeches they have made today. We have high hopes for what you will achieve.
We are at the start of a millennium and a century which we hope will be decisive for women and for their opportunity to occupy decision-making positions. We want this opportunity to bring substantial changes to our lives in society at large, we want democracy to be synonymous with equality between men and women, and we do not want women to be excluded socially or economically as is still happening today. Furthermore, we want values that women consider important, such as peace, fraternity, equality, justice, security and environmental protection, to be the guiding spirit for life in the European Union and, if possible, throughout the world. In order to achieve this, women must be given the opportunity to combat the inertia of a society which has, until now, been essentially imbued with masculine values.
We know from our own experience that freedom and the ability to decide are not given freely but must be fought for. Let us continue to fight and ensure that this century brings us victory: not over men, not over anyone, but the victory of equality between men and women. We therefore cannot afford to miss any more opportunities, and the great challenge confronting all Europeans now, and particularly women, concerns the new economy and the new information technologies. The Lisbon Summit to be held at the end of this month is very much geared towards women. The rate of employment in Europe, which is much lower than in the United States and Japan, must be increased. We must therefore have many more women in work, and working in the new jobs in which the EU has a shortfall.
I would therefore like to ask the Council and the Commission what proposals they will be presenting at the forthcoming Lisbon Summit to ensure that the new economy and the new Europe we want to build will definitely include equality between men and women.
Mr President, Commissioner, the reason why I was so pleased with your intervention was that you had the courage to list the Member States where the political representation of women is a success, such as, for example, in Finland, France and Sweden, and equally, you had the courage to list the Member States where things in this respect are not going so well, such as, for example, my own country and Greece too, which you forgot to mention. Moreover, I have heard that for the next elections, it appears that very few women will feature on the electoral lists in Greece. I think this is a very sad state of affairs.
I appreciate your courage because I think that it is high time that we in the European institutions started to offer concrete instruments to help put more women on the political agenda. This is why I think it is important that this Parliament continues to press for quotas and that this is openly included in the resolution. I myself, Commissioner, am a product of quotas. I do not believe that any of the MEPs will be able to prove that I am any less competent as a result. It appears that the meritocracy in a number of our European countries is still so biased in favour of males that women simply do not stand a chance.
It is true that a number of countries in the European Union have already introduced quotas, and you yourself made reference to Belgium, Commissioner, where it has not really taken off. Hardly surprising, would you not agree, Mrs Avilés Perea, not because we failed to find the necessary candidates, but because recent scientific research, instigated by the Commission, has shown that quotas are, in fact, only useful if women are placed in the appropriate safe seats. This is why we need to be sensible about applying quotas.
Indeed, Minister, we should strive for a democracy based on equal representation as a new social contract. But we should draw the necessary conclusions from this. The electoral system which corresponds most closely to this model is the one-for-one system, as is being applied in Sweden on a voluntary basis. I would suggest the following: where possible, apply it on a voluntary basis, where there is reluctance, impose it. I hope that in the fifth action programme, Minister and Commissioner, benchmarking will enable the best practices of those countries to be carried through, for it is time that our groups gained an understanding of this.
Mr President, I too should like to congratulate the Commissioner and the President-in-Office of the Council for their solid recommendations and, above all, for their proposals.
Because it has been said that men do not usually get involved in discussions on women' s rights, I thought I might contribute the views of a contemporary politician and intellectual, Francis Fukuyama, to today' s debate. In an article entitled "If women ruled the world" , he maintains that if women were more involved in politics, the world would certainly not be so wedded to violence. Athena, the goddess of wisdom and war, may have been a female model in Ancient Greece, but the influence exercised by women today can act as a catalyst to stop militarisation and promote peace. There are, therefore, serious grounds, over and above justice between the sexes, for distributing public offices and political and economic power fairly and evenly between men and women.
Women devote their entire lives to the endeavour to protect life and the environment through dialogue, reconciliation, an understanding of different views and resolving differences by peaceful means. These female virtues can offer an alternative to today' s culture of violence and institute a new political culture and a fairer and more prosperous society for everyone.
That is why the Intergovernmental Conference must introduce into the Treaty the principle of balanced representation of women and men in all the institutions of the European Union and in all democratic institutions and political decision-making centres throughout the Community.
Mr President, why do women need their rightful share in political decision making? And how should we achieve this? We all agree on the fact that it needs to be done and why it is necessary. It is a demand for simple justice and for democracy and, as such, a condition for political legitimacy. But if we look into how to achieve this, the opinions are greatly divided. Is it sufficient to provide information and training and to create practical conditions or should we give preferential treatment, much like the quota system for the electoral lists of the political parties? And is it then up to the state, in other words the legislative, to impose such measures on political parties? Or should we even consider a system in which 50% of seats are reserved for women in elected bodies?
This discussion, which is being held in some parts of Europe and here too under the French banner of parité, touches the very core of democracy, and is also about the political significance which we are prepared to accord to being a woman. In my opinion, the political battle should be fought at a political concept level rather than at a gender level. I am a great fan of voluntary quotas on electoral lists, without which, in fact, I would not be here today. Like Mrs Van Lancker, I am a product of such a measure. In my opinion, though, the state should not and must not use coercion to interfere in the internal affairs of political parties, at the risk of jeopardising democracy itself. In other words, the means which we employ to give women their rightful place within the political democracy should not lead to a system of gender apartheid. We would, in this way, violate democracy.
. (PT) Mr President, I am grateful for the liveliness of the debate on this issue, the ways in which it has been addressed and the positions adopted on it in this House. Members were prepared to discuss rather than simply raise questions and we have heard some valuable insights into the topic being discussed. We have all recognised that if democracy is to be strengthened, it is crucial for women to have greater decision-making powers and to participate more in the decision-making process. This was universally acknowledged. The differences of opinion were about how this objective can be achieved. When quotas were being discussed, I had the impression that in certain statements made by women Members, the quotas themselves were the objective, and as such, should therefore be opposed. To my mind, quotas will - as was stated here, moreover - be merely a provisional instrument.
I can tell you what happened in Portugal last year when a law on quotas for party lists was discussed. This government bill was rejected by our parliament, and all our political leaders stated that quotas were unnecessary because, of course, women and their skills were essential in strengthening the democratic process, so in the imminent elections the lists would reflect the need to take advantage of women' s skills. The lists were published, the elections were held, Parliament was convened and only one group, the Greens, which has just two women MPs, fulfilled the commitment that they had all given, and exceeded it at that. This is the reality of the situation. I do not think that anyone in this House feels that quotas are a positive thing, but they are perhaps a necessary stage in the process, not because men do not acknowledge women' s competence, but because positions that women deserve to hold have, for a long time, been occupied by men. Furthermore, it is difficult to take people off the final lists in cases where a certain personal fondness may be involved. This is one problem.
Another problem is the fact that women are not generally interested in participating in politics. Women obviously find it hard to be interested in taking part in politics as they have much less time available to them than men and as the organisation of the political parties, which is thoroughly male-oriented, serves as an excuse for time continuing to mean different things for men and women. If a political party holds a meeting in the evening and the man cannot go home because he has to attend as he is a member of the party' s executive, that is seen as a good reason for the man not to go home to play his part in the household chores, which are also his responsibility. Therefore, until there is a change in this idea of sharing, sharing the responsibilities that the right to have a family implies, obviously nothing will change in terms of women being able to participate in the political process.
Indeed, we are still suffering from problems whose causes we have not yet resolved. However, in order to find these solutions, we need measures for positive action which contribute to them. One woman Member of this Parliament said that this problem must not become a battle of the sexes. I too agree that it should not be a question of war between men and women, because thinking men and women who are genuine democrats agree that we would be justified in considering that the present situation does not reflect a genuine, representative democracy.
I therefore fail to understand what the problem with quotas is, given that in principle, they will only be used as an instrument in countries where women are under-represented and where these draft laws have been approved in parliaments where, by definition, men are in the majority. If they approve these laws, it is because this process is about consensus, not imposition, nor is it a battle of the sexes.
So I think that all this needs to be studied and debated. We need to know whether it is worth continuing to wait for decades until this process resolves itself naturally by means of an increase in the numbers of women in higher education, at universities, and in their economic and social power. This might finally happen unaided in approximately the third millennium. Or perhaps, on the other hand, we are already in a position today, thanks to the use of procedures such as benchmarking and statistical information gathering, for assessing how positive the results are in terms of good practice, and we have what we need to build the very thing we all claim to believe in: a democratic and pluralist society based on balanced participation by men and women. These measures for positive and balanced action respecting people' s dignity must be adopted in various areas. At the moment, we are not taking advantage of women' s dignity, usefulness, competence, their vision of the world, their knowledge, their ways of being, knowing and acting, and these qualities are being completely wasted across all social, institutional, economic and political processes.
The presidency is therefore extremely keen to support initiatives designed to radically change this situation, even if it has to use transitional instruments which have already proved to be the only way to achieve the objective of balanced representation in decision-making processes. The presidency is extremely anxious and entirely committed to support these methods, not as objectives in themselves but as a means to an end. Today, figures are available which show us the reality, which reveal the enormous disparities in this area between the various countries that constitute the EU and we are therefore fully briefed about the situation. It seems to be a universally acknowledged fact that greater involvement of women is essential. Instruments are available to us which can provide a more balanced division of tasks between men and women, so that they can reconcile their private and professional lives. We must therefore make use of whatever instruments for positive action we may need in order to change the current state of affairs.
Mr President, today' s debate is devoted to the subject of the composition of decision-making bodies and changes to the decision-making system in Europe. We have entered a new period in which there is a fairly full institutional framework and in which women are well represented in all sectors, education, work, culture. The problem which we have to deal with is how to change the composition of the decision-making centres. The debate is a deeply political one.
There are two approaches. The first is a policy of persuasion. Gradually everyone will be persuaded that women can become involved. Three comments: the first is based on the fact that women are able. I can, therefore all women can. How do we respond therefore to the fact that women are excluded? We are able but the rest of the female population is not? Here lies the danger of female arrogance in politics. Because women have to deal with different realities. Because they have fewer opportunities. Because they have a different level of education. Because they have to face social obstacles. Because they never have time to deal with matters of public interest.
The second comment is that we need to persuade the political leaders. Not necessary! They have all been persuaded! There is not one male politician who does not agree to the involvement of women. There is not one party, from the far left to the far right, which does not stress the need for women to take part. On paper!
Thirdly, we must expect things to change gradually. The women' s conference in Beijing brought an important point to light. With the rate at which the representation of women is developing at international level, it will take 2,300 years to achieve a balance between men and women. As far as Europe is concerned, as far as the European Parliament is concerned, where there is a quota for the involvement of women, it will take 25 years to achieve balanced representation.
The second approach is a compulsory legislative commitment on the representation of women. Quotas alone are not enough. If only a legislative decree were all it took to change centuries of history. On this we are clear. Quotas are one of the ways, one of the policies needed to bring about change.
Finally, on the question of whether, as the product of quotas, we can be proud, I would reply categorically that I would be very proud to be the product of a quota because it would mean that I had managed to impose quotas on Greece, where the level of representation of women is 5%.
Thank you, Mrs Diamantopoulou.
I have received a motion for a resolution pursuant to Rule 37(2).
The debate is closed.
The vote will take place tomorrow morning.
Floods in Mozambique
The next item is the Commission statement on flooding in Mozambique.
Mr Patten has the floor on behalf of the Commission.
The Commission is following with very great concern, as I know all honourable Members will be, the emergency situation in Mozambique. The continuing torrential rains throughout the southern African region aggravated by the Cyclone Eline have led to the displacement of large numbers of people and there has been considerable damage to housing and infrastructure. About 800 000 people appear to have been affected by the floods, about 300 000 are in urgent need of food and other types of humanitarian assistance. Several people have lost their lives, many have disappeared, many have been injured.
The government of Mozambique has appealed for humanitarian aid from third countries. The international community including the United States of America, Switzerland, South Africa, Ireland, Norway, Denmark, Italy, Sweden and the Netherlands have to date provided substantial assistance. My colleague Poul Nielson is literally on his way to Mozambique this afternoon and evening together with the Portuguese Secretary of State to assess the situation on the ground. Mr Nielson will be happy to report back to Parliament on the findings of his mission.
Just before I say a word about the assistance which has been given by ECHO so far, perhaps I can be allowed to make three rather personal remarks. First of all, from 1986 to 1989, I was an overseas development minister and I formed a particular attachment to the people of Mozambique. They were bravely dealing then with huge environmental and political problems, with the problems of poverty and the consequences of a bloody war. If ever a country deserved help from aid donors it was Mozambique.
Secondly, that feeling has been confirmed by the real efforts which Mozambique has made in the last few years to build a strong and prosperous economy and a stable society. Thirdly, we spent much of this afternoon in this Chamber discussing conflict prevention, how one could prevent crises happening or how one could respond to crises more effectively. We talked about the importance of the Commission developing a series of headline goals for non-military actions related to crises and, if I may say so, if ever there was a case where that is relevant, it is the disaster which has overwhelmed Mozambique.
Let me turn to the assistance provided so far. Last week ECHO decided to allocate EUR 1 million for flood relief, of which 600 000 will be dispersed through the Spanish Red Cross and 150 000 through MSF Luxembourg, for operations in Mozambique and EUR 250 000 to Botswana through the German Red Cross. These NGOs will address the most urgent need which is to move people in danger to more secure areas as well as providing health care, water and sanitation.
ECHO is currently preparing a second decision for a further EUR 2 million This decision will be implemented through UNICEF, Action Contre La Faim, COSV, Nuova Frontera and Vireaid pending, of course, the reception and examination of their final proposals. These NGOs will be concentrating on the areas of water and sanitation, provision of shelter, plastic sheeting, jerry cans, blankets, those sorts of things. They will be concentrating on the reinstallation of displaced people, on the further prevention of outbreaks of malaria, cholera and other communicable diseases, on the provision of supplementary food to malnourished and children at risk, on the provision of seeds and tools, on food security, on the rehabilitation of essential animal health structures and on the training of village livestock promoters.
A third decision will be considered in the light of the mission of Commissioner Nielson. The Commission is also preparing a medium-term Community response combining NGO co-financing with European Development Fund operations to help Mozambique to respond to the crisis situation in re-establishing the rapid pace of growth that Mozambique had worked so hard to achieve. It is envisaged that this response would link the current phase of emergency through to re-construction within a three to four years time horizon.
At times like this we are all aware of how much more we need to do to prevent disasters and to deal expeditiously with the disasters that we are not able to prevent. I am not sure that I can add very much at this stage to the analysis of what went wrong and what we can do better but obviously we must learn any lessons that are required from this terrible calamity. I repeat, Commissioner Nielson will be happy to report to Parliament when he returns from Mozambique and the scene of the disaster.
Mr President, Commissioner, Mozambique is a young African country which has made heroic efforts to recover from the underdevelopment resulting from two decades of civil war and to adapt to democracy.
The credit for Mozambique' s success story must be shared equally by its government, by the opposition, but above all, by the people of Mozambique. There is a risk, however, that all the effort that has been made in recent years, after all the problems with the peace agreements, with which we are all familiar, will have been wasted as a result of the natural forces that have been unleashed on Mozambique over the last few weeks. The current figures reaching us on the extent of the disaster are terrifying, as the Commissioner has already said: around one million people homeless and more than one hundred thousand on top of roofs or trees, waiting for a helicopter to come and save them. There have already been hundreds of deaths.
The EU and some of its Member States, including my own, have provided emergency financial aid, perhaps a little later than they should have, but they have done so, as have the United States and various countries in the region, particularly South Africa.
It is now obvious that the main priority is for rescue helicopters, followed immediately by food aid and other emergency humanitarian aid. Although these floods began three weeks ago, the whole world has finally begun to wake up to the dire straits Mozambique currently finds itself in: there are thousands of people whose lives are hanging by a thread and who will soon die unless we arrange transport, particularly air transport, to get them out of the situation they are in. This is undoubtedly the greatest priority at the moment: search and rescue transport and emergency humanitarian aid, including food aid.
I would like to emphasise, however, that the EU and the rest of the world must not limit their aid to Mozambique to the emergency that we are now discussing. We must be aware of the aftermath of the floods. It is therefore now becoming urgent for us to start considering how we can find financial resources to rebuild the infrastructure that has been destroyed and without which Mozambique cannot continue on the path towards development on which it set out a few years ago in such a promising way. Rebuilding infrastructure is crucial, because otherwise there can be no development. It is also time for some creditor countries to think about writing off or reducing Mozambique' s debts. If nothing is done now, we will be letting all the effort that we have made in the past to help Mozambique in its development go to waste. I therefore hope that the visit by Commissioner Nielson and representatives of the Portuguese presidency this week will enable us to treat this extremely important issue with the seriousness it deserves.
Mr President, it has already been said that, after a war which engulfed the country in misery, Mozambique is now facing a natural disaster of terrifying proportions. Although it is currently impossible to calculate how many people have died, we do know that around 80 000 are in imminent danger of drowning and 300 000 have lost their homes and crops. They urgently need aid such as food, water and shelter in order to survive. This immediate need will subsequently be replaced by a requirement for medicine to prevent epidemics, which have apparently already broken out, and aid for reconstruction.
However, the aid needed now is difficult to get through, despite the efforts of the NGOs, because the roads, bridges and railway lines are damaged. Helicopters are therefore needed. Apparently there are only five at the moment to rescue about 80 000 people from trees. The machinery mobilising the aid is too slow.
The PSE Group of this House has suggested that preventing natural disasters, including preventing conflicts, is the best way of avoiding situations like the one now being suffered by the people of Mozambique. I must remind you in particular of the efforts of Mr Rocard during the previous term.
The European Commission responded in 1994 by setting up a disaster preparedness programme known as DIPECHO. This was intended to be proactive and, using a regional approach, to prevent disasters or at least to minimise their effects on the population. However, Africa is surprisingly not included in the DIPECHO plans. Mozambique, which is now suffering a foreseeable disaster, just as the famine now threatening in Ethiopia was foreseeable, is excluded from these plans. The DIPECHO agenda includes south-east Asia, Central America and the Caribbean. This is reasonable and we support this, but we have to ask the Commissioner, why not Africa?
The PSE Group has always supported the Commission' s humanitarian aid policy. We have always supported ECHO, its policies and its actions, even some which have been disputed by certain bodies. We believe that solidarity must be the distinctive feature of the EU' s external action.
In view of all this, we also believe the time has come to demand a redoubled effort by the Commission and the Member States, on behalf of those who are now drowning in Mozambique. The EUR 1 million which has so far been made available is completely inadequate in view of the needs which have been assessed by the Mozambican Government at 65 million dollars.
The time has also come to demand greater efficiency. We hope that the debate at the beginning of this afternoon, the Commissioner' s knowledge of the situation in Mozambique and the visit by Mr Nielson will lead to a major effort being made by all sides to help Mozambique.
Mr President, the situation in Mozambique is of the greatest urgency. Each day, each hour of delay costs many lives. There are only a few helicopters available to save tens of thousands of victims. The water levels continue to rise. Starvation and epidemics seem inevitable. It is as if the whole world is looking on, helplessly. The question is whether the Commission has reacted with sufficient alertness. I must admit that I have my doubts about this. Commissioner Nielson is flying out today. In European terms, this may be swift action, but given the emergency in Mozambique, this is probably very late.
Unlike a number of Member States, the European Union has promised only very limited aid so far. What options does the Commission have, to offer effective help fast? What could emergency and reconstruction aid consist of? Can Commissioner Patten update us on the international coordination so far? Why was it not possible to come to the rescue with a larger number of helicopters sooner?
The international community could also help Mozambique in an act of generosity by cancelling its debts, not only because the country has adopted a relatively sound policy, but especially because the extent of human suffering makes this absolutely essential.
Mr President, all the reports and pictures reaching us bear witness to the scale of the tragedy afflicting Mozambique. There are thousands and thousands of displaced persons, a large number of dead, a lack of food and drinking water, and homes and crops have been destroyed. And this is happening in a country which, because it is one of the poorest in the world, does not have the minimal essential resources to help those affected as quickly as necessary. It is therefore vital for the EU and its Member States to intervene in a way which will enable us to provide this country and its people with rapid and exceptional help.
We know that because of the dramatic nature of the situation, representatives of the Portuguese Presidency and Commissioner Nielson left today for Mozambique. We are pleased about this development, but what is more crucial than their presence is that they should guarantee that a short and medium-term action plan will be adopted and implemented immediately. This should be done in conjunction with the Mozambican government and this plan must be able to secure the aid that the situation requires.
Furthermore, it was precisely for this reason, and also because I am convinced that what we really need now is urgent and exceptional action, that I spoke today to Commissioner Nielson - just before he left - in my capacity as Chairman of the Committee on Development and Cooperation. I asked him to join us, as soon as he returns, to inform us about how the situation is developing and particularly about the emergency measures which the EU has already taken, and those which we are going to take. Thousands upon thousands of human lives are in danger at the moment, and only international solidarity can save them. I would like to think that the EU is up to the task of providing the people of Mozambique with what they expect from us.
Mr President, I would like to begin by emphasising, first of all, the timing and the topicality of this debate on the devastating floods in Mozambique. Indeed, these floods and appalling weather have resulted in many thousands of people losing their homes and all of their possessions, people who cannot return to their homes after the storms, purely and simply because their homes and their belongings no longer exist. They are no longer there, having been swept away in the torrents.
Mr President, ladies and gentlemen, there remains, however, one immediate problem: the need to provide help for all Mozambicans who have been afflicted, many of whose lives are in danger, in their flooded villages, hoping that they will be rescued. Most of these people can only be saved by aircraft, especially helicopters, of which it is clear that too few are in action.
As the President of Mozambique, Joaquim Chissano, remarked in a dramatic appeal, each passing day may mean death for many Mozambicans. The EU must therefore mobilise resources immediately and effectively, in terms of quantity as well as quality, and it must employ the most rapid and appropriate means of achieving this.
We must do this not only in line with basic humanitarian principles and out of solidarity, but also - and quickly - because we know that Mozambique is one of the poorest countries in the world. This means that its resources for coping with the tragedy and then setting about reconstruction are practically non-existent. We are also under an obligation to help because of another fact, the fact that Mozambique is one of the few African countries to have used democratic means to recover from the bloody civil war by which it was consumed for several years after it gained independence. It is true that Mozambique' s democracy is still far from perfect, as shown by the way in which the results of the recent presidential elections were contested and doubts were cast upon them. But given this situation, which is so tragic for the people of Mozambique, we must not fail to provide an effective and appropriate response to the appeals of Mozambique' s leaders, both those in the government and those in opposition, who, out of a sense of responsibility, have resisted from resorting to violence again as a means of solving their problems.
Mr President, Commissioner, I would like to add my voice to all those who have already spoken in order to draw this House' s attention - which was not really necessary, but it had to be done - to the appalling tragedy unfolding in Mozambique. I have some figures here, which I believe are the most up-to-date ones available. More than three hundred people have already died, six hundred and fifty thousand have become displaced, two million four hundred thousand people have been cut off, with eighty-five thousand needing to be evacuated, some of whom are in treetops, others on roofs.
As has already been said, helicopters are the priority and it is equally important that there is no delay in providing this humanitarian aid. Otherwise, apart from the tragedy created by the floods, the next tragedy will arise: that of a lack of aid to the people, who will die of hunger and disease and who will die in the floods. This would be a real tragedy and one which would weigh heavily on the conscience of us all.
The Commissioner said a while ago that he had emotional ties with Mozambique, as I have myself, and that he therefore understands the whole tragic situation taking place and what is at stake. I hope that the mission by Commissioner Nielson and the Portuguese State Secretary will provide the information that this House needs in order to understand the current situation, and what the most urgent needs are, so that we can help the people of Mozambique, who genuinely deserve our help, in their struggle for development.
. Could I thank Commissioner Patten for coming here at short notice to respond to our wish to debate this very critical issue and as others have said, the television pictures that we have seen of the stricken Limpopo valley in Mozambique are absolutely heartbreaking. Children have lost parents, families are bereft, hopeless, helpless and they have lost absolutely everything.
But of course, as others have said, this whole thing was predicted and predictable and the slow and very inadequate, woefully slow and woefully inadequate response is something that should dictate now that we actually do invest seriously in disaster preparedness. There is a case as the Commissioner mentioned for the implementation of a rapid response facility and rapid response force in situations like this to deal with crises such as we have there because we simply did not have the strategies or the logistical preparations in place.
This morning there were seven helicopters and of course those helicopters are only working in the Gaza region. The Save river has huge flooding problems as well but no one has even been there yet. 85% of the work is within an hour of Maputo so we really have no idea what the extent of the problem is. Also I would like to say Commissioner that European citizens want to know exactly what ECHO is doing. Most of us here would not wish to boast about EUR 3 million. We need far more and I hope that the Commissioner will come back with those promises and also with an initiative to coordinate some of the efforts there.
Clearly also we need to see a massive airlift. As you say tons of food, water purification equipment, tents, blankets. Are we really prepared for the next relief and rehabilitation stage which you mention because that again will demand massive resources. Are we ready to pay for those resources? Mozambique is, of course, one of the poorest countries in the world, but one of Africa' s great success stories with its work on economic growth, on poverty reduction, on democracy in spite, of course, of massive debt pressures.
Mozambique is a wonderful example but now likely to suffer enormous hardship as a result of what they have endured. How badly the disaster sets Mozambique back is what we should be looking at now and that depends on the sheer quality and quantity of international relief for that stricken country.
Thank you, Mrs Kinnock.
Mr Nogueira, we note your interest and concern about this subject but your Group is not down to speak and I must abide by the Rules of Procedure.
The debate is closed.
Union Economy (1999)
The next item is the report (A5-0041/2000) by Mr Katiforis, on behalf of the Committee on Economic and Monetary Affairs, on the Commission document 'The EU Economy 1999 Review' [C5-0081/2000 - 2000/2046(COS)].
The report of the Commission presents an assessment of the current economic position of the European economy which it finds promising, especially in terms of the recent recovery of economic growth expected to lead to a reduction of unemployment to 8% by the year 2001. This picture in the opinion of your rapporteur has to be set against a background of sluggishness, of growth of only 1.9% per year throughout the 1990s, despite instances of higher growth rates during that decade which we were, however, unable to consolidate.
It would follow that if we do not wish the same old failures of the past to reassert themselves, we must use the current window of opportunity of improved economic performance in order to launch a new policy of transition into self-sustained higher growth levels in our economy. This is the challenge.
Faced with this challenge the Commission recommended essentially that our economic policy merely should prolong our past stance which limits itself to setting right the monetary and fiscal fundamentals of the economy while for the rest putting faith in the markets to work their miracle without any further intervention by conscious social agents.
In Europe, in your rapporteur' s opinion, this is exactly the attitude that has served us badly over past years, not just once but repeatedly. Such an attitude has downside risks which I understand the ECOFIN Council is currently discussing. These risks involve a correction in the US economy and the future trend in oil prices and in long-term EU interest rates. Should any of these risks materialise in a negative fashion, what will be our response - more laissez faire or shall we have prepared ourselves better than in the last downturn?
It has been my proposal that Parliament must recommend an activist economic policy consisting of two main parts. One is to adopt the Commission' s own excellent, outstanding econometric analysis, and ask the Council to transform it into a programme of action involving certain interconnected quantifiable targets of levels of investment growth and employment that would make our commitment to a policy of full employment operational and credible.
A central plank of such a programme should be the raising of the level of investment of capital formation from 19%, to which it has fallen over the decade, to at least 23-24% of GDP, both in the private and in the public sector. To allow the public sector to take the necessary significant lead in investment policy, the Council would indeed have to sacrifice some of its most sacred cows. It would need to revise its negative attitude towards the big infrastructure programmes of trans-European networks, which have been gathering dust in the drawers for rather too long, to allow them to be financed on an adequate scale by means of European Community bonds and to accept an interpretation of the concept of budget deficits which would allow governments to borrow for purposes of investment without falling foul of the restrictions of the stability pact. This was the first pillar of my recommendation.
The second pillar consisted of embracing a large number of structural reforms, privatisation, de-regulation proposals, as well as suggestions facilitating the transition to a knowledge-based economy which, as we know, constitutes the backbone of the proposals of the presidency for the Lisbon Summit. It has been repeatedly stated by expert opinion that the programme of structural reforms combined with an expansionary programme of investment and growth is capable of pulling the European economy out of its state of inertia while one-sided policies are condemned to fail.
Unfortunately my colleagues of the People' s Party aided and abetted by the Liberals in the Economic Affairs Committee found my approach unacceptable. I am glad that at least after five years of insistence they have found the target of full employment acceptable but I must say that simply referring to full employment without proposing a concrete programme towards achieving the targets smacks too much of lip service and is too unconvincing to serve as the political message of optimism that people expect from us, have been expecting from us rather too long. It is certainly not my task to judge other people' s alliances but if the People' s Party and the Liberals are so desperate to cement their alliance, let them at least propose something positive, something that has a chance of working, not repeat the same tired old platitudes, ideas that have so singularly failed us in the past, nor oppose other people' s concrete efforts just for the sake of opposing them.
I believe that the political message of this Parliament should consist of something more original than a mere rehash of the neo-classical economic mantra. Something more robust than a call to surrender to the fatalities of the market economy, something more decent than opposing dutiful aims but denying them the means of their realisation. The report which has come to you from the Economic Committee sins in all these respects. Unless it is restored in its original form by Parliament, accepting the amendments retabled by the Socialist Group, I must take the unusual but inevitable course of asking my Socialist colleagues and indeed anybody who believes that Parliament should speak a meaningful language to vote against the report that bears my name but that is no longer mine either in thinking or in conscience.
Mr President, firstly I would like to say how pleased I am that my friend Giorgos Katiforis is still able to muster so much enthusiasm for this very important subject so late in the evening. I would be more than pleased to accede to his request, but first and foremost, I would like to begin with the analysis.
Surely the first question we must ask ourselves is: how is the European Union' s economic policy proceeding at the moment, or rather, how is the economic policy of the eleven Member States proceeding at present, for that is what it all revolves around after all? We have asked experts about this and they gave very interesting answers. However, I believe that the most important judges as to whether a country is pursuing sound or poor economic policy are currently the international financial markets and developments that are then reflected in the exchange rates. In which connection, we know that the euro is weak against the dollar; in other words, the international markets have given a poor assessment of the economic policy currently being pursued by the eleven Member States of the European Union whose currency is the euro.
Why should this be so? Is it down to the European Central Bank? Definitely not. The European Union is in good financial shape. The European Central Bank has all the instruments at its disposal that a central bank could wish for. The European Central Bank is headed by convincing personalities. They have also fulfilled their task of monitoring price stability and the interest rate policies they have pursued have been completely in line with this task. So it cannot be down to the European Central Bank.
Is it down to the forecasts concerning growth and employment in the coming years? The forecasts are absolutely excellent. It is forecast that economic growth will run at 3%, as compared with 1.9% in the 90s. Unemployment is expected to fall, albeit slowly. Price stability in the European Union is better in the eleven Member States than it is in the United States. We have price stability, inflation running at less than 2%. Long-term interest rates are also lower than they are in the United States.
The real reason why the European countries are not finding favour is the fact that we are too slow in tackling the structural reform Europe needs. First and foremost, there is the flexibility of labour markets. We are aware that unemployment has fallen more quickly in those countries, including EU Member States, which have made their labour markets more flexible, than it has in other countries. In some countries unemployment is now below 5%.
Then there is the major undertaking of reforming the social security systems and adapting them to the requirements of a European home market - here too, we in Europe are lagging far behind. There is also a need to improve conditions for research and development: firstly, there is technophobia within the European Union, which certainly hampers research and development in the EU. Coupled with this is the fact that the protection of intellectual property here in Europe, particularly for small and medium-sized firms - and they are especially creative - is too expensive and does not operate adequately.
I also believe that, as matters stand with regard to electronic money, we are about to miss out on opportunities that other countries are already exploiting as we speak, because we are taking too long to adapt the framework conditions. We are also failing to adapt our training systems in good time. For example, if there is currently demand in Germany for electronics experts to be brought into the European Union from other countries, then this only goes to show that our own training systems have failed and that they have not been equipped to deal with the requirements of the information society in good time. In other words, things are moving too slowly.
The adjustments that need to be made with regard to dismantling monopolies are proceeding too slowly as well. We have come a relatively long way as far as telecommunications is concerned. We still fall a long way short on the postal services front and there is also still a lot to be done in terms of dismantling monopolies in the energy sector. What is more, we have reason to fear that, in some sectors, private monopolies could replace the old public monopolies, which would mean that, in terms of competition, and in terms of what benefits the public most, we would be jumping out of the frying pan and into the fire.
But now perhaps a few words on the fundamental difference between our opinion and that of the rapporteur. The rapporteur believes in growth and stimulating demand. He regards this as a panacea. Alongside the many issues where our opinions do not differ to anything like the same extent, this is what stood out from the rapporteur' s proposals. I believe it would not be totally wide of the mark to describe his stance on this issue as belonging to the old Keynesian school of thought.
By contrast, we take the view that this kind of economic policy would be lop-sided, and that we should give attention not only to stimulating demand, but also to supply conditions and the structural reforms I have just mentioned. We must set to work on these now, for only then will we be able to hold our own in the face of global competition.
Mr President, on behalf of the PSE Group, I would like to thank the rapporteur for the comprehensive, extremely important and highly informative work that he has carried out. I would like to re-emphasise the value of the extensive deliberations that we had in committee with the experts, who, fortunately for us, made themselves available to Parliament. These experts were most emphatic about how important it is to take investment-related measures and to employ demand-orientated instruments. By that, I do not think they mean what you have just termed the Keynesian school of thought of yesteryear, Mr von Wogau, for no one wants a lack of stability or solidity, rather we must at last find the right policy mix here in the European Union. This involves both supply- and demand-orientated measures. We see this in other countries of the world that have been pursuing this very strategy for many years now, and which are more successful than your homeland, for example.
I am certainly not overly pessimistic with regard to the prospects for the European Union. After all, we can see that after a year of economic and monetary union in the European Union, the economy has undergone a distinct recovery. The Commission' s annual report on the economy is right to anticipate positive trends. After all, the global economic and political conditions are favourable, they just have to be utilised. We must at long last resolve to coordinate things in such a way that we create real synergy of the kind that will actually facilitate a high level of sustainable growth for many years to come.
I must say that this business with the euro-dollar exchange rate does not worry me, not just because I see potential here for revaluation of the euro, no, because the euro-dollar exchange rate is giving the European export economy an additional boost, thereby underpinning its role as a driving force in the economy during an important phase of European economic development. As I said before, the European Union still lacks a common growth strategy, which would be instrumental in enabling us to actually use the interdependence of the EU national economies to best advantage, and in enabling the internal market to function to optimum effect
This does not just have to do with the fact that there is still a lack of structural reform. Of course, it is important for us to undertake structural reform. But has anyone ever calculated the economic impact of this structural reform, to enable us to see what it could actually contribute in the way of growth, investment and employment? Seen in this light, we cannot dispense with structured growth.
I think it is a shame that even now, not all participants in the macroeconomic dialogue see the need for coordination. We simply must be aware that we are still not free of external risks, and European growth, growth within the EU, is still subject to internal risks. At the end of the day, there are, for example, indicators here in the European Union that show that growth and its prospects are by no means as solid as they were in the 80s. This also has something to do with confidence. I do not believe that we should leave it to the financial markets to pass judgement, but we must ensure that both consumers and manufacturing gain in confidence where development in the European Union is concerned.
There is also a need for a common European approach - I would not dispute this - in the development of wage policy, which, I believe, has already been brought into line in the EU, in exemplary fashion, with the productivity and inflation objectives of the ECB. It should not boil down to a renationalisation of the fight against inflation at Member State level, this fight being waged due to the pressure exerted by increased oil and raw materials prices.
An independent evaluation of European economic policy will be of importance to the European Union and to structured growth. What we need is an annual report on the economic and social situation in the Union, so as to enable us to develop an EU policy with benchmarking and specific quantitative and qualitative figures and objectives for investment and growth. This must be incorporated into the cornerstones of economic policy. It is my belief that, at the end of the day, any violation of this policy must be followed up by a detailed analysis of causes with regard to the respective national economy.
Of course, the benefits arising from favourable economic growth should now be put to use in helping to alleviate structural shortfalls more intensely, and rightly so. However, the benefits of growth should also be used for investment in the information society, and in research and development, as well as in that expensive raw material 'labour' . Measures including Internet access in every school or lifelong learning would constitute a sound approach in this respect - which even opponents of state expenditure programmes would have to agree to - so as to secure future prospects and full employment for the citizens of the Union.
Mr President, Mr Katiforis' passion and conviction have prevented him from carrying out the usual task of a rapporteur in plenary which is to defend his report. Instead he has defended his own position which was not the one approved in committee. We clearly have different views, one of which is that we believe the development of the European economy can be regarded with confidence. Yesterday, when speaking to the Committee on Economic and Monetary Affairs, Commissioner Solbes specifically indicated that the prospects for this year and next for the European economy are excellent. Moreover, several countries were mentioned whose problem is what to do with the public surplus. They are having to choose, for example, between reducing taxes or reducing the public deficit, but clearly avoiding any price rises, or - so there is no misunderstanding - creating a special reserve for future situations in which welfare may be needed, given the EU' s population growth.
We are inclined to believe that a solid basis exists for this economic growth in the Union, now and in the coming years. It must be taken into account that we have an open, globalised and very competitive economy. In order to reach and even overtake the leading position of the United States of America, we must avoid interventionism, as proposed initially by Mr Katiforis, and also excessive intervention by the public authorities in the construction of certain infrastructures. Furthermore, the Member States refused to contribute more funds when we discussed Agenda 2000 which means that there will be little available over the next few years at Union level.
However, we must stress the need to continue developing the construction of the European internal market which still has some serious flaws. There are still sectors such as air transport, energy and telecommunications in which, if we compare our unit cost with that of the USA or other countries which are equally competitive at international level, the cost supported by our companies is very high.
This report contains information which shows that in order to create a new company the bureaucratic cost in the USA is EUR 500 and in the European Union, on average, it is EUR 1 600. We therefore still have too much bureaucracy and intervention. It is only by complying with the essential agreements established with the programmes following on from the stability pact and by developing a market with less obstacles at all levels that we will reach the levels of competitiveness required by the European Union.
Mr President, the passion that the previous speakers have acknowledged in Mr Katiforis, in my view, only served to call on the European Parliament to respond to the hope of dozens of millions of unemployed people, social outcasts and those living a precarious existence in our European Union. This is the objective, in respect of which he called upon the European Parliament: give hope to the people of Europe. There is indeed economic recovery, but it only marginally reduces unemployment in Europe. The votes of the PPE-DE and the Liberals have very considerably diminished, and even reversed, the meaning of his message. That is why we did not vote in favour of the report as amended by them, despite our efforts, and we shall not vote for it as it stands at the moment.
What are the minimum conditions under which we would vote for this report? First of all, the affirmation that there is room for a Europe of growth, but a Europe of sustainable growth, that particularly respects the commitments of the European Union at the conferences in Kyoto and Buenos Aires. There is an enormous amount of work to be done to keep to our commitments by the fateful year 2008, by which time we shall have to return to 1990 levels of greenhouse gas emissions. A tremendous amount of work remains to be done in the field of transport, energy saving and even in substituting travel by communication via the Internet.
Secondly, even the growth rate of 3 or 4%, something we consider eminently feasible, will not be sufficient to reduce unemployment if we do not improve the job content of this growth. And we should say so very clearly, it will involve more savings on services, more third systems, more reductions in average working hours, whatever methods we adopt to achieve these things.
Thirdly, we fully agree that it is necessary to reform labour relations in Europe, but that clearly means for us that we must protect and enrich the human capital. The lesson learned from the European experience is that where wages are lowest, where the salary ratio is the most flexible, unemployment is the highest and where wages are highest, where the social relations are the best regulated, the unemployment rate is the lowest.
Mr President, I think that this policy will engender not hope, but deep disappointment in European workers. The vote adopted by our committee proves that it is not only the European Commission, ECOFIN and the Central Bank, but also the European Parliament which advocates and stands for an acutely neo-liberal economic and social policy which has already eroded the living and working conditions of workers and the wider working classes in the Member States of the European Union.
Our committee emphatically rejected any attempt on the part of the rapporteur to use his report to introduce a different dimension into the debate on the economic situation in the European Union and to send the Commission and the Council the sort of message which the European Parliament should send out as the parliamentary body elected by the people of the European Union. Even the positive contribution of the international financial institutions and high-level experts, who gave the benefit of their concerns and ideas, failed miserably to muster any support.
With this vote, the European Parliament has accepted serious liability towards the people who elected it, by supporting an extreme neo-liberal economic and social policy; a policy which promotes the privatisation of absolutely everything, categorically opposes any form of public sector, overturns workers' employment, wage, social and insurance rights, imposes a policy of budgetary austerity which is acutely anti-social and unpopular and acts on behalf of employers by asking workers to become more attractive and employable if they want to find a job.
Our Group categorically condemns this perception and, in this sense, does not intend to support this resolution. It will be voting against it.
Mr President, the report presented by the Commission on the Union Economy in 1999 appears to us to be mostly utter waffle as it scarcely shows why our performance remains hopelessly below the potential that the immense human resources of Europe should allow. Indeed, it is good to note that the forecast of 3% growth for the year 2000, which could have seemed rather bold when the Commission announced it in November 1999, now has a serious chance of being achieved, even in the context of continued inflation, since the peak of 2% for the euro zone in January, nevertheless remains quite minor compared with the past.
But we have the impression that this growth, sustained firstly by the performance of the United States, and then by the productivity gains of the new economy, by the new information and communication technologies, is driven by the general world situation, even despite our handicaps.
We are well aware of these handicaps, which must be remedied urgently - the structural inflexibility, the excessive mandatory levies. But let us not forget that there is another one, a new handicap, with the single currency. In fact, the unification of monetary policies and the gradual alignment of other policies imposes additional inflexibility on the different countries in the euro zone by making them behave in ways that are not necessarily suited to their structures and to their respective economic circumstances.
This unification is considered to be positive by the Commission' s report. But, in reality, we can no longer rule out the fact that it will lead to a less than optimum global situation. If you add the strangeness of a single currency that is not built upon a State, itself based upon a people, you can easily explain what remains a great mystery in Brussels, the markets' suspicion of the euro. Indeed, it was possible to welcome the weakness of the single currency initially in 1999, as it favoured growth in an unexpected way, but you cannot for ever hide the fact that it is, in fact, symptomatic of bad policies and bad operating conditions.
Mr President, the present draft resolution is controversial. Given the topic it covers, this is hardly surprising. It is, after all, a fact that economists agree to disagree on most things, especially where the future is concerned.
The carefree appeal made by the rapporteur for higher economic growth seems an attractive way of fighting high unemployment, but it is, in fact, a short-term policy. Even if he advocates sustainable growth, sustainability does not come into it. Given the environmental and demographic developments, if anything, we ought to encourage Member States to pursue a selective economic growth policy. More investments, production and consumption only generate short-lived prosperity. The use of energy and scarce raw materials should be drastically reduced
Other priorities are the repayment of high public debt and restructuring pension schemes. If Member States do not do anything about this, there will be even fewer means for care, education and other important public amenities in the future.
An appeal in favour of a more pro-active government policy comes across as very odd. It does not take into account the latest Eurostat reports regarding rising inflation which, at 2%, is now at its maximum permitted level. If, despite this, there is a desire to increase public spending, then those who go down this path will find that it is not long before the European Central Bank raises interest rates again. What the government can then achieve in the way of job creation will be cancelled out by the unfavourable developments for small and medium-sized enterprises, in particular.
High unemployment in the European Union concerns all of us, especially now that the downward trend does not seem to be persisting. Promoting employment, however, is a long-winded affair and comes under structural policy. Member States, in particular, should adopt an effective policy. In order to achieve this, they must be given the necessary leeway. Rigidity by imposing social convergence criteria and other Community guidelines certainly does not create the necessary jobs. However, shifting the tax burden from labour to the use of raw materials and minerals is precisely what we need by way of a lasting contribution.
Mr President, although affronted by the fact that 14 Member States have prejudged Austria, I will now take a stance on the Katiforis report. There is still a lack of optimism and also confidence in Europe, which we need if we are to think at all seriously in terms of positive economic development. The reasons for this, as far as I am concerned, are manifold. In Europe we have taxation systems that impede performance. The average level of income tax is over 50% in Europe. The very brave step taken by the Reagan administration in the 80s showed how a dramatic reduction in the level of taxation, from 70% to 28% that is, was able to stabilise the USA' s budget with lasting effect. And the tax revenue from top earners did not fall when this reduction took place, rather the reverse happened. In 1984, tax revenue from top earners actually rose from 17.6%, the level it was at in 1980, to 25.6%. We in Europe should also find the courage to introduce a low-level taxation system.
Alongside this reason, however, other significant reasons lie behind the fact that economic development in Europe is not proceeding apace. The barrage of legislation in Europe, coupled with over-complicated laws, has produced so much red tape that, in the end, it takes 11 weeks in effect to set up a company in Europe while it takes 10 days in the USA. Surveys carried out at European universities have shown that 60% of students intend to seek work in the public sector and only 40% in the private sector. We need more competition in Europe, particularly where the new technologies are concerned, so that objectives such as full employment and growth can be secured and sustained.
Mr President, we are undoubtedly making progress where the coordination of economic and monetary policy is concerned. More flexible labour markets, new technologies, and securing market niches and better framework conditions for the establishment of innovative and creative enterprises, are all crucial to the European economy. In terms of monetary policy, we are talking balanced budgets, low inflation and the development of a culture of stability. The interests of both employer and employee coincide here.
However, it is not workable, at present, to synchronise economic and monetary policy with social policy, and that includes common, quantitative goals. We PPE-DE Members of the Committee on Employment and Social Affairs have made it clear on numerous occasions that the annual activity reports submitted by the Member States at least appear to be more topical, even though they continue to be produced on an individual basis. A first, yet crucial step, would be to bring about convergence in social policy. This would include a benchmarking procedure, with the exchange of comparable data and a shift of emphasis from action plans to the fight against exclusion and poverty. It would be equally appropriate to streamline the various procedures adopted at Cardiff, Luxembourg and Cologne. I only hope that we do not end up with a fourth, i.e. what is known as the Lisbon method. We have enough labels, but not enough content. Simplification, not complication, is what is called for.
If we are to improve social conditions then what we need are quality-orientated endeavours, such as more training and further education opportunities, so as to broaden the skills' base, and ensure an appropriate level of social protection and worker participation in profit and capital distribution. There is a need to evaluate the annual progress, or lack of it, made by Member States in the fight against unemployment, and to take the necessary countermeasures. The European Parliament must have greater involvement in this process. We have made a start, with measures ranging from Employment Week in November, through to involving the two sides of industry and the NGOs, to our debates in plenary, which are completely open to public scrutiny.
Mr President, first of all, I would like to congratulate my colleague Giorgos Katiforis on the report he presented to us. Not the report he presented to us here today, but the one he presented to the Committee on Economic and Monetary Affairs, because politically speaking, these are two completely different reports. In very general terms, we could call the first report a left-wing one, as it addresses social issues as well as economic ones. The report we have before us now and which Mr Katiforis is reluctant to defend - and I think that he is right in this - is a hybrid report, from which the main conclusions have been removed, and is based on social concerns.
What did Mr Katiforis actually propose and what has been taken out of the report? He proposed an ambitious report, based on an optimistic Europe, which sought to establish quantified targets for the results it was seeking to achieve. And Europe has indeed achieved progress by means of quantified targets. Why, for example, was the proposal to increase Europe' s active population to 75% of the total population removed, when we currently have levels of around 60%? An active population of 60% is very low compared with that of Japan or the United States and we cannot match those countries' levels of production with such a low rate of employment.
We therefore need to augment our rate of employment with jobs that are competitive. As has been advocated for the Lisbon Summit, we must prepare our workforce for the new technologies by giving them scientific training. We also need investment to grow at a faster rate.
We are all familiar with the idea advocated by Mr von Wogau, according to which what we need is a flexible workforce. I would like to counter this with the example of Portugal, where employment laws are not flexible, and where unemployment stands at less than 5% - and has been steadily decreasing over the last few years - because investment is increasing, with Community support of course, at a rate considerably higher than the Community average. What we want, therefore, is for Europe to enjoy economic growth, but also be prepared to address social issues.
Mr President, I can appreciate that Mr Katiforis has difficulties with the argumentation but, in my view, this is a good report with a sensible analysis. It is said that things are going better for Europe but, when people say this, we must nonetheless be clear about the fact that matters still look extremely different from one individual Member State to another.
Europe' s major problem is still unemployment. In my view, it is simply not on to say that things are going well for Europe when between 16 and 17 million Europeans are without work. Why is the European economy not growing sufficiently? Why is the euro so much weaker than the dollar? I do not think that we ought to derive all our inspiration, without exception, from the United States but I am convinced that we have things to learn from the States, for example, about having fewer rules in the labour market, lower social costs and lower taxes. We also have something to learn regarding the possibility of starting up new companies. There is a different commercial climate in the United States than in Europe. We have heard about the costs and the bureaucracy involved in starting up a new company, about the fact that it costs EUR
1 600 in Europe but only EUR 500 in the United States to do so and about the fact that it takes eleven weeks in the EU but only ten days in the United States. It cannot continue like that. I think Mr Katiforis also appreciates the fact. Europe must become more competitive.
In a very interesting annex to the present report, Mr Richard Layard cites a number of countries as models, namely Great Britain, the Netherlands and Denmark where welfare dependency and unemployment have declined. Mr Layard highlights the difficulties experienced by the long-term unemployed. That is what differentiates us from the United States. In Europe, we pay people for not doing anything. That does not happen in the United States. Europe therefore needs another type of policy, not an American-style policy in every respect but one which takes us away from welfare dependency, which gives people the opportunity of a good education suited to the new jobs in the market, which makes it easier to start up new companies, which improves the commercial climate and which ensures that new techniques and ideas are exploited to the full. As Europeans, we can achieve a lot if we are afforded the opportunity. That opportunity is what I think the present report is giving us.
Mr President, like many others, I want to thank Mr Katiforis for an interesting report. When I read the report and see the picture of the EU' s economy that is described there, I think it is quite a worrying picture. Investment levels are too low, unemployment is still too high and there is insufficient growth. It is not, therefore, perhaps so strange that the euro is continuing to lose ground to other currencies, in spite of rumours to the effect that the European Central Bank is purchasing the euro on the quiet in order to support it.
The rapporteur observes that stability is not an end in itself, which is something I agree with. There is far too much talk about stability, convergence and coordination and far too little about the factors which give rise to innovation and development. As far as I am concerned, EMU cooperation looms ponderously large as a colossus which will have difficulty keeping afloat in the present swelling economy. My conclusions about this differ completely, however, from those of the previous speaker. I believe we have to place our confidence in human resources, partly through a macro-economic policy which creates demand and potential new jobs and partly - and perhaps above all - by relying upon measures in the workplace such as training, democratisation and good social conditions. In this context, I can, in fact, see the EMU project' s main weakness, for it is true that you cannot act like Superman and raise the European economies from above. Instead, you have to mobilise working people and the people out there in the Member States.
Mr President, Commissioner, I have the feeling that some of the previous speakers have not read the 1999 annual report on the Union economy in its entirety and have made a conscious decision not to listen to my Group' s spokesman, Karl von Wogau, for the document that we are debating today, and which has had a report written on it, points to the fact that the introduction of the euro has been a success. It points to the problems experienced in 1999, when, notwithstanding the problems, there was currency and price stability, increased employment, the beginnings of a period of upturn, and it was possible to make a start on reducing unemployment. In terms of outlook, the document points to an upswing, to long-term prospects and the measures required to achieve this, which Karl von Wogau then proceeded to enlarge upon.
I am pleased that the debate we have been having here has been a tough one, for it underlines the fact that there are various approaches to economic policy. We want to continue along the successful European path to growth and employment and a functioning internal market, to hasten our progress and supplement this with the necessary measures. The left-wing of this House does not want to continue along this path, rather it makes dramatic statements such as: what we need is state intervention, not the extension and consolidation of the market economy. State intervention has always led to a high level of debt, and a higher level of debt has always damaged growth and employment, as well as social justice.
That is what the debate we are having is all about, on the subject of which I have this to say to you: we need more freedom and less state intervention. It is sound framework conditions and not state intervention that enables enterprises to create growth and employment.
Mr President, I would like to respond to you straightaway, Mr Karas. The Socialists in this House want the internal market too. We too are campaigning for and arguing in favour of the euro, but we want a social market economy and not a US-style market economy. In any case, hitherto this House was agreed, with a few exceptions, that we did not wish to model ourselves on America, but that we wanted Europe to pursue a different path, hence my disappointment at the fact that we are unlikely to reach a consensus of opinion. We have seen, Mr Mann, that it will not be enough to deliver fine appeals and issue demands, for what we need are quantifiable objectives. This method has proved its worth as regards the euro and is proving its worth at the moment as far as measures to combat youth unemployment are concerned. All 15 countries have instituted specific measures to this end and there will be a need for this across the board.
We are also expecting that in future there will be a more comprehensive debate on employment policy in the Member States, involving the two sides of industry, regional partners, those in charge at local level - for that is not yet the case - and of course we expect - and we are also agreed on this - that there will be socio-political convergence, in the light of modernisation of the social systems of course. But when Mr von Wogau says that we are way behind on the reform front in Europe then I am left wondering whom he is actually comparing us with. Surely not with Japan? And surely you do not seriously mean the American system? Take a look at the health care system there. Nowhere in Europe is it as expensive as it is in America, or as ghastly. And of course we want to afford women opportunities on the labour market. Insufficient consideration has been given to this aspect in the various employment policy options as well.
Finally, there is one point which I will agree with you on, namely that concerning qualifications. It is indeed a shortcoming that Germany is having to bring in experts from Asia and India. We ought to have begun attending to the question of qualifications and training opportunities years ago. Unfortunately, however, Germany has rested on its laurels in this respect over the last 16 years.
Mr President, the economic situation of the European Union from the viewpoint of the workers is eighteen million unemployed people, it is the generalisation of insecurity, of low wages, of deteriorating working conditions. The Commission has the cynicism to consider wage restraint as a positive factor, whereas in France alone, over three million workers receive a salary that is close to the poverty line and they barely survive any better than the other three million people kept unemployed by an insane economy. But you never speak of restraining the income of shareholders that is infinitely higher from the outset and which increases shockingly every year.
What you have as a result are all these major trusts that cut jobs while their profits are high, and which often make staff redundant simply to make their share price rise on the stock market. Eleven thousand job losses at Hoechst and Rhone-Poulenc, twenty two thousand at Unilever, ten thousand at ABB/Alsthom Power, not to mention all the others. The economic growth on which you pride yourself only benefits a fortunate minority, the owners and shareholders of the large industrial and banking groups. But beware of the backlash from the workers and the unemployed, who we keep telling that everything is getting better and better while they find that their lives are not improving but, on the contrary, are getting worse.
This is the key ideological struggle for Europe facing us. This debate, I think, has summed it up. The key political divide has been very obviously stated this evening, and it is no surprise that this issue has polarised the debate in a House which is known for its consensus and its carve-out politics, and I am delighted to see this difference of opinion made so clear, because this report is a radical one.
This report is a wake-up call to Europe. This report recommends radical measures, which in essence will make it easier to employ people. It is as simple as that. The reason why we have such crippling unemployment rates in Europe is that it is too difficult in many cases to employ people because of the red tape and the regulation and the inflexibility of the labour markets. This is the only way to go forward, because the real way to deliver social justice in Europe - and after all that is what we are all here to do - is to deliver prosperity and opportunities and jobs. This report signals very clearly the most effective way to do that, because Europe has to wake up.
It cannot create jobs just by government spending. It cannot create jobs by legislating to cut working hours, as if jobs were a cake that you carve up and divide between people. The real world simply does not work like that. And if Europe wants to be left behind, left behind to stagnation and to unemployment and to statism and to corporatism, than yes, vote against this report tomorrow. But if you want Europe to go forward and to start delivering to the people of Europe, then I would call upon you all to give your support to this report, because it will deliver those jobs, and it will deliver those opportunities, and it is the only way to do so.
Mr President, the original version of the Giorgos Katiforis report had the great merit of making strong recommendations, based on the precise observations of the Commission report on the economic situation in Europe, for a European Union strategy capable of giving continuity and stability to the sustainable development prospects emerging this year for all the countries of our continent. These recommendations concerned the need for effective coordination of the Union' s economic policies and the need to overcome the way that economic policy is managed separately from social policy, which has hitherto been a serious barrier to the definition of a coherent strategy for fighting unemployment and moving towards full employment. It is this absence of management of the European economy which is responsible, my dear Mr von Wogau, for the fall of the euro.
The report also contained recommendations concerning the creation of a European research area and the promotion in all countries of the Union of converging measures on research, lifelong learning and employability which would overcome any sort of unfair competition between the States in the field of taxation. Lastly, the recommendations also incorporated an updated version of the proposals in President Delors' White Paper on the promotion of a European project for the development of a common network of infrastructures and services.
These recommendations, which, for the most part, are consistent with the guidelines in the Portuguese presidency' s work programme and which will therefore be discussed at the Lisbon Summit, have been rejected or distorted by the Committee on Economic and Monetary Affairs of this Parliament, by a majority which only managed to achieve a fragile unity in its rejection of the idea of a European Union which is founded on the convergence of national policies and not just on the grouping together of markets.
Mr President, this Parliament, which has shown itself to be highly Europeanist so many times, must, on this occasion, show that it can express a majority vote for a political union of Europe which is capable of dealing with market weak spots and failures.
Mr President, I am certainly now unsure as to whether we have all read the same report. As far as I am concerned, practically all measures pertaining to proactive economic and employment policy have recently been dropped from the draft report by Mr Katiforis. It might still bear his name but it no longer bears his hallmark. I believe that in the face of such an unfortunate coalition in the Committee on Economic Affairs - allow me to use the term "aberration" - in the face of such an aberration, the facts, as presented by the Commission, speak for themselves.
We have an employment reserve in the European Union totalling not 15 but 30 million people, who would be more than happy to participate and get involved. According to the Commission, this employment shortfall costs the European Union between 12 and 20% of its GDP every year. Ideological questions of the 'should there be more or less state intervention' variety have no place in situations of this kind. In such situations, there is a need for joint efforts on everyone' s part to overcome this deplorable state of affairs and to translate proactive ideas into action.
There is sound evidence as to the accuracy of this theory. Ladies and gentlemen, those of you who voted against the Katiforis report in its original form in the Committee on Economic Affairs, please take a look at what the Commission put forward itself last Monday in the way of proposals for the Extraordinary Summit in Lisbon. What will you find in the Prodi paper? If you read these proposals - I have read them too, Mr Karas - if you follow them carefully, Mr von Wogau - unfortunately, Mr Gasoliba i Böhm has now left - then that is where you will find the things you voted against, namely concrete targets for increasing employment levels to 70% by 2010. This is precisely the logic that Katiforis used. You will find concrete targets for reducing the unemployment rate to 4%. That is exactly what Giorgos Katiforis wanted in the original wording of his report. You will find a clear statement to the effect that full employment is not one issue amongst many but the core issue of European economic policy. That is precisely the intention behind our proposed amendments. Hence, we would hope to receive the broad support of this House, for Parliament should not go back on something the Commission has already recognised with regard to Portugal.
Mr President, Mr Katiforis' s report is exciting. In its original form, it points the way towards a renewed economic policy which aims at something more than merely tightening up and balancing the economy. Now, finally, the EU' s position is, of course, such that we can achieve high growth and seriously take up the fight against unemployment without jeopardising objectives such as price stability and a balanced budget. It is therefore sad that, in committee, the Group of the European People' s Party and European Democrats and the Group of the European Liberal, Democrat and Reform Party should have voted down the proposals which take the fight against unemployment seriously. The debate and vote here in plenary ought to correct this.
It is nonetheless gratifying that we should have united behind some of the strategically important proposals, namely that the Union' s economic policy ought to prioritise investments, partly in order to involve all the Union' s citizens in the information society, something which can also be of major significance from an economic point of view. I am also thinking of the importance of strengthening the applicant States' links with trans-European networks in the shape of both physical forms of transport and IT infrastructure. This is important for growth but also in order to avoid gulfs developing between people, both within the EU and between the EU and the applicant States.
The applicant States ought not merely to tag along behind but, instead, share the EU' s ambition of becoming a world leader in the communications field. Society needs, therefore, to take responsibility for the rapid and vigorous expansion of a modern IT infrastructure which also reaches small companies, poor regions and ordinary citizens. We have that opportunity right now. Let us grasp it.
Mr President, the advantage of speaking at the end of such a debate is that you can react to what has been said before. I would like to say that I strongly disagree with Mrs Villiers' view that this is such an interesting debate. I think that the European Parliament is doing itself absolutely no favours by thinking only in terms of old categories and churning out old political concepts and visions. It would have been much better if we had actually made the effort to reach compromises and to develop a common vision.
I think that, in this way, the European Parliament is excluding itself from the discussion at the very moment that an extremely interesting development is taking place in the European Union where a very wide, socio-economic agenda is being drawn up much more clearly.
The Portuguese presidency has submitted a wide agenda of this kind for the extra summit in Lisbon. The Commission has done this in its five-year plan by listing one of the four priorities. The Commission document too, which is being drafted for the summit in Lisbon, takes precisely such a wide approach which covers different areas. I think that in adopting this wide socio-economic approach, the European Union is taking exactly the right line, not least because that is the economic entity on the basis of which policy is drafted.
In this light, I think that the European Parliament' s role will be limited in Lisbon, but also in the forum in June for which we might have an invitation, but are unsure as to the input we can have. Are we going to have nothing more to report than the fact that we are still stuck in a mould of old political contradictions?
. (ES) Mr President, ladies and gentlemen, firstly I must thank this House for its serious and detailed work. There is no doubt that the hearings of experts and the debates in committee have provided us with additional high-quality information. There is also no doubt that, throughout the debate this afternoon, we have heard differing opinions about the possible policies. However, I believe that there are also some elements of consensus. We all agree that the current economic conjuncture is good. We also agree about trying to further and benefit from this situation in order to improve conditions and about aiming for a definite improvement in employment. I will briefly comment on these issues before concentrating on the last point which I regard as the essential issue in today' s debate.
Yesterday, as some of you have noted, the Committee on Economic and Monetary Affairs referred to the improvement in the economic situation in Europe. We currently believe that this improvement, which we highlighted in the perspectives in November, may lead to even better results than initially forecast. Employment is growing at a good rate. Despite yesterday' s figures, we certainly consider that the fact that inflation was around 2% in December shows that this is an issue which must be pursued. However, the rate of underlying inflation demonstrates that the inflationist tendencies are due to certain very specific elements such as the rise in oil prices and exchange rate developments.
When we submitted our report, we referred to the risks posed by growth. We basically highlighted the possibility of encountering difficulties in terms of growth in the USA, and therefore in other parts of the world, and of a sudden rise in inflation. This latter issue may be particularly significant if it causes cost-push inflation. This is why we are continuing to talk about the need for a wages policy compatible with the definitions of inflation which we want to establish.
Parliament' s analysis has highlighted another issue which is the development of risk in the stock markets. The Commission regards this as significant although we do not believe that this is the basic problem. Anyway, we currently have some excellent opportunities to do more. We all agree that, after a decade of very weak growth and intolerable unemployment, certain action must be taken. We need public and private investment. Our levels of research and development are too low compared with our competitors and our low level of employment reflects, among other factors, the imbalances in our labour market. Our aim must therefore be to make this reactivation of the economy long-lasting with strong growth and job creation. The latter element continues to be the Commission' s fundamental objective, as we indicated in the Prodi document submitted for your debate at the Lisbon Summit, in that we are aiming for full employment in the medium term.
What policy should we use to achieve these objectives? In our opinion, the Union' s economy is reactivating but we still have idle production capacity, not only in terms of physical capital but also new sources of jobs. The policy mix to be applied should specifically allow this capacity to be fully absorbed. We must define a macro-economic policy which aids growth. This is not an expansionist policy in the sense of growth for growth' s sake. It is simply a budgetary policy which can be coherent with price stability but which also allows us to have an appropriate monetary policy which contributes to growth. This policy mix will undoubtedly be good for investment and will lead to growth. The EU' s potential for growth must pay particular attention to certain factors, on most of which I believe we agree with Parliament' s analysis. Firstly, private investment must be assisted. The Union must help to promote the spirit of enterprise and to generate employment in this way, but without forgetting public investment. This has been the major victim in recent years and any improvements in public finances must lead to improvements in public investment. However, this must be carried out with respect for our tax consolidation commitments. Our main support in the future must be for research and development and human capital. These are two of the principal challenges for the Lisbon Summit. It is essential that we tackle these challenges with quantified objectives and specific definitions. This will ultimately allow us to achieve our goal of clear improvements in productivity, thus enabling our society to grow, together with a rise in employment which will go some way towards making up the ground lost in recent years. This is the policy which the Commission has defended and will continue to defend in Lisbon.
Common fisheries policy
The next item is the joint debate on the following reports:
A5-0038/2000 by Mrs Attwooll, on behalf of the Committee on Fisheries, on the proposal for a Council regulation establishing a Community framework for the collection and management of the fisheries data needed to conduct the common fisheries policy (COM(1999) 541 - C5-0302/1999 - 1999/0218(CNS));
A5-0037/2000 by Mrs Attwooll, on behalf of the Committee on Fisheries, on the proposal for a Council decision on a financial contribution from the Community towards the expenditure incurred by the Member States in collecting data, and for financing studies and pilot projects for carrying out the common fisheries policy (COM(1999) 551 - C5-0303/1999 - 1999/0224(CNS)).
The proposals for a Council regulation on the collection and management of fisheries data and for a Council decision on a financial contribution in this respect are both very welcome. So is a joint debate on them since each can only be fully understood in the light of the other. I understand that they have been some five years in their gestation. With the review of the common fisheries policy due in 2002, it is important that swift progress is now made.
To take first the proposal for the Council regulation, this makes provision for Member States to collect a wider range of data relating to fisheries than required under previous regulations. Both biological and economic information are included. The proposal also makes provision for Member States to produce such data in aggregated form. Exactly which new data are to be collected and what is to be aggregated from these and existing data will be specified by an implementing regulation.
The implementing regulation will establish a minimum Community programme and an extended Community programme. It appears that these programmes will not cover the whole range of potential data but will be selective, for example, by type of fish stock.
The proposal for the Council decision allows for the making of the financial contribution by the Community to Member States engaged in the collection and management of data. It also allows the Commission itself to finance studies and pilot projects. The only apparent sanction for Member States that do not completely fulfil the requirements of the minimum programme under the regulation is that they will not be eligible for any financial assistance in respect to the extended programme.
Two major areas of concern about the proposal were considered by the Committee. The first relates to the degree of involvement of the Commission. The original proposal simply allowed for the information being gathered to be transmitted to international organisations. The Commission would only receive a copy of any such transmissions if it requested one.
Since, however, the Community is funding the exercise, it was felt appropriate for it to see a direct return on its investment. Thus, Amendment No 6, while maintaining the freedom of Member States to transmit the data to international organisations, requires that it also be sent annually to the Commission. This change is taken in conjunction with Amendments Nos 1, 4 and 7. Amendment No 1 clarifies the point that, although the data are to be scientifically based, they are being collected for wider decision-making purposes.
Amendment No 4 makes it clear that the object of the exercise is the evaluation of fisheries resources generally. Amendment No 7 calls on the Commission to report annually on the use it has made of the data collected under the regulation. It is also designed to give greater momentum to the process with earlier and more frequent reporting back by the Commission on the progress of the data collection programme as a whole.
The other area of concern related to the range of data to be collected under the regulation. First, in respect to economic data, Amendment No 2 makes two changes. One attempts to ensure that the data sought are no more detailed than necessary to serve the objective being pursued. The other replaces a reference to income from sales and other revenue, subsidies, interest received, etc., with a reference simply to volume of sales. It is considered that without these changes undesirably high costs in the collection of data could be incurred in Member States and that there could also be serious problems of confidentiality. In conjunction with these changes, Amendment No 5 deletes a reference to accounting headings accordingly.
Secondly, in respect to the environmental data, the original proposal speaks only of biological and economic information. The Commission has, however, made it clear that it intends itself to engage in studies and pilot projects of a wider environmental kind. It has also made it clear that it may wish to extend the range of data being collected by Member States at a later stage.
Amendment No 3 brings into the ambit of the current regulation data of the kind needed to monitor changes in aquatic ecosystems. This will certainly facilitate the introduction of a new regulation concerning environmental data and may even render this unnecessary. It should be stressed that the Amendment does not in any way require the Commission to include the collection of such data either under the minimum or the extended programmes it establishes. It merely permits the Commission to do so should it so wish.
As already stated the proposal for the Council decision falls into two parts. The first is concerned with financing the Member States in implementing the Community programmes. The second is to allow the Commission itself to finance pilot studies and projects. There are some minor amendments: Amendment No 2 aims to ensure that the financial contribution to Member States can cover not only the costs of collection of data but also those of its management, compilation, aggregation, etc. Amendments Nos 3 and 6 aim to smooth the timescale given that Member States will have to wait until the implementing regulation is in place to know what the programmes actually involve; and also to bring the timescale into line with the dates and the regulation. Amendments Nos 4 and 5 aim to ensure that financial information is forwarded continuously to the budgetary authority.
More significantly, under Amendment No 1, the Fisheries Committee accepts the recommendation of the Budgets Committee that the funding should be placed under heading 1(b) rather than heading 3 of the Financial Perspective. Although in its preliminary draft budget the Commission entered the appropriations under heading 3 'Internal Policies' , Parliament created a new budget line B1-500 to finance the measures under discussion. This provides a safeguard to ensure that the necessary resources will continue to be available.
) Mr President, I believe we totally agree with Mrs Attwooll' s statement at the beginning of her excellent report that these two Commission proposals, intended to shed more light on the scientific and socio-economic situation of the fisheries sector, come at a critical time.
The proposed exhaustive collection of data and the appropriate management of this data will be very valuable in helping to tackle the revision of the common fisheries policy in a more rigorous manner. This will only be true, of course, if the data can actually be obtained because, as rightly pointed out by our rapporteur, the Commission' s proposal does not establish any element of compulsion on the Member States. The sending of data is completely voluntary and failure to do so will only mean that certain financial assistance, which is not very significant anyway, will not be received.
In view of our experience of the submission of data in the fisheries sector, as evidenced by the reports on compliance with the MAGPs, I believe that instead of obtaining a full picture of the situation in the sector, we will end up with total confusion. For example, some Member States will provide scientific data but not employment data while others will provide data on employment but none on the situation of resources, according to whether they can or want to obtain and send this data.
I am very much afraid that some will prefer to receive no financing rather than reveal their poor management. This has already been seen in cases where the sending of this data was compulsory, as with the MAGPs.
In view of this problem, which seems to me to be the most serious, the Fisheries Committee report improves the proposal in certain important points, particularly with the rapporteur' s suggestion of more reasonable submission deadlines and the request for monitoring by the Commission.
My Group has included two reasonable requests. The first is that data originating from studies and samples should be used as a source of data whose collection could otherwise be interminable. The second is that the requirement for data referring strictly to the taxation of enterprises should be removed from the Commission' s proposal, bearing in mind that this tax data does not come within the Community competence.
As a result, this report is very satisfactory and, on behalf of my Group, I therefore ask for its approval.
Mr President, the first common regulations in the fisheries sector were adopted as early as 1970. Over the years, the Commission has provided the Council and Parliament with a steady stream of communications on the market situation for fisheries products. The object of the exercise was to debate the future prospects of a sustainable European fisheries policy, or rather, to redetermine the content, with regard to production, trade, marketing and various other spheres. I can only make brief mention here of key words such as competition, security of production, quality of production, and others. The report, which I endorse, also leads one to form the conclusion that the Commission is still a very long way off the realisation of its goal, that of developing a sustainable fisheries policy.
Several Articles and proposed amendments refer to the difficulties that have not yet been resolved. The implementing regulation will clear a few matters up. I also support all those evaluations that refer to the fact that the 265 000 fishermen working in the EC, who often live in remote coastal areas and who work and secure an income on the bottom rung of Objective 1 Regions, are not sufficiently well-prepared for the establishment of a common EU internal market, in view of the opening up of the world trade market.
I would also like to draw your attention at this point to the structural problems in pond management, and to the question of how it relates to agriculture. Since I am unable to go into the current grey area in greater detail, I would propose that we use a new fisheries policy to make clear decisions in this regard as well.
I wish at the outset to congratulate Mrs Attwooll on the preparation and presentation of her report. I welcome the establishment of a Community framework for the collection and management of fisheries data which I believe is absolutely essential if we are to properly assess the level of stocks of the various species of fish.
It is important, of course, that the data is both of a biological and economic nature and the information to be provided from the various Member States must be standardised across the Community and, as stated by the rapporteur in her report, must be in compliance with international provisions. I welcome the availability of funding for national programmes, even taking into consideration provisions concerning the minimum programmes to be met.
I agree with the proposals that information provided to international organisations should also be made available to the Commission. Otherwise the purpose of collecting and collating data would be defeated and if the information is not available then the precautionary approach would continue. Sound, factual information is in the best interests of the industry. I believe that the streamlined information to be made available will be of major benefit and importance to the decision makers and to their advisers and will go some way to ensure a more sustainable fishery that will continue to provide jobs in parts of the Union where there is no alternative source of employment.
I am pleased to confirm that in my country they are working to ensure that the detailed practicalities, the logistics and utilisation of information are developed in the best interests of the resource of the industry and decision makers and our Group has no difficulty in supporting these reports.
Mr President, behind the report, which is an honest one, by Mrs Attwooll, which we shall vote for, we see the European fisheries policy. It is not easy to manage because clearly in an open sea, which is immense and without borders, it is not easy to manage fish on the move. We are trying to manage a policy of catches and in so doing we are creating injustice. It is indeed a good idea to wish to prevent the depletion of fragile resources, but what is the point if Europe restricts its catches and world catches increase? What is the point of banning European drift nets in the île d' Yeu or elsewhere, if Japan, Korea and Tunisia use them and land fish here which we are not allowed to catch? What is the point of destroying the French fishing fleet, at Sète or elsewhere, for example, if every year France has to spend two billion euros on importing fish caught and landed, while our fishermen are not allowed to catch it. What is more, the movement of fish is like CO2 or like capital, it is not European, but world-wide. Brussels, which wanted to do away with nations on the pretext that they were unsuited to the task, now in turn finds itself unsuited to managing a resource which itself is an international asset.
Together with Mrs Attwooll, I am in favour of collecting scientific data, and of fair and accurate checks, on condition that they do not vary according to the severity or the laxness of the administrations. I am in favour of enlightened management by marine scientists, like Professor Aubert, or others, that will make it possible to discover that the basic problems are not so much to do with industrial fishing - although it plays a serious and negative part - but more to do with plankton, the large underwater hot mass or cold mass rivers, which have a much greater effect than human influence. But to enlighten the decision makers, let us practise honest science, without the ulterior motive of having the European Union finance excuses to destroy our fishing boats. For if we must preserve the shoals of fish, we must also preserve the ports and the fishermen.
Instead of always following behind the United States, in Seattle, in Kosovo, in Iraq, perhaps the Europe of Brussels could suggest, over and above the international fishing organisations that exist in the North Atlantic, in the Pacific, over and above the regulation of tuna, cod or other things, that Europe should take the initiative and organise an international conference on fishing, a kind of Montego Bay of the fisheries resources which would be held between Peruvians, Japanese, Canadians, Russians, Europeans, and we could manage the fisheries resources scientifically as an asset common to humanity. That would be good internationalism as opposed to the bad internationalism, as practised with the free exchange areas and other false friends of the OECD.
Mr President, Commissioner, to be able to adopt a credible fisheries policy, the Commission needs comprehensive and reliable data on fish stocks and fisheries fleets at its disposal. The Commission relies on the Member States for the collation of this data. A Community framework for the collation of this data adds some structure and improves accessibility for the purpose of scientific evaluation.
The question, however, is whether or not the Member States would be prepared, under this new regime, to make the necessary data available at the requested time. Effective sanctions and/or incentives, which aim to encourage Member States to adopt a more serious approach, are lacking from the Commission' s proposal. Moreover, can we rely sufficiently on this information? How reliable is fishing data, as long as there are still large amounts of fish being caught illegally, as British fisherman David Cox recently admitted in Fishing News?
And what should we make of the data on fleet capacity? Further to the Court of Auditor' s criticism, in January this Parliament adopted my amendment to the Cunha report with a large majority. The amendment requests independent verification of fleet capacity data. I would like to know from the Commission how it has processed this recommendation, which is also endorsed by the Advisory Committee.
Finally, radical decisions are sometimes mainly based on opinions presented by biologists. We therefore have everything to gain from improving the accuracy of biological predictions, for example by certifying the drafting of these opinions. Furthermore, the Commission must provide sufficient financial means for the inspection of stock levels. It is also recommended that more use be made of the expertise and experience gathered by fishermen when biological opinions are drafted.
The Northern Ireland fishing industry has received many hard blows from this Union. They have seen their own waters plundered by others while they have had to put up their own boats and desist from fishing. The recent decisions on the cod quota for the Irish Sea is yet another hard blow which could well prove to be a mortal blow to the Northern Ireland fishing industry. I see the Commissioner smiling but I speak with the authority of all the political parties in Northern Ireland, a diverse crowd but all agreed on this one issue.
The European Union needs to recognise that when such drastic decisions are taken against conflicting scientific evidence submitted by the fishermen themselves, which have been totally rejected out of hand, for the conservation of their own fish stocks, then serious trouble can only result when these men are not heard. At a recent visit in Brussels these fishermen' s representatives, duly accredited, travelled from Northern Ireland and they were threatened with expulsion from the meeting when they sought to argue a case that they had very well prepared. That is scandalous, their case ought to be heard. It should be put on record, and I want to put it on record today.
I sat in the meeting where the scientists told us that haddock would soon be extinct in the Irish Sea and at that very time haddock had a special, spectacular increase of breeding in the Irish Sea so the scientists can be wrong. As I have said all the Northern Ireland parties are united on this issue and those responsible for this cod quota regulation should reconsider this decision which can only spell not conservation for the fish but ruination to Northern Ireland fisheries which will affect all the fisheries of this Union.
Mr President, Mrs Attwooll' s reports are extremely important as indeed is the prospect of having as much data as possible on the fisheries sectors of the Member States. This is particularly true given that the Commission must soon prepare a report on the revision of the common fisheries policy in the year 2002. However, the fact that the updating and sending of data are purely optional and that this involves a very wide range of data and sectors may distort the final objective of the Commission' s proposal. This has happened, as previously mentioned, with the MAGPs. These have seriously prejudiced the countries which have strictly complied with them and provided the corresponding data to the Commission, compared with other countries which have failed to comply or simply not provided the data.
It should be pointed out that not all the Member States have the same amount of data. Some have different sectors and, in view of the volume of data to be sent, could be prejudiced compared with those which have a smaller volume of data, if the same deadlines are set. These deadlines for submission must therefore be staggered accordingly.
Much of this data is confidential, as has also been mentioned, which could affect the competitiveness of the sectors involved and their enterprises. We must therefore act very carefully in this area and guarantee the confidentiality of this data. Some of the data is also irrelevant such as that referring to the taxation of enterprises.
Finally, Mr President, as I must be brief given the time constraints, I must congratulate our rapporteur, Mrs Attwooll, on the important work which she has carried out within our committee.
I too want to congratulate Mrs Attwooll and say that I agree with most of what she said. I regard it as a weakness in the proposal that reporting is not mandatory in all Member States. I cannot understand the proposal to make a regulation out of which it is possible for some Member States to slip without any penalty and I cannot understand either that within a European Union where we are only 50% self-sufficient in fish for our domestic needs that there is any highly sensitive information, that by making the reports that are necessary that the national interest or the regional interest of some states or fishing communities is going to be put at risk. In view of the coming review of the policy in 2002 it is important that we have all possible information, economic as well as biological.
In the past somebody said to me I have been defending the decisions the Commission makes. It is not very easy in coastal areas anywhere in the Union to defend the European Union in the whole area of fisheries, but I have been defending them on the grounds that decisions are made on properly based scientific knowledge. I am informed when I take a closer look that the information is in fact quite higgledy-piggledy with bits coming from here and there and no clear, proper economic and biological picture emerging. If we do not have this picture then it will not be possible to make reasonable decisions in two years' time about the future of the policy.
It is not easy, indeed I could speak for everybody in my constituency that live in the coastal areas too and say that they are agreed on one thing, that the European Union is the source of all their problems and all their difficulties. Well, I do not agree with them but I think if we do not base our information and our decisions on good scientific information, and if there is not an equal obligation on everyone to give it, then we will have bad decisions.
Mr President, Commissioner, no one could dispute the usefulness of implementing the qualitative and quantitative data on the fishing industry, particularly in view of the reform of the CFP in 2002. We are also of the opinion that Community funds should be set aside to fund these activities. A common fisheries policy must coordinate as well as possible the requirements for conservation of species and resource management with economic and market requirements. To this end, more extensive, compatible, uniform data is required, and we expect this to provide us with more general information on the Union' s fishing industry if properly collected and interpreted. However, we also expect there to be greater awareness and appreciation of the peculiarities, differences, varying situations and traditions of the fishing industries, and that they will not be disregarded, penalised or even eliminated due to the misinterpretation of the concept of harmonisation of fisheries policies, as has sometimes occurred in the past. A case in point is the Mediterranean, including my country' s fishing industry. After years of the CFP for the Mediterranean restricting itself to trade regulations and company aid, Regulation 1626 at last introduced a responsible fisheries policy, with measures protecting vulnerable fishery resources in order to ensure sustainable exploitation.
This is a worthy objective, the implementation of which, however, has sometimes revealed an ignorance of the biological characteristics of Mediterranean species of fish. A subsequent regulation, Regulation 1448, adopted, not by chance, in 1999, permitted certain exemptions, in particular for special cases. The time period will elapse on 31 May next, to be precise, when the Commission will present a proposal. We hope that the presentation of the proposal will take into account the fact that this fishing system is vitally important for the economy of huge Italian coastal areas and that the scientific data hitherto collected demonstrate that, from the point of view of biological implications, resources are, to some extent, sustainable.
Mr President, ladies and gentlemen, I too would like to start by thanking you warmly for your report Mrs Attwooll. However, I would also like to thank all of you for your great interest in, and support for, the two Commission proposals. One thing is certain: there will be no common fisheries policy if it is not based on a common data support framework. Reliable and complete data are a fundamental prerequisite for credible fisheries management, still more so for creating what we constantly refer to as a level playing field.
Firstly, a few comments on the first report. I completely understand why you have proposed, as expressed in the Amendment, that ecological data should also be included. However, I could only support the collection of data of this kind if a clear data framework was to be put in place first of all and, above all, if the necessary additional budgetary funds were to be made available. As far as Amendment No 2 is concerned, I would point out that we set great store by the collection of economic data. However, if we were to accept your Amendment and not collect data relating to income from catches but only data relating to the volume of catches, then this would actually weaken the proposal, for we need data about income, particularly if we are to be able to assess the economic situation of fishermen.
On the other hand, we support your proposal to the effect that more precise statistics should be collected on the employment situation. I have the following to say to you on the subject of Amendment No 6, namely all recorded data to be automatically transmitted to the Commission: the Commission will automatically receive all the necessary data on request. There is no point in setting up a central database in Brussels when much of this data is needed for international meetings a long way from Brussels. Tried and tested methods for the transmission of scientific and technical data should be retained because they work well.
I can accept parts of your Amendment No 7 in the first report and 6 in the second report. I believe it is an extremely good idea for us to record how we have made use of the data collected, in our report to Parliament and the Council. I also agree with you that we should present our first report in good time after 2002, against the background of the common fisheries policy.
Turning now to the second report by Mrs Attwooll: in Amendment No 1 you recommend placing the funding under heading 1b and not under heading 3 of the Community budget. However, expenditure on supervisory and information activities for fisheries also comes under heading 3. I therefore believe that data collection, which, at the end of the day, is also of use for supervisory purposes, also belongs under this heading. However, this issue has yet to be definitively resolved. It will need to be revisited in further detail in April, within the scope of the draft budget procedure for 2001.
Amendments Nos 4 and 5, according to which the Commission is to transmit all financial, and also all situation reports produced by the Member States, appear to me to be superfluous, for after all, we have given a commitment to prepare a report evaluating the measures adopted by the Member States, and this report will contain an assessment of the entire data collection system.
Several other amendments relate to the schedule we have proposed. I wholeheartedly endorse these amendments. The deadlines that we originally put forward in our proposal were on the basis of an earlier adoption of the proposals and are no longer realistic. The Commission, in cooperation with the Council, will see to it that a realistic schedule is established. However, I must make clear reference to the fact that we must meet tight deadlines, and that that there will be absolutely no question, for example, of granting six-month deadlines for the presentation of data collection programmes. Lastly, the remaining amendments help to clarify the wording and the Commission accepts them in their entirety.
Thank you very much, Commissioner Fischler.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Combating certain fish diseases
The next item is the report A5-0036/2000 by Mr Hudghton, on behalf of the Committee on Fisheries, on the proposal for a Council directive amending Directive 93/53/EEC introducing minimum Community measures for the control of certain fish diseases (COM(1999) - C5-0168/1999 - 1999/0191 (CNS)).
Infectious salmon anaemia is a contagious viral disease which was first recorded in Norway in 1984, then in Canada in 1986 and first found in European Union territory in May 1998 in Scotland. Although the virus has been found in other species, the disease itself is so far confined to salmon. The virus is known not to survive above 25o Celsius and scientists have therefore agreed that no threat to human health exists; it simply cannot survive in warm-blooded creatures.
The Scottish salmon-farming industry is the biggest in the EU, spread throughout some of Europe' s most peripheral communities. It sustains some 6 500 jobs and generates around EUR 800 million annually. It is obvious therefore that this issue is especially important to Scotland but it is vitally important to all parts of Europe that the disease be brought under control and, if possible, eradicated.
The current directive prohibits the use of vaccination and requires that all fish in an affected farm be slaughtered whether affected by the disease or not. The intention in adopting the current regime was to eradicate ISA and to do so as quickly as possible. The reality is that the compulsory slaughter policy has failed even to contain, let alone eradicate ISA, and while failing to deliver its objectives, the present rule has had a devastating economic effect on the industry with no compensation being paid and no possibility of commercial insurance.
The proposed changes are twofold: the first would permit the use of vaccination as a weapon in this battle. This is a necessary change and should be accompanied by a commitment at European level to instigate and fund research into developing an effective vaccine. The second proposed change would permit a phased withdrawal of fish from affected farms, working to a plan based on the severity of the problem in any particular farm. This approach has been used very effectively in Norway where new reports of ISA are down to a handful of cases a year having peaked at some 80-90 cases per year in the early 1990s.
I therefore support the Commission' s proposed changes and I am calling for their urgent adoption and implementation. I also highlight the issue of compensation and call for the amendment of Council Decision 90/424/EEC by specifically including ISA in its appended list of diseases, thereby enabling compensation to be paid at 50% Commission, 50% Member State. I thank colleagues in the Fisheries Committee for their overwhelming vote in support of my report and I in particular thank my Scottish colleagues in the committee for their input to this whole process.
I am opposing Amendments 7 to 13 which were decisively rejected by the Fisheries Committee. Most of their content is either unnecessary or already referred to in my text. In particular, I have drawn attention to the need to study the extent and effect of interaction between farmed and wild salmon, the need to investigate the source of ISA and the need to test more widely for the virus in wild stocks. These amendments by the Green component of the Greens/European Free Alliance Group are designed to provide justification for Amendment 13. This amendment is completely unacceptable and inappropriate as it seeks not only to retain the requirement for immediate compulsory slaughter of all fish but also to prevent any fish, whether diseased or not, from an affected farm from being sold and I must emphasise that under current policy no diseased fish are sold. There is no proposal to change that and under the proposed new regime there is no question of diseased fish being sold. Amendments 7 to 13 simply fail to take account of the reality as evidenced by the starkly contrasting statistics from Scotland and from Norway. In Scotland we have endured a draconian regime which has failed to achieve its objective. In Norway, with their much longer experience, compulsory, 100% culling was abandoned some years ago and a range of measures have led there to a dramatically improved situation. It is in all of our interests to ensure that in Scotland too we contain ISA and prevent its further spread.
Last week saw the publication in Scotland of a report by a joint government and industry working group on ISA. This comprehensive document takes account of a wide range of possible risks and recommends action to combat them in areas such as site-to-site transmission, security measures to curtail escapes, treatment of waste and effluent, methods of detection and diagnosis, farrowing and rotation, disinfection of equipment and many, many more. Some can and will be implemented immediately by local authorities using existing powers, others will be incorporated into codes of practice. All will be beneficial, not just in relation to ISA but in achieving better standards in aquaculture generally where required. Your votes, colleagues, in favour of my report in full, as endorsed by the Fisheries Committee, will be a very important part of a wider ISA control package based on the reality of Scotland' s situation and the lessons learned from the success of others.
I congratulate Mr Hudghton and fully support his report and would urge the honourable Members of Parliament to do likewise. As he said, fish farming is a critically significant source of employment in remote parts of rural Scotland and at a time when the rural areas of Scotland are suffering their worst recession in over a hundred years, the aquaculture industry provides an essential boost to the rural economy on which many thousands of direct and indirect jobs depend.
Now, as he said, in excess of 85 000 tons of Salmon is now produced in Scottish fish farms in an industry which generates more than EUR 800 million annually. Regrettably, although ISA was first detected in Scotland only two years ago, it has now spread to 29 farms directly and around 240 other farms are affected in some way or another. Wild salmon, trout and eels have been found to carry the virus which now seems to be endemic even in the wider marine environment. But I must say that despite the scare-mongering of the Greens, it has to be emphasised that ISA cannot under any circumstances be transmitted to humans, and I must repeat what Mr Hudghton said, that the virus cannot survive above 25o - which is human body temperature - it is a virus of a cold-water species.
It can, nevertheless, in the affected fish, lead to severe weight loss and early death in its advanced stages and it therefore has had a serious economic impact on the whole Scottish aquaculture sector costing the industry around EUR 60 to 70 million in losses arising from the mandatory premature culling and other eradication measures. So this report, Mr President, provides an encouraging range of proposals for improving the way in which the authorities in the UK and elsewhere should respond to the disease. By recommending the introduction of a method of containment and gradual culling, similar to the system used successfully in Norway, the rapporteur seeks to introduce a more flexible approach to the disease which will provide confidence, not least to the insurance sector who have hitherto shied clear of providing any form of cover due to the insistence on a policy of compulsory slaughter. By recommending the research, development and ultimate use of vaccination to control and eradicate ISA, the rapporteur also provides comfort to the pharmaceutical industry who have hitherto had no incentive to invest in the development of a vaccine. So I thoroughly recommend and hope that the Parliament will support this excellent report.
I would like to thank the rapporteur, Mr Hudghton, also for this report. Scottish salmon farming is the biggest in the European Union and accommodates 90% of the British aquacultural industry. The industry is located in some of Europe' s most peripheral communities providing an economic lifeline to those communities. In recent research it is estimated that the industry is worth EUR 800 million per annum and 6 500 jobs rely on its existence.
I believe that this report gives a clear method for dealing with Infectious Salmon Anaemia which is both practical, realistic and also achievable. The example of Norway demonstrates the effectiveness of this approach. As for the amendments, I oppose the amendments tabled by Mr Hudghton' s Green colleagues, that is numbers 7 to 13, not because I do not care about the risks to human health but because, according to scientific evidence, the virus does not survive beyond 25o Celsius and according to medical evidence, human beings at that temperature are dead. There is a saying that the dead tell no tales and I am sure they do not eat fish but I do and I look forward to the implementation of this report.
I too would like to compliment Mr Hudghton on his report and to endorse his additions to the original proposal in relation both to the matter of compensation and encouragement of vaccine development. I too agree that Amendments 7 to 13 are unfortunate, indeed Amendment 13 would not merely negate the intended effects of the proposal but actually would make the situation even more difficult than under current rules.
This is not though to deny the importance of environmental considerations in relation to fish farming. Mr Hudghton has already referred to the final report of the UK joint government industry working group on ISA and the measures there are of relevance for fish farming wherever it happens, not just in farms affected by ISA. Secondly, looking forward to the motion for a resolution on the Katiforis report later this evening, paragraph 28 is of particular importance. This calls on the Commission and Member States to step up the adoption of measures to combat the possible negative effects of aquaculture on the marine environment. Thirdly, referring to the earlier discussion on the collection of fisheries data, I very much hope that the Commission will engage in projects and studies looking at aquaculture in the environmental context but I believe that is the way forward in relation to the environment, not the way that is suggested in Amendments 7 to 13, and I hope honourable Members will reject them.
Mr President, I do not agree with this chorus of satisfaction expressed by my colleagues, who are delighted about the relaxing of a directive that respects the principle of precaution and which takes measures to protect consumers' health.
This infectious salmon disease is caused by an orthomixomicrovirus which breaks down the blood of salmon, causing death. It spreads very easily through mucus in saline water, etc. Under the 1993 directive, not only the diseased fish can be culled but also the farmed fish where individuals are affected, exactly like the case when one cow is sick in a herd and the whole herd is culled according to the principle of precaution. What we currently propose is to relax this directive, so that we do not cull all the fish, but only the fish that are found to be diseased. For the others, well, we would have time to see what would happen, according to local circumstances.
I think it is a very serious matter that we act in this way. I would particularly draw my colleagues' attention to this fact as we cannot make do with saying that a temperature of 27º has every advantage for the human race and that, consequently, there is no risk to men. What about women? Nobody has undertaken any studies on human tissue in that regard. There is also a risk to the environment, because we know that there is an incubation period in salmon and that, consequently, if they are eaten, they can be carriers of this virus and present a risk. There is another risk to the environment as well, because this disease is transmitted to wild fish, as we have seen.
For this reason, together with my colleague, Patricia McKenna, we have tabled amendments against the proposals made by the Commission.
Mr Fischler, firstly a few comments on some of your answers. We should come back to the Attwooll report again in the Committee on Fisheries. I believe there have been some misunderstandings here, for example, where the database is concerned.
Mr President, in discussing the Hudghton report, we have now come to an issue that is very sensitive to my mind, for it relates to health. At the same time, it is of vital significance in the true sense of the word, for as we have heard, diseases can endanger the stocks of many aquaculture enterprises overnight. We are a long way off having this under control. This report is about a disease termed infectious salmon anaemia. Although, as we have heard, there is no direct threat to human health, we all know that consumers react quickly, and often extremely badly in such situations, particularly in my country. The ultimate consequence of this is job losses. It is not just the Scottish delegates that have a sad tale to tell there.
When a fish disease of this kind breaks out, the consequences are enormous. There was a premature fish harvest on account of the disease, which led to the collapse of the Community market, with corresponding repercussions throughout the Union. It is therefore in the interests of the Community to combat diseases of this kind. This proposal is heading in the right direction in this respect. I particularly welcome the flexible arrangements, i.e. the fact that a cautious approach is to be taken and enterprises are only to be shut down when this is truly justified. We must not throw the baby out with the bath water!
At the same time, I must stress that this is only a step in the right direction. There is still much to do and to this end, I urge the Council and the Commission to take up further measures; in particular, to create incentives for research into a vaccine, and what is more, for research into the origins and causes of fish diseases of this kind.
Mr Pietrasanta explained why we support some aspects of the Commission' s proposal, in particular support for development of a vaccine and compensation for farmers who are forced to slaughter their fish, but were not at all happy with the idea of changes to the slaughter policy.
Now people have said here that Norway has done a better job of controlling the epidemic of ISA and that the proposed change will bring us more in line with the Norwegian approach, but it must be said that there is more than just one difference between the Norwegian policy and that of the Community. This is a Community policy which will effect Ireland as well - where I am from - should similar unfortunate events occur.
There are other differences that exist in the policy for inspections of disease, fallowing periods, restriction on movement of contaminated fish and materials and others. Before we jump to copy the slaughter policy of the Norwegians, we should try these other things first to see if we can mitigate the disaster. And people have spoken in the past about BSE. For many years the Greens were calling for the BSE issue to be addressed. Had it been at that time, you could have actually saved an awful lot of farmers and the EU a huge amount of money. So it also has to do with environmental protection. The protection of the farmers themselves and the protection of public health.
I would like to thank Mr Hudghton for his excellent report on ISA and for broadly supporting the measures proposed by the Commission and also for the contributions from each of the speakers this evening.
The Commission proposal aims to ensure a more pragmatic approach towards controlling a disease that has the potential to cause important losses in salmon farms. However, this cannot be allowed to compromise our objective of reducing and possibility eliminating ISA. Nor can it be done, if the proposal involves a threat to public health. The environmental implications must also be taken very seriously.
I am advised that ISA is considered non-pathogenic for humans and mammals. The disease exists since 1984 and there is no report of it affecting human health or mammals. The virus harms cold-blooded animals. It does not replicate at temperatures above 25º centigrade and would, if present in fish for human consumption, be inactivated when ingested. In no way, however, can diseased fish be used for human consumption. As an extra precaution, I am validating this advice to our scientific committee.
During the debate, a number of important issues linked to our disease-control strategy have been raised including compensation. I deeply regret the losses suffered by the Scottish salmon industry. You may know that with effect from 15 January 2000, under the new financial instrument for fisheries guidance, Member States may encourage eradication of diseases in aquaculture. The Commission' s services are drawing up implementing rules in order to ensure the practical application of this instrument.
Council Decision 90/424 constitutes another instrument for Community financial support in case of disease outbreaks. I must emphasise, however, that there are serious constraints. Budgetary resources are very limited and priorities with other diseases have to be set. So further thought is necessary. I regret therefore that I am not at present in a position to accept amendments that refer to compensation through Decision 90/424. This is in particular the case for Amendments Nos 3 and 5.
I agree, however, with the statement in Amendment No 2 saying that no compensation has been made payable to salmon farmers. I am not able to comment on the availability of commercial insurance.
The Commission included in its proposal a possibility for vaccination of salmon. The intention of this proposal is to introduce a tool for combating the disease in emergency situations. I believe a vaccine should not be used for preventative purposes as suggested in Amendment No 4. Experience in other areas has shown that preventative vaccination has the adverse affect of creating healthy virus carriers. Those could perpetuate an infection. I therefore am not able to accept Amendment No 4.
You also referred to the need for further scientific research on the nature of the disease. I agree that such research is needed and I understand this is at present being organised in the United Kingdom. I will follow very closely the results of this research and take it fully into account in future legislative proposals. It must be further examined whether and how scientific research in other parts of the Community must be organised. In this context I am happy to partly accept Amendment No 1, taking into account, however, that scientific investigations are not done by the Commission but that the Commission relies on results of investigations carried out in the Member States. I also can partly accept the part of Amendment No 6 saying that Directive 93/53 should be amended as a result of scientific and technical evidence.
As I pointed out earlier, the available scientific evidence is that ISA is not a threat to health. I can therefore agree to Amendment No 10 with the proviso that the words, and I quote, "of the highest possible standard" are replaced by "are safe" .
With regard to the environmental impact, it is a well-known phenomenon that while stocks have fallen during the last decades several reasons have been advanced to explain these reductions: pollution, over-fishing, changes in climate, etc. It cannot at present be excluded that ISA has an impact on wild stock. Fish escapes from aquaculture premises have been reported in the past and the virus has been found in wild stocks. In this context, a number of scientific questions that can only be resolved through further research remain open. It is for that reason that a careful approach towards the control of ISA is needed. Diseased fish should not remain in the farms and I am prepared to look into the matter so as to avoid unnecessary shedding of a virus into the environment. For that purpose, I propose to amend our initial proposal to provide that rural programmes established by the competent authority must be approved by the Commission. This is to avoid excessive withdrawal periods. I also propose to provide that the withdrawal of fish displaying clinical signs of disease should be immediate.
The procedures for setting additional control measures that already exist in Community legislation will be used to establish withdrawal schemes based on the state of health of the fish in order to minimise a possible environmental impact. Bearing this in mind, I can agree to accept Amendment Nos 7 and 8 with a minor change to the latter. I am also very sympathetic towards Amendment No 9, but I believe that it can be better formulated so as to join, at the same time, environmental concerns and disease control and eradication strategies.
I do not feel in a position to accept Amendments Nos 12 and 13. It is my feeling that these amendments aim to achieve a zero risk. I believe this objective is very difficult to achieve without closing down the fish farming sector concerned.
I look forward to Parliament' s own views on these amendments and will take careful note if you believe that such an approach is the best way forward. I can partly accept Amendment No 11.
Finally, I would like to emphasise that we continue to strive to maintain a high level of health protection in accordance with our obligations under the Treaty. I believe that measures that are proportionate to that objective is the way forward. We remain committed to eradicating the disease, an objective that will be beneficial for both the environment and the salmon-farming sector. I hope that in accepting our proposal the European Parliament acknowledges our commitment and I would be very grateful for that.
Thank you very much, Commissioner Byrne.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Protection of juvenile marine organisms
The next item is the report A5-0035/2000 by Mr Gallagher, on behalf of the Committee on Fisheries, on the proposal for a Council regulation amending for the fourth time Regulation (EC) No 1626/94 laying down certain technical measures for the conservation of fishery resources in the Mediterranean and for the fourth time Regulation (EC) No 850/98 for the conservation of fishery resources through technical measures for the protection of juveniles of marine organisms (COM(1999) 552 - C5-0040/2000 - 1999/0222(CNS)).
The proposal before us as outlined in the introduction is a very important one. By now, my colleagues in the Fisheries Committee and indeed in the Parliament will be well aware of our commitment to technical conservation measures which are based on sound technical advice. The body charged with giving this advice based on sound scientific data is the International Commission for the Conservation of Atlantic Tuna.
This intergovernmental fishery organisation of which the European Union is a member is responsible for the conservation of tuna and tuna-like species in the Atlantic and the adjacent seas including the Mediterranean. This body was established back in March 1969 and is formally obliged to meet biannually, however the norm is that it meets annually and takes its decisions on the basis of scientific advice. The body then makes recommendations with a view to maintaining stocks.
This body has four standing committees comprised of national experts dealing with research and statistics, finances and administration, compliance and conservation and management measures. They have also four panels dealing with tropical tuna, with temperate tuna, the north and temperate tuna south and other species. These panels are powered to initiate regulatory measures on species covered by the convention. Proposals made by the panels are then presented to the Commission and the Commission in turn makes recommendations to the contracting parties. These conditions are binding, however contracting parties may lodge objections within a six-month period. The European Union is a contracting party and is obliged to embody such recommendations in Community law.
At a ICCAT meeting in November 1998 in Santiago de Compostela, changes were recommended to the rules relating to the landing of the minimum size of bluefin tuna. ICCAT also made recommendations in 1974, 1994 and 1996. As of now, it is illegal to land or sell bluefin of zero age and that of course is - in weight terms - less than 1.8 kilos. At its recent meeting in November 1998, the ICCAT standing committee on research and statistics was asked to perform a new assessment of the western Atlantic and eastern Atlantic and Mediterranean bluefin tuna populations. The information provided would then assist the organisation in considering developing and improving stock rebuilding plans.
It was agreed that the SCRS should present a study at the 1998 meeting. It was intended that this meeting be presented with various possible recovery options with a view to maximising sustainable yields by taking into account alternatives or possible levels of recruitment and mixing of stocks. It was intended that the study should indicate monthly closures to purse seine, in order that the closures would be effective for the conservation of bluefin stock.
Following all of the research, the meeting agreed to a selective closure rather than a general prohibition of fishing for tuna in the Mediterranean with purse seine during the period 1 August to 31 August.
It is important to protect the tuna fishery for future generations. Bluefin tuna is the world' s most expensive fish fetching up to EUR 90 000 per ton at the auctions in Tokyo and, of course, the indication of the importance of the Mediterranean tuna is that it accounts for 70 percent of global landings in the region of 30 000 tons. 80 percent of it was landed by purse seine. The Mediterranean is an important spawning area for bluefin tuna so therefore it is important that the necessary measures be taken to enhance the protection of juveniles. The minimum size must be respected and technical measures must be implemented if we are to eliminate the zero age.
The measures agreed in November 1998 are binding since 21 June, I repeat 21 June 1999, months before the communication was forwarded to the Parliament' s Fisheries Committee and 9 months almost to the date. Now I believe, Commissioner, this is not good enough and that in the future we must learn and that reports must be submitted to the Parliament' s Fisheries Committee before decisions are taken, otherwise then we are nothing further than a rubber stamp and I know that is not the intention of the Commission or the Commissioner but let us learn from mistakes of the past.
Mr President, this proposal aims to incorporate into Community law an ICCAT recommendation from 1998 which should have been binding from June 1999, but which only reached this House at the end of last year.
The Commission' s legislative delay on certain issues should not surprise us, but for the fact that this is a recommendation from one of the most important international fisheries organisations on the protection of such a threatened resource as tuna. The Mediterranean, particularly in some zones, is an extremely important spawning area for the bluefin tuna which is of enormous commercial value. This is why ICCAT recommended this closed zone in the Adriatic and toughened the conditions for catching zero-age fish.
As rightly said by the rapporteur, both measures are totally and fully justified which is why we have no alternative but to ask for their approval. However, I also agree with Mr Gallagher who felt bound to indicate his frustration at the tardiness of the Commission in getting into gear and transforming the recommendations into Community law. We are, for example, still waiting for the proposal for a regulation on banning the import of bluefin tuna from Honduras and Belize. The recommendation for this dates from 1996. Apparently, according to my information, the Fisheries Directorate-General sent a note last January to the Trade Directorate-General which is still on the preparatory work. Four years to apply this ban on imports from countries known to favour flags of convenience is absolutely unacceptable.
We have listened to the Commission' s explanations about the long internal process involved in transposing legislation. This has simply left us with an image of an exasperating bureaucracy. Yet I have my doubts about the only proposal currently on the table to improve this process which would involve doing away with the Council and Parliament procedure. It is clear that we must find a solution to this problem, either at the time of the Commission report on regional fisheries organisations or, if possible, before then.
I do not suppose that anybody in this House would object to the principle of protecting juveniles of marine organisms. Indeed, it is often stated that one of the general objectives of the common fisheries policy shall be to protect and conserve living marine aquatic resources. All laudable stuff. There can also be no doubt that bluefin tuna is of enormous environmental and financial significance.
As a king sport fisherman myself, I would love to see the days of the 1930s come back when anglers from the port of Scarborough in Yorkshire caught bluefin tuna weighing up to 830 pounds. I do not know what the metric equivalent is. So I support the findings of ICCAT and I support the principle of intergovernmental cooperation on environmental issues.
My concern though with this debate is that we are fiddling whilst Rome burns. The common fisheries policy is not working. For all of the high-minded talk about conservation, the reality is that the quota system is directly leading to an environmental disaster. In mixed fisheries, you cannot discriminate. The sheer volume of fish that are thrown back dead also means that any improvement in fisheries data is meaningless. From a UK perspective there is also a deep-seated political objection to the CFP. Many people now feel if this is federalism you can keep it.
Let me illustrate this with a topical example. In February, Commission Regulation 394/2000 designed to protect Irish Sea cod stocks was issued. It means that in Fleetwood, 30 inshore boats are tied up until the end of April. The scientists and the fishermen both agree that something has to be done. However, more than a dozen large Belgian beam trawlers have been granted a derogation from this regulation so the vessels that caused the very problem in the first place are carrying on fishing whilst it is a criminal offence for the UK fleet to do so. The CFP does not assist in conservation and is angering the British public to the point where we demand to re-establish control over our own territorial waters.
Mr President, Commissioner, ladies and gentlemen, Mr Gallagher' s report on the fourth amendment of the Regulation on technical measures was not amended in our committee. It was actually approved unanimously for which I congratulate the rapporteur. This also shows that our committee is in total agreement when it comes to supporting measures which aim to protect species, such as tuna in this case. These decisions must be defended by the Commission in ICCAT. This is why our committee asked to be consulted in advance and to be represented at the meetings as an observer in order to ensure greater and better control and to reinforce the European Parliament' s role.
Mr Fischler, I am delighted that the Commission responded favourably to our request in the last and constructive debate which we had on this issue and has asked to attend our next meeting this month to inform us about the future preparatory ICCAT meeting. Our rapporteur' s criticisms on this point have also therefore been heeded.
I must highlight the part of the report which states that, in 1975, with regard to the size of bluefin tuna, a minimum limit of 6.4 kg with a 15% tolerance in the number of fish was recommended for the entire Atlantic. However, according to the SCRS study, the regulation establishing the 6.4 kg minimum has been poorly enforced in the East Atlantic and Mediterranean fisheries. The WWF reports that, according to Italian, French and Spanish customs authorities, illegal bluefin fishing and landings of small fish are on the increase.
I cannot and do not want to go any further as we are pushed for time. However, I must again congratulate our rapporteur, Mr Gallagher.
Mr President, ladies and gentlemen, I would like to thank the Committee on Fisheries, and above all you, Mr Gallagher, for your report, and also for the deliberations that have taken place in committee. I am able to reassure you that there are in fact no problems as far as the proposal is concerned, and I hope that the Community will soon be in a position, following Parliament' s adoption of the proposal, to fulfil its international obligations pertaining to bluefin tuna.
Regarding the criticism that has been voiced here in relation to the proposals that are still to come, I would like to remind you that the Commission is, after all, relatively new to the ICCAT, and has in fact only been a full member since 1998. However, we will make every available effort to discuss any proposals the Commission still has to make, to communicate them to Parliament and, in addition, to speed up the decision-making process and the discussion with the Member States.
Thank you very much, Commissioner Fischler.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Fishing and the environment (Bergen 13-14 March 1997): 2nd report
The next item is the report (A5-0016/2000) by Mr Varela Suanzes-Carpegna, on behalf of the Committee on Fisheries, on the second report from the Commission to the Council and the European Parliament on the implementation of the "statement of conclusions from the intermediate ministerial meeting on the integration of fisheries and environmental issues, 13-14 March in Bergen" (COM(1999) 270 - C5-0156/1999 - 1999/2150 (COS)).
Mr President, Mr Fischler, my report concerns the vital integration of environmental and fisheries issues, as discussed at the ministerial meeting in Bergen. This integration has always been a priority for me as we would be doing the fisheries and fishermen of the future a disservice if we did not emphasise the need for conservation of resources and responsible fisheries in general. To fail in this respect would mean food for today but hunger for tomorrow, not just for our fishermen and the people of Europe but, more seriously, for humanity as a whole.
The common fisheries policy is theoretically very demanding and very strict in this respect, perhaps more so than most people, both Europeans and non-Europeans, would believe. I have therefore asked the European Commission to produce a publication which lists all the measures of the common fisheries policy aimed at conserving and protecting resources. This will serve to publicise our protectionist actions. We have also asked Parliament' s own DG IV to prepare a systematic study of these measures for the Committee on Fisheries.
The revision of the common fisheries policy in 2002 is the biggest time-limited challenge facing us. We must completely overhaul, modernise or, if you prefer, update this policy in its entirety. I would stress that the whole of the CFP must be revised, particularly the part on the protection of fish stocks. This is the basis of my request to the European Commission and the services of this House. I do not believe that the state of stocks and the current scandalous system of discards are a good example of the policy' s effectiveness which must therefore, in my opinion, be significantly improved.
I do not want to and cannot go into too much detail, Mr President, given the time constraints and also the interpreters' fees. However, I will just remind you that the meeting in Bergen showed very significantly that a proper policy on the sea must be created. The President-in-Office informed our committee that the current Portuguese presidency intended the CFP to be regarded as a policy for ensuring the sustainability of our resources. This must be our objective in Europe and throughout the world. In this respect, important Community initiatives arose from Bergen which have always been supported by our committee. These are aimed at re-establishing the breeding biomass, reducing and adapting fishing effort to resources, protecting juveniles, species and their habitats and adopting technical measures aimed at selective and responsible fisheries.
These initiatives, together with effective systems of control, are the key aspects for the future of fisheries. However, we do not have to resort to extreme solutions, as Mr Katiforis initially suggested in his draft report. I am referring to this now because I will not have time to speak later on. I must point out in this respect that it was the numerous amendments tabled and approved in our committee and the flexibility shown by Mr Katiforis which enabled his report to be approved by our committee. Coincidence or fate has worked to bring together in this part-session both my report and Mr Katiforis' s report on fisheries and the environment. The oral question from our committee on the extremely serious consequences for fisheries of the accident involving the tanker Erika will also be considered tomorrow. Maritime transport, industrial and urban pollution and waste also have negative effects on fisheries whose problems do not just come from overfishing.
Mr President, Mr Fischler, concerning the Attwooll report, I have just this minute had an impromptu discussion with your assistant about the database, and I welcome this kind of cooperation with open arms. I grew up by the North Sea. Therefore, as a child of the coast, I have always followed North Sea happenings with fervent interest. I think I can safely say that our maritime environment is unique. We still have a considerable diversity of species in the water and on land. However, biological diversity is under threat. Exploitation by over-fishing, untreated industrial effluent, tanker accidents, extensive shipping traffic and rampant tourism are a massive threat to the balance of maritime flora and fauna. But that is nothing new.
The Bergen conference made a good start. What was exciting about this was the fact that for the first time, Environment and Fisheries Ministers worked together on "Coast" , a future marine programme. All measures are underpinned by the transposition of existing regulations at European and international level, observance of scientific findings and the precautionary principle. This also includes setting up a Community network of protected areas, known as "Natura 2000" for the recovery of the ecosystems of the North sea, as well as - I would recommend this - integrated management of coastal areas. This all sounds good, but you can say what you like on paper, and everything would be fine if we were divine beings. But we still do not have the fisheries data we need the most - as we have just heard - and there is also still a lack of willingness on the part of some Member States to make the necessary and agreed reductions in capacity.
Therefore, the end result must be seamless cooperation between the institutions from the time the fish are caught until they reach the consumer. The only way to achieve this is by efficient monitoring, strict observance of regulations, applying the "polluter pays" principle (eventually), and using sanctions that hurt. Our aim must be to fully integrate fisheries and environmental policy into EU policy, and let us not wait until the next millennium to do so!
Mr President, I too welcome your report Mr Varela Suanzes-Carpegna, for as far as I can see, we share the same opinion where progress in the protection of fish stocks and ecosystems in the North Sea is concerned. I also believe that the Commission' s achievements in terms of the monitoring measures speak for themselves. I can assure you that I will continue, in the future, to pursue the course of action we have embarked on. I would especially like to draw to your attention the fact that following the bilateral negotiations with Norway at the end of last year, medium-term management measures for cod, shellfish, plaice, sea salmon and mackerel were agreed and laid down.
I would also like to remind you that similar measures had already been introduced for North Sea herring prior to this, in cooperation with Norway. These medium-term measures are completely in line with the precautionary approach to fish stocks management recently recommended at the International Council for Marine Research. The Commission aims to extend the medium-term measures to stocks beyond the North Sea as well. This has already happened in the case of certain important stocks in the Baltic, such as herring and sprats.
I am taking as read the fact that the implementation of the new regulation for the conservation of fishery resources through technical measures for the protection of juvenile marine organisms as of 1 January this year will bring about a drastic improvement in the protection of juveniles, not just in the North Sea but also in all the other Community waters of the north-east Atlantic.
We have made provision for new minimum catch sizes for mussels and crustacea in this regulation, alongside existing minimum catch sizes. We have imposed a fishing ban in respect of sand eels off the north-east coast of England and the East coast of Scotland, and we have stipulated that trawlers may only catch shrimps using funnel nets or nets that have a sorting grid.
In addition, the provisions from the old technical measures regulation will, of course, be adopted and simplified as well. I will quote a few examples: we have streamlined mesh sizes in such a way that species are grouped according to whether they are small, medium-sized or large, and one particular mesh size applies to each grouping. For example, a uniform mesh size of 100mm applies to all larger species in northern waters. In southern waters, a mesh size of 77mm applies to hake and other species. So as to enable juveniles to get away, when catching Norway lobster and crabs in northern waters nets with square-meshed panels must be used which are arranged in such a way that the mesh cannot close. As you know, when Norway lobster are caught, large quantities of juveniles of other species are often caught along with them. These were just a few examples.
As you can see, these measures ought to provide greater selectivity. We will, of course, continue to take a close interest in how the situation develops once these new measures have been introduced. I hope the developments will be of a positive nature.
Thank you very much, Commissioner Fischler.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Fisheries management and nature conservation in the marine environment
The next item is the report A5-0017/2000 by Mr Katiforis, on behalf of the Committee on Fisheries, on the communication from the Commission to the Council and European Parliament: Fisheries management and nature conservation in the marine environment (COM(1999) 363 - C5-0176/1999 - 1999/2155 (COS)).
The problems for resource management and environmental protection in the fishery sector have been considered by this House many times in the past. This particular communication from the Commission forms part of the Commission' s overall strategy of improving the integration of environmental considerations into other Community policies. The overall strategy of the Commission is to direct fisheries activities towards both economically and environmentally sustainable levels through management of the scarce resource in such a manner as to prevent its exhaustion through over-exploitation and/or environmental degradation.
The alternative to successful management is the economic decline of the fisheries industry as stocks dwindle and demand for fish products is increasingly met by imports. I understand I have been described in a Spanish newspaper as an enemy of the fishing industry because I have said such things. Of course, I am only an enemy of the fishing industry as much as anybody who recommends to some people not to saw off the branch on which they are sitting. This is an unwise policy.
In particular, the communication calls for control of fisheries pressure to benefit commercial stocks and marine aqua systems, improved measures for nature conservation in the marine environment, in the graded management of coastal areas, improved training, information transparency and a greater contribution from scientific research to fisheries management. All of the above priorities will be pursued equally at both the Community level and in the various international fora in which the Community participates. They should also be pursued in the context of the bilateral and multilateral agreements which the Community negotiates.
Whilst the communication reveals the Commission' s worthy intentions in this field, it is also revealing as to what activity is lacking and where management and control improvements can be made. One can quote from the communication. Over-exploitation is so severe in Community fisheries that the scientific authorities have recommended rapid reductions of the exploitation levels of up to 40 percent. That appeared in the communication published last July. Since then, the Fisheries Council meeting of 16 December decided on drastic reductions in the total allowable catches for certain species such as cod and anchovy which were in the region of 25 percent for cod and 43 percent for anchovy for the year 2000. Furthermore, the Commission adopted an emergency regulation for a recovery plan for Irish Sea cod, effectively calling a halt to cod fishing in the Irish Sea between 14 February and 13 April due to the crisis in the species. These are examples of the fishery sector facing severe problems due to over-exploitation.
What can be done to alleviate the damage done to fishing communities? The first consideration must be to recognise that Community legislation must be reinforced and control mechanism procedures enhanced. Secondly, the principles of such Community legislation should also be extended to international agreements to which the Community is a party. Thirdly, the European Union should undertake to enhance its monitoring and prevention of extensive pollution prevalent in Community waters and which is harmful to marine life including fishery resources. More controls would be placed to prevent oil spillages such as that of the Erika in the Bay of Biscay and also deliberate dumping of waste oils.
Recognition should also be given to the pressures which the delicate marine aqua system faces from urbanisation of coastal areas. Such pressures are greatest in Europe. In this context one can also mention the problems of discards of unwanted catches, fishing gear which destroys the seabed and the destruction of natural habitats by over intensive aquacultures.
A quota management system such as that existing in New Zealand since 1986 is one possible alternative. Under this system, and given the total allowable catch for a species, a market is created for individual quotas for fishing rights within a certain area which the rightholders can trade amongst themselves, fish themselves or lease the rights to other fishermen for a certain time. The property right that has been created in such a system is the right to fish - not the fish themselves. Such a market organisation can reap better long-term prospects for the fishing industry.
At present dear colleagues, we can never be fully informed about the vast ecosystem that is the sea, nor about the multitude of factors which affect the stock of resources in this aqua system. However, we should never blind ourselves to scientific research, we should never cease to gather information, we should never cease to explore improvements in existing systems and, if necessary, we should at least consider policy changes. The fishery sectors in Europe face serious problems and I am a great supporter of the fishery sector. I therefore call upon the Commission and the Council to find the information, the political will to provide genuine long-term solutions for fishing communities and not depend upon short-termism. I recommend the report to the House.
The Environment Committee is generally pleased with the Commission' s communication and we are also pleased that the Fisheries Committee adopted all our amendments. It is now widely accepted that fishing has effects on marine environment which are much more wide-ranging and pervasive than simple capture of target species with a little bit of by-catch.
We welcome the intention of the Commission to integrate environmental protection into other policies of the EU including the common fisheries policy. After all, the treaties have stipulated since 1992 that the precautionary principle and environmental protection should be integrated into Community policies. But as has been pointed out, the adoption of a rigorous definition of the precautionary principle is crucial. This is because it is all very easy to pay lip service to the idea and then to continue with business as usual. The UN Fish Stocks Agreement of 1995 would serve as a very good model in this regard. One aspect that was missing from the communication though is the aspect of surveillance and control.
All the good policies and regulations in the world will not lead to conservation without an effective system to ensure that the rules are respected. Control is a Member State competence and the Council has recently adopted a list of serious infringements aimed at coordinating to some extent the severity with which similar violations are viewed in different countries. This is a good step forward, but as the Commission and the Fisheries Committee continually point out, much improvement is needed in the control programmes of all Member States.
I would like to congratulate the rapporteur on his excellent report.
Mr President, fishing is an extremely important economic activity which involves major investment. Most of its jobs are provided under fairly tough conditions throughout entire Community regions. However, some people' s view of the fisheries sector can be extremely simplistic, ranging from mere folklore to the insult of regarding fishermen as insensitive pirates and predators. I regret to say that this report, due to its link with the environment, seems to have provided an occasion for those with this type of view to introduce their own particular misconceptions. If Mr Katiforis' s report had been approved in its initial wording, none of the members of the Committee on Fisheries could have gone into any fishing region again without fear of being lynched.
The relationship between fisheries and marine ecosystems is obvious. Yet it is very wide-ranging and involves many other factors including pollution and maritime transport. To blame fishermen alone for environmental damage is both unfair and wrong. Our committee avoided embarrassing itself by making a series of amendments of which I tabled 14, many of which were accepted by the rapporteur for which I thank him sincerely.
Just when we thought the discussions had ended, a number of diverse amendments have been tabled in plenary which I ask you to vote against unreservedly. According to these, for example, the meagre fisheries budget should have to finance artistic heritage or encourage tourism at sea. Others, like Amendment No 4, which request financing for biological closures, also demonstrate a lack of understanding of fisheries regulations by requesting measures which are already in force, although admittedly there is room for improvement in these.
I therefore ask you to reject the four amendments tabled so that we can close this chapter on fisheries and the environment with the thought which came up in the committee' s debate. These two areas are closely related and they suffer the effects of the same environmental attacks. As I have said many times before, the fisheries sector is more a victim than the cause of damage to the marine ecosystem and tomorrow we will be able to confirm this in the debate on the Erika.
Mr President, Mr Katiforis' s report has the virtue of having brought life, debate and controversy to a communication in which the European Commission limits itself to listing a series of good intentions, although recognising its inability to put these into practice. Mr Katiforis has certainly not lacked the courage to set out the measures which, in his opinion, could help to improve and conserve the natural resources of the sea. Yet I must say that I disagree with many of his proposals because I am with those who believe that it is not just resources which are important in the fisheries sector but also the human beings who have been carrying out this activity for centuries.
I agree with the rapporteur that the European fisheries and environmental policies should be better coordinated. However, what we are basically missing is the political courage and determination of the Commission and the Member States to take decisions and apply the current regulations. Maritime transport, employment and energy should be integrated together with fisheries and the environment. As for the Structural Funds, certain examples could be mentioned but I will leave this for another day.
The European Parliament is aware of the limited resources and the need for responsible fisheries. The Commission and Member States should be meticulous in respecting the TACs and the quotas fixed in accordance with objective scientific criteria. The same yardstick should be used for everyone. As Mr Katiforis says, discards are a waste of resources which we cannot accept. Twenty million tonnes of unwanted catches are being thrown back. The fleet must therefore use increasingly selective fishing gear. This House has already indicated its opposition to driftnets and yet it is evident that certain countries are not only not respecting the undertaking to eliminate these nets but are increasing the number of vessels using these or simply not providing data given the passiveness of the national and Community authorities.
We socialists consider that to defend the common fisheries policy is to defend a regulated and controlled fisheries sector. It is therefore essential that the Commission launches an information campaign on the CFP with this message. Without a common fisheries policy there can only be lack of control, damage to the environment and an unsustainable economic activity.
Mr President, I very much appreciate this report by Mr Katiforis on fisheries management and nature conservation in the marine environment. Let us not forget that fish are at the very basis of our food chain and that the first 'environmental' disaster, Minamata disease, occurred in 1958 in Japan owing to the fact that fish were polluted by mercury. We should therefore very carefully monitor pollution from industrial activity, but also from domestic activity. I do not believe that ejecting emissions at sea, and particularly in a closed environment like the Mediterranean, when we want to clean up purification plants, is a good way to clean up water. We should pay particular attention to telluric pollution, to development, to the urbanisation of coastal areas, etc. But we should also think about restoring the environment and, for example, solving the problems associated with caulerpa taxifolia, and the areas of posidonia that are disappearing and which must therefore be protected.
They say that if you want something done, it is best to do it yourself and so the users of the sea, the fishermen, must be very attentive. It will certainly be necessary to reduce the amount of fish caught and the elimination of the surplus capacity between 30 and 40%, as proposed by the Commission, has been very greatly watered down by the Council, to between 5 and 10%. It will also be necessary to undertake selective fishing and, together with my colleague, Nol Mamre, who is also a former Member of the European Parliament, we would request a moratorium on the use of deep-sea trawlers in Community waters in the Bay of Biscay, to the south of the 47th parallel north, because we have had enough of seeing dolphins being washed up and dying on our beaches, particularly at the moment. So we must practise selective fishing.
Aquaculture should also be monitored. Read Mr Katiforis' s report again, in which he says that in Scotland, for example, 17 000 salmon are infected by the disease that I just mentioned, and impact upon the environment. Let us therefore take great care with work in a closed environment. The Council of Europe is coming before the Committee on Industry, External Trade, Research and Energy on 22 March to speak about the research work that must be undertaken, particularly in the marine environment and, more precisely, the scientific and economic challenges of exploiting the oceans. Ladies and gentlemen, I would ask you to come and take part in this discussion.
Mr President, the Katiforis report has been amended according to the proposals, notably, of the Europe for a Union of Nations Group, which were adopted in the Committee on Fisheries and, in my opinion, this version is an improvement on the original.
I would like to touch briefly on these amendments. With regard to the installation of satellite fishing vessel monitoring systems, we feel that it is important for them to be installed on as many vessels as possible, although small vessels should not be compelled to carry them, of course, as investment and running costs would be disproportionately high compared to the value of the catches they make, and also in view of the fact that, in any case, satellite fishing vessel monitoring systems are not suitable or efficient for coastal fishing vessels.
We welcome the report' s rejection of the idea originally put forward by the rapporteur of creating a taxation system, as this would be impossible to implement and enforce for all the Member States.
Moreover, with regard to the protection of coastal areas, which are the main breeding and spawning grounds for many species of fish, we hope for tighter controls, which, in our opinion, should be accompanied by penal sanctions for throwing unwanted catches back into the sea. In effect, this practice is responsible for a high death rate and is therefore incompatible with good fisheries management. More specifically, with regard to fisheries management in the Mediterranean, we are all aware that fishing in the Mediterranean is not governed by provisions on TACs. And just as well, in my view. As you may be aware, in contrast with the cold Northern seas, the Mediterranean is a small, warm sea where there are very few, if any, schools of only one species of fish. In our opinion, the possibility put forward in the explanatory statement of this report of setting TACs in the Mediterranean is therefore inappropriate.
Lastly, we would vote for the amendments tabled by the Confederal Group of the European United Left. We do believe that it is extremely important to give financial support to conventional fishing and craft trades and to boost the income of fishermen during periods when moratoria on fishing are in force: in short, we must make it possible to carry on a major, responsible economic activity while still ensuring proper respect for the environment.
Mr President, Commissioner, the Committee on Fisheries has worked very hard indeed to produce a balanced report. Some people say in all seriousness that the decline in fishery stocks is caused solely by fishing. That is wrong of course and it also diverts attention from objective statements. I therefore call upon all parties involved to take account of the other factors causing reduced stocks as well, be they pollution, climate change, industrial activities, sea traffic etc.
Once again there has been an environmental tragedy off the coast of Europe, namely the sinking of the Erika off Brittany. A combination of the aforementioned factors and inadequate supervisory measures at European level are the primary causes of a debilitated marine environment. Fishing is an economic activity. If we want a strong fisheries sector then we need to have stocks to catch and a perfect environment for fish to reproduce in. The EU must develop conditions that will create a balance between environmental considerations and all other interests. That is why we completely oppose one-sided measures that attack and weaken the fisheries sector.
It is wrong to ignore the technical and environmental realities. Does it really make sense to equip boats less than twelve metres in length with a satellite control device? Does it make sense to bias our efforts in favour of promoting coastal fishing although it is neither particularly environmentally-friendly nor capable of being monitored to an adequate degree? These are just a few of the many questions raised by the Committee on Fisheries.
These examples show that it is simple enough to talk about fishing and the environment from a theoretical standpoint. However, it is far less easy to come up with constructive measures based on the principle of sustainable stocks management. We need even more wind in our sails here!
Mr President, first of all, I am pleased that the Katiforis report takes into consideration the multitude of factors responsible for the deterioration of the marine environment: pollution, unsupervised fishing, drilling platforms and pressure from the increasing use of coastal areas for urban development are potential sources of widescale damage to the environment in both coastal areas and offshore, and fishing is also a victim of this situation.
There is therefore a need for an in-depth analysis of the relationship between fishing and the environment. The use of selective fishing gear which reduces incidental unwanted catches and limits the throwing of unwanted fish back into the sea is certainly essential, as is a reduction of the pressure from the fishing industry offshore, as well as in coastal waters. A reduction in the fishing capacity and in pressure from the fishing industry on fish stocks is not necessarily compatible with maintaining an outdated fleet and would limit modernisation. In addition to providing more appropriate conditions of safety and hygiene, the use of more modern vessels could also contribute to reducing certain major factors. Moreover, it is important to uphold the concept that it is not possible to make a surface categorisation of entire fishing sections as more environmentally friendly: in reality, in some cases, small-scale fishing has less of an impact on the environment and natural resources.
I am also pleased that the report takes into consideration the possibility of starting a campaign for informing fishermen and consumers of the risks of exploiting fishing resources, and I also welcome the Commission' s request to propose the institution of a European award to be given to different categories of the industry and to all those who provide services and advice regarding responsible behaviour, in order to further the sustainable management of fish stocks and the conservation of marine life.
Mr President, as a member of the Verts/ALE Group, but also as a Member of this Parliament for Galicia, I propose to use this intervention to enlarge upon two issues. I shall, of course, be brief.
Firstly, fishery production and the conservation of marine life and resources are two sides of the same coin. Shipowners and fishermen from the countries most active in fishing are more concerned than anyone about respecting their means of living, for without it, the future of this sector cannot be guaranteed.
Secondly, it is true that a policy of preserving the marine environment must be practised both in Community seas and in international waters or those belonging to third countries. This particularly applies, however, to our own coastal waters. Given this context, I would like to tell you about something that happened a few days ago. I discovered that the EU is using ERDF resources to finance the construction of a wharf in Vilagarcia, in Galicia, for storing chemical and hydrocarbon products, on a site which will only employ three workers. This contravenes the EC environmental impact directive in relation to an estuary such as Arousa, where 26 000 people earn a living from the seafood industry.
Can I first of all congratulate the rapporteur on his excellent report. Conservation is something that I hear on many occasions and a lot of people pay lip service to it. A lot of people are all in favour of it until it arrives on their own doorstep. It is all very well to talk about conservation and I agree with it totally. But at the end of the day one has got to strike the balance between those who are dependent on their life and their livelihood from the sea and those who are making the laws which govern who may or may not fish and where, when and how they may fish in any particular waters within the European Union.
Commissioner Fischler, of course, knows me from a long time back and I have written to him on BSE and many other issues in agriculture but now that he is responsible for fisheries I am going to have to berate him on fisheries, along with his lusty colleagues, because one of the areas that has been most affected has been my region and the fishermen of Northern Ireland. In actual fact they have had a moratorium imposed upon them without any recompense, without any real negotiation or discussion. It has been imposed upon them that they cannot fish for about an 11 to 12 week period. Now we all accept that there is a problem in conservation and a problem of stocks, but what I am really saying to you Commissioner, and I have said this to you in the Fisheries Committee and I will say it to you again: There is a wide divide between Brussels and the working fishermen.
It does not matter whether you come from Galicia, it does not matter whether you are from Northern Ireland or whether you are from Scotland. That chasm exists and we in Brussels have not been able to cross that divide. And we have got to take on board the views of the fishermen. We have got to take on board the concerns of the fishermen and we have got to work closely with them and I hope that you, as the Commissioner responsible for fisheries, will recognise that divide and will try and work as closely as you possibly can to ensure that all sides are brought together and their views are taken on board.
Mr President, ladies and gentlemen, one thing must be made clear, to my mind: it is the task of our common fisheries policy to guarantee sustainable fisheries management. Conservation of the marine ecosystem is both in the interests of fisheries management and of environmental protection. It is simply the case, Mr Nicholson, that we must succeed in crossing this divide between the measures that are deemed necessary and adopted here in Brussels, and the views and also justifiable interests of the fishermen in various parts of the Community.
However, in my opinion, sustainability is a principle that ought not solely to take account of environmental considerations, rather it is equally important to make economic and social considerations part of the concept. If we want to secure the sustainability of the European fisheries sector in economic and ecological terms, then we certainly have a lot of work to do there, although there have already been some developments along the right lines.
I would remind you of the measures for improving the selectivity of fishing gear which came into force this year. I would remind you of our decisions on setting catch quotas, so as to reduce fishing for threatened stocks by 40%. I would remind you of the introduction of protected areas, which also benefit sea birds, for example, and, lastly, I would just like to mention the long-term management strategies, which are based on applying the precautionary principle to ten of the most important fisheries stocks used for commercial purposes in Community waters.
As I said though, we still have a lot of work to do. In particular, we should, after thinking one or two things through, head in the direction of multiannual quota setting. This would help to secure long-term, sustainable fishing activities, and would afford fishermen a longer-term perspective and help them to plan with greater certainty. Short-term measures alone benefit neither the stocks nor the fishermen. However, if we are to take a fresh approach to this issue, then this requires a certain amount of political courage, and this goes for all parties involved, whether they are working at national or Community level.
One of the things the Commission is called upon to do in the amendments - which are also the subject of our debate - is to devote more funding to the fisheries policy. I must remind you at this point that the rules we work to have changed. The Berlin decisions have meant that there is no scope for fresh, new budgets or money. We have to operate under the terms of the financial framework that was placed at our disposal there.
You also recommend extending coastal waters from a 12 to a 24 mile zone. I believe we will need to discuss this issue in great depth though, for we must not forget that this could bring major problems as well as benefits, particularly in the light of the fact that in so doing, we would actually be heading in the direction of a partial renationalisation of fisheries policy.
All in all, though, this report demonstrates our commitment to the aforementioned aims, and we therefore welcome the support this report has received from the rapporteur, Mr Katiforis.
Thank you very much, Commissioner Fischler.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
Bankruptcy procedures
The next item is the report A5-0039/2000 by Mr Lechner, on behalf of the Committee on Legal Affairs and the Internal Market, on the initiative of the Federal Republic of Germany and the Republic of Finland, with a view to the adoption of a Council regulation on insolvency proceedings (9178/1999 - C5-0069/1999 - 1999/0806(CNS)).
Mr President, ladies and gentlemen - and still so many of you here shortly before midnight! In the European internal market, not only do enterprises undertake cross-border economic activities; increasingly they also have assets and branches in several different countries. However, there are losers, as well as winners in the internal market. This is regrettable, but no doubt inevitable. So far there has been little or no regulation of the problems that arise in the event of bankruptcy. For example, what effect does the opening of insolvency proceedings in one Member State have on assets located in another Member State?
How do matters stand with regard to the debtor' s power of disposal? Is he able to successfully transfer assets, even after the opening of insolvency proceedings; forum shopping as it were? There are neither international law agreements worth mentioning nor European solutions. An agreement was drawn up in 1995, but it did not enter into force. This regulation will mean that these problems will now be regulated by a European legal norm in a comprehensive and conclusive manner, and what is more, it will be directly binding.
In my view, the regulation can be described as a big hit and an important step towards unitary and uniform European conflict of laws in matters of insolvency. With this regulation, the competent court of law and applicable law are determined in accordance with the State in which the debtor has the centre of his main interests. Fundamentally, it is this lex concursus that determines the opening of the insolvency proceedings, the liquidation of the total assets, including those abroad, as well as the participation of foreign creditors, the handling of the procedure and the winding up thereof. The opening of procedures has a direct Europe-wide effect, but the decisions taken at a later stage also have a direct effect, with no need for special acknowledgement procedures in other Member States.
The regulation is based on the principle of universality and uniformity underlying the procedure. In principle, the debtor' s total assets should be liquidated in one insolvency procedure, which all creditors - domestic as well as foreign - participate in and receive an equal measure of satisfaction from, i.e. it operates on a cross-border basis. In view of the differing national systems of law, for example with regard to security rights or contracts of employment, this principle of universality cannot, however, be upheld throughout. This would infringe the rights of third parties in an inadmissible manner.
Accordingly, there are a number of significant legal aspects in respect of which special provisions allow for observance of the national law in force in the respective locality. In particular, this applies to rights in rem, immoveable property, rights recorded in public registers, legal institutions such as the reservation of title, set-offs, rights of challenge, and last but not least, contracts of employment. Although these special provisions are irrefutable, the regulation also allows for one or more further insolvency procedures to be conducted in respect of a subsidiary located in another country. Such procedures are then conducted as concurrent or secondary proceedings - termed territorial insolvency procedures - the effect of which, however, is confined to the territory of the country concerned.
In my view, and that expressed in the report, as well as in that of the Committee on Legal Affairs, there are question marks over this. The principle of universality, which, ideally, is inherent in the logic of the internal market and the creation of a uniform legal framework, is thereby interrupted in a way that is not factually irrefutable, unlike in the case of the above-mentioned special provisions. In any event, the same applies to the kind of concurrent proceedings - and this is very important - which are to be instituted following the opening of the main proceedings. In such cases, insolvency proceedings will already have been initiated in respect of the subsidiary at the time of the opening of proceedings in respect of the centre of main interests. For this reason, it is proposed in my report that in cases of this kind, when main proceedings are already under way, further proceedings in the form of concurrent proceedings should only be permitted with the consent of the administrator of the main proceedings.
This qualification would constitute another important step in the direction of a closed, uniform, European legal system. As a matter of fact, the opinions of the Committee on Economic and Monetary Affairs and the Committee on Employment and Social Affairs also took this line, and other opinions are against having more than one set of proceedings. They would create additional complications and delimitation problems. It is not so much the facts of the matter that have given rise to this proposal, as the pressures attending the search for a unanimous compromise. I believe Parliament should shift its emphasis here and would therefore urge those who have tabled amendments on this point to give it further thought.
Further proposals concern clarifications, for example with regard to safeguarding the independence of legal persons and other matters. On a final note, I would like to say a word of thanks to Finland and Germany, who are to be commended for initiating the proposal. This regulation lays down all conflict of law provisions in insolvency law in a compact, conclusive and binding manner, as a European legal norm, whilst upholding national systems of law in the matter. This represents a breakthrough and could be held up as an example in my view. Hence I would urge the Council to adopt the regulation as quickly as possible, taking Parliament' s proposals into account.
Mr President, I think we all agree that a European legal area must be created. We also all agree that there should be harmonisation in a field that is marked by the great disparity of our legal systems and, what is more, concepts. The very word bankruptcy, the legal concept of bankruptcy, does not cover the same accounting concept in each of the Member States of the Union. We therefore all agree on the established facts, and the draft regulation and the report are going in the right direction.
If I may, however, just make a few comments on the method. When you observe - and you cannot fail to do so - the disparity in the legal systems and concepts, and the fact that we wish to improve coordination, I believe that there are three ways in which we can proceed. The first is to establish equivalence, saying: in the final analysis, bankruptcy in France is the same thing as bankruptcy in England or in Germany. The second way is to recreate a law ex nihilo, that is to say, to harmonise the systems and completely overhaul all the concepts and legal systems in each of the Member States.
That is not the route that has been taken. The third route that has been taken is in the end to superimpose above the existing systems, which are not touched, a real embryo of Community law of collective procedures and procedures for companies in difficulty. This is a good thing, moreover, and the result has probably exceeded what the authors had hoped for. But at this stage I should like to make an observation, which is not technical, but more philosophical and taken from practice. It is that bankruptcy is experienced within the European Union, in the majority of States, as an absolutely definitive event for the person it affects. And I believe that it is our responsibility, in an ever more rapidly moving economy, where everyone must have a real opportunity, to give people the chance of running a commercial enterprise, and a second and a third chance, if necessary.
Today, in many Member States, that is not possible. One of the reasons that explains the difference in competitiveness between the European area, for example and the United States, is precisely this ability of bouncing back that exists on the other side of the Atlantic and that we just do not have here. I believe that since we have gone that far and we are continuing along that path, which is the route of creating a collective procedure for regulating this type of legal standard in the European Union, we should bear in mind that it should not become the allegorical figure of the guillotine.
Mr President, Commissioner, I believe, in fact, that it is more by luck than skill that there have not so far been any disasters due to the absence of the rules mentioned by the previous speakers. When we deal with the positive side of the single market and create a common internal market, we must also deal with the darker side, namely bankruptcies.
I consider that we are experiencing an historic moment in this regard. I congratulate the rapporteur for having so quickly progressed further with his report. I am, moreover, proud that my own country has been involved in tabling this regulation which we now hope will swiftly be adopted by the Council. I think it is an important step we are taking, even if each of the national systems is not especially influenced by it.
To the rapporteur' s regret, I must unfortunately point out that our Group cannot support Amendment No 3 because we consider that it restricts creditors' legal position and impairs their legal protection. With regard to Amendment No 6, we tabled a similar amendment in the negotiations in committee. I am a little surprised that you in the Group of the Party of European Socialists did not support it then. We shall now support your Amendment No 6, but I wonder why you did not support our own amendment in committee.
I also hope that we produce some insight in this context and that we shall be able to compare which procedures are quickest and best in the various countries.
. (PT) Mr President, ladies and gentlemen, first of all, the Commission wishes to emphasise above all that the draft regulation being debated this evening is merely an amendment of the 1995 Convention on insolvency proceedings. As you all know, this convention was the result of many years of discussion, which was often difficult and often laborious, and that for this very reason, it represents a compromise between unitary and territorial principles, that is to say, the structural principles of the different legal insolvency proceedings in each of our Member States.
Because we are aware that the developing global economic situation, and particularly the single market, can force businesses to resort more frequently to insolvency proceedings, which often take the form of cross-border proceedings, the Union itself is fully justified in equipping itself with the binding legal instruments it needs to ensure that insolvency proceedings are carried out according to a set of common structural principles, thus ensuring that they are carried out swiftly.
For better or for worse, the fact that businesses become insolvent will become an increasingly common occurrence in our daily economic life. It will furthermore be a factor in renewing the very fabric of business, which must not be hindered by the existence of slow bureaucratic procedures or by obstacles that prolong the agony of businesses that are no longer viable. This is why it is important to try to find a legal frame of reference which can adapt to the new requirements of a global economy.
It was not the Commission that presented the present proposal for a regulation but two Member States, Germany and Finland, by means of a joint initiative under the right of initiative which Member States share with the Commission on such issues. The Commission considers that this regulation makes no substantive amendment to the text of the Convention. As far back as 1981, the Commission had already stated its position in favour of clearly adopting the principle of unitary insolvency proceedings. Furthermore, this view was accepted in the Commission' s proposals on a parallel procedure concerning the liquidation of businesses.
The 1995 Convention, on the other hand, authorises the filing of secondary proceedings, thereby creating situations which are exceptions to the general rule that the Commission would like to see accepted. Following the entry into force of the Treaty of Amsterdam, the Commission would therefore have preferred that a new text be adopted, one which would specifically enshrine the principle of unitary proceedings. Nevertheless, I do not think that this is the time to call into question the agreement obtained in the 1995 Convention which was, moreover, based on a timescale for negotiations of approximately thirty years.
Consequently, the Commission has refrained from presenting an amendment. Instead, it has limited itself to focusing its opinions on institutional issues. The Commission feels, for this reason too, that it should not present a modified proposal for amendments to the regulation, but I would nevertheless like to convey to you the Commission' s opinions on the amendments under discussion.
The Commission therefore accepts Amendments Nos 1, 2, 3 and 5 proposed by the rapporteur, Mr Lechner. On the other hand, it does not accept Amendment No 4. Indeed, the Commission feels that Parliament should instead support Amendment No 4 by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, which would allow the annexes to the regulation to be modified by the Commission, assisted by a regulatory committee, in accordance with the on-going procedure of Article 5 of Decision 1999/468/EC. Therefore, with regard to the amendments proposed by the Committee on Citizens' Freedoms and Rights, Justice and Home Affairs, the Commission accepts Amendments Nos 3 and 4. On the other hand, it does not accept Amendments Nos 1 and 2, on the idea of "centre of the debtor' s main interests" . With regard to the centre of main interests of a company or of a legal person, this idea is clearly defined in Article 3. In all other cases that have not been specifically addressed, we feel that the reference made in Recital 13 should be sufficient.
Thank you very much, Commissioner Vitorino.
The debate is closed.
The vote will take place tomorrow at 11 a.m.
(The sitting was suspended at 12.05 a.m.)